Approval of the Minutes
The Minutes of yesterday's sitting have been distributed. Are there any comments?
Mr President, I would simply like to say that I was here yesterday but my name is not on the attendance register.
Thank you. Are there any more comments?
Mr President, I have to inform you that although I was here for yesterday's sitting, my name has not been recorded in the Minutes. Thank you very much.
Thank you. Your comment will also be recorded.
Mr President, the same applies to me, I was present, but I am not in the Minutes either!
(Parliament approved the Minutes)
Mr President, I would like clarification on the deadline for tabling amendments to the recommendations we will be considering tomorrow concerning Parliament's vote on the appointment of the Executive Board, President and Vice-President of the European Central Bank.
Mr Giansily, if I recall rightly, you were present in the Committee on Economic and Monetary Affairs and Industrial Policy that met yesterday evening. I was present too and I recall that the President spoke of a deadline, 8.30 p.m. yesterday. I have no further information.
Yes, in fact I tabled an amendment at 7.45 p.m. Given that the deadline was 8.30 p.m., I tabled it in time. It was just that I was told confirmation was required from the House. That was why I asked for clarification. But I am quite happy with your reply, given that my amendment was tabled within the deadline. There is thus no problem with the House considering it tomorrow. Thank you.
Mr Giansily, I have only mentioned what I witnessed yesterday evening. Actually, the chairman's reply seemed rather ironic, as he gave it at 8.32 p.m. That is why he said that the deadline was 8.30 p.m. But I think the chairman, Mr von Wogau, can explain better than I can.
Mr President, yesterday evening I proposed that the deadline for amendments should be set at 8.30 p.m. I realized that this would not work particularly well. But I would like to ask my colleague, Mr Giansily, to consider whether he could not achieve the same thing either by an oral amendment or by a separate vote. It is after all only a question of the words "for 8 years' , and of whether there can be a separate vote on this issue. I therefore request that we invite the experts on the Rules of Procedure to examine whether this possibility exists. This would mean that our colleague, Mr Giansily, is being treated fairly, because it is entirely legitimate for him to make this demand. The problem was that we had to work exceptionally quickly and a deadline for amendments was therefore not necessary. The problem we are dealing with here is essentially a political one. That is why I take the view that my colleague, Mr Giansily, has the right to express his opinion on this issue. While this does not concur with my own view in this particular case - which is quite an unusual turn of events - I nevertheless consider it legitimate that this opinion should be expressed.
Normally, when voting on an applicant, the vote is a "yes' or a "no' without amendments. I think that Mr von Wogau's proposal can be accepted by Mr Giansily and by my other colleagues as well, and in this way we can accept a request for separate votes.
Decision on urgency
Mr President, the Commission shares the reasons put forward by the Council in asking for these motions raised by the Commission to be included according to the urgent procedure. They are, in fact, connected with the Fifth Framework Programme to the extent that the rules on participation and dissemination of the results of research are necessary to implement the Programme.
The Research Council will meet on 22 June next. If the European Parliament agreed to give its opinion during the sitting in Brussels on 27 and 28 May, rather than during the June sitting in Strasbourg as currently planned, the Council would have the information to adopt a common position in good time.
(Parliament agreed to the request for urgent procedure)
Conciliation procedure concerning investment services
With regard to the failure of the conciliation procedure on investment services in the securities sector, in accordance with Rule 78(1) of the Rules of Procedure, I would like to make the following statement.
Since the entry into force of the Treaty on European Union the codecision procedure has proved its worth: it has enabled Parliament and the Council to adopt jointly legislative acts in the interest of European citizens covering a very wide range of subjects.
To date 124 acts have been completed under this procedure, including 77 for which no recourse to the Conciliation Committee provided for by Article 189b of the Treaty was necessary. Meetings of the Conciliation Committee were necessary to seek agreement for the other 47 texts. Over the last four years there has only been disagreement within the committee on one occasion: in 1994 on the subject of voice telephony.
Now, however, another conciliation procedure has ended in disagreement. In a letter dated 3 April 1998, the co-presidents of the Conciliation Committee concerning the proposal for a Directive establishing a committee on securities (C4-0228/98-95/0188(COD)) informed Parliament and the Council that the committee had been unable to approve a joint text in the 8-week period available to it.
Despite considerable efforts, it was impossible to bridge the gap between the two institutions, in particular with regard to the type of committee to be chosen for the act.
As far as the continuation of the procedure is concerned, the Council has said that it does not intend to confirm its common position. Consequently, in line with Article 189b(6) of the Treaty, the proposed act is deemed not to be adopted. While regretting this setback in the Conciliation Committee, I should point out that this is a possibility provided for in the Treaty itself. In deciding not to confirm its common position, the Council has opted not to take up one of the prerogatives it enjoys under the current codecision procedure. I welcome this decision, which anticipates the application of new procedural rules which will be binding once the Amsterdam Treaty comes into force.
For the first time, Parliament and the Council can establish the lack of agreement within the Conciliation Committee as the final stage in a codecision procedure. This illustrates the fact that the two institutions are now on an equal footing, two branches of a genuine Community legislature. This equality will be reinforced once the new procedural rules come into force.
Evidently the two institutions are still far apart on the question of commitology. I hope that this failure to reach an agreement will encourage them to seek common ground when discussing the new Commission proposal due to be submitted at the beginning of June.
Parliament will certainly aim to do so but without dropping its fundamental requirements concerning a simplification of committee procedures and the need to ensure that implementing measures are monitored by the two branches of the legislature in a balanced and efficient manner.
There are three measures planned in this respect, which I would ask you to follow carefully.
Mr President, it will do no harm just this once to admit that the conciliation procedure has failed with regard to the committee on securities, in spite of the efforts of a number of people. I would like to pay tribute in particular to the rapporteur, Christine Oddy, who has taken great pains to bring this to a conclusion in spite of all the odds. Mr President, ladies and gentlemen, we came up against the Council's stubbornness in wanting to impose a type 3b committee, which we have always denounced as anti-democratic. We sincerely hope this will disappear within the framework of the overall solution the Commission will very shortly put to the European Parliament with regard to commitology.
Mr President, I mention this failure with regret, of course, but with no bitterness, and I also know that Mrs Lidl has personally shown a great deal of availability and understanding with regard to this issue. In reality, the factor which I have just mentioned was the determinant one for our delegation. On the eve of the search for a new commitology agreement, we could not accept a solution which could have committed us to an unfortunate precedent, likely even to compromise the issue of future negotiations.
I would like to thank the members of the delegation very sincerely for having been willing to accept that this institutional aspect should prevail in this case, in spite of the importance of other issues. I would like to thank our institutionalists, in particular the chairman of the Committee on Institutional Affairs, Mr De Giovanni, for his enlightened assistance on this sensitive subject. I would like to emphasize that our delegation's decision was a unanimous one.
The Council chose the option of not confirming its common position. As the President clearly said in his announcement, it was a wise decision which we must note positively since it anticipates the application of a new Article 251 in the Amsterdam Treaty which, as we hoped, will remove the much discussed third reading. It now only remains for us to hope that an agreement will be rapidly reached so that conciliation procedures may be once and for all released from this widespread and nagging problem which affects so many issues.
We hope that the Commission will show some understanding - I am looking at Commissioner Monti as I speak - and will help us to make the Council realize that implementation measures must also be adopted out of respect for transparency and democracy.
Mr President, I wish to state that the decision of the conciliation team was completely unanimous. I also wish to thank colleagues for the support and steadfastness they showed through very difficult negotiations; particular thanks to Mrs Fontaine and the President of Parliament who took a personal interest in the dossier; also the staff who supported me and even rescued me from some bad dreams.
The conciliation failed for the following reasons. Firstly, Parliament did not want to create a precedent. It has never accepted a type 3b committee in conciliation.
Secondly, Parliament believes that commitology is anti-democratic: essentially it bypasses Parliament and may allow amendments to directives to be made without recourse to Parliament. The current modus vivendi is, by all accounts, not satisfactory.
Thirdly, the Commission has announced a review of the commitology procedure. Again, the conciliation team felt strongly that the deliberations on the dossier should not prejudice the commitology review and, as Mrs Fontaine has said, there is to be a new procedure in the Amsterdam Treaty.
Fourthly, the Commission was not particularly supportive, if I may say so. When Parliament indicated it was prepared to support the Commission's position, the Commission did not take up that offer.
Fifthly, the Council did not, again in my humble opinion, negotiate in true good faith. It wanted Parliament to do all the moving and not to move at all itself.
As COREPER has recently visited my constituency, I can assure colleagues that no permanent damage has been caused, and cordial relations have now been resumed.
It was also unfortunate, for reasons outside her control, that the British Minister was unable to attend the original meeting. Had she been able to, then the common sense and persuasive skill she could have brought to bear would have been available right from the beginning of the eight weeks. I would say that in future we should never start conciliation without a minister present, as a matter of principle, and we should not create a binding precedent.
Parliament has done the right thing, and I wish to congratulate my colleagues for standing by me through quite a difficult eight weeks.
Mr President, ladies and gentlemen, the Commission shares the positive opinion you have expressed on the functioning of the codecision procedure to date and, in particular, on the fruitful result of the work carried out by the Conciliation Committee in those cases in which it has taken measures to reach an agreement.
It is in this favourable context that the Commission considers it advisable to examine the conclusion reached by the Conciliation Committee on the proposal for a directive to set up a Securities Committee and it wishes to provide two keys to a reading today.
On the one hand, we regret that, despite the commitment of the parties involved, it has not been possible to reach an agreement. We are very grateful to the Conciliation Committee which, under the admirable chairmanship of Mrs Fontaine, has devoted time and attention to this matter. I would also like to thank the rapporteur, Mr Oddy, for the role he has played.
The Commission, allow me to recall, has played its role to favour approximation between the positions of the two parties, particularly by clarifying the technical nature of the implementing duties provided for in the proposal and by proposing several respectful forms of compromise on the political responsibility which the Treaties attributed to the Commission as the authority responsible for the implementing measures.
On the other hand, and this, Mr President, is the second key to the reading, I think that the lack of agreement on the Securities Committee should be seen as an entirely negative result. This result has enabled the co-legislators and the Commission to note, to see with their own eyes in a specific case, the extent of the basic problems of the decision taken in December 1987 and therefore to calmly confirm the need for a revision.
To conclude, Mr President, I confirm that the Commission is discussing today the final direction to be given to the new proposal on commitology, which will be submitted at the beginning of the summer.
Thank you, Commissioner. I think this brief exchange of ideas has been useful and interesting for all of us to hear. This situation has actually never arisen before and we have found that it has not been possible to take the essential institutional requirements of the European Parliament into account.
Control of synthetic drugs
The next item is the report (A4-0157/98) by Mr Pirker, on behalf of the Committee on Civil Liberties and Internal Affairs, on the Commission communication to the Council and the European Parliament on the control of new synthetic drugs (designer drugs) (COM(97)0249 - C4-0244/97).
Mr President, ladies and gentlemen, since the end of the eighties, but particularly in the last few years, there has been a dramatic increase in the consumption of synthetic drugs. These include amphetamines and their derivatives, as well as ecstasy and LSD, in other words, drugs which are manufactured in laboratories from chemicals and not from natural products. According to conservative estimates, five million young people already use such synthetic drugs in the European Union. In some countries it is as much as 10 %.
The report from the European drugs unit makes it clear that in 1996, 1.5 million pills and 29 000 LSD portions were confiscated in the Netherlands alone, representing a thirty-fold and ninety-fold increase respectively within a single year! Ladies and gentlemen, the situation is a drastic one. In my view this increase can be attributed to the simple fact that synthetic drugs can be manufactured in the most basic of laboratories, in kitchen laboratories, in garages and mobile laboratories, because the raw materials are available almost everywhere, because they are cheap to manufacture, and because they have a long-lasting effect.
These synthetic drugs have become part of a youth culture which is to be found at so-called rave parties and clubs. But they have also become a significant part of the business of organized crime, simply because the profits are enormous and the risks extremely low. The situation for young people in Europe is now a drastic one. Young people do not know what they are consuming. They have become guinea-pigs for unscrupulous profiteers!
Although the LOGO database of the European drugs unit has examined, classified and catalogued 250 pills, new concoctions are being added every day. By the time new pills are classified as illegal, they have already disappeared from the market. There has not been enough research into either the side-effects or the long-term effects. Young people are completely unaware of the dangers to which they are exposed. Generally speaking, they do not think of themselves as drug-takers.
Wide-ranging measures are required to deal with this dramatic situation. The Committee on Civil Liberties and Internal Affairs has dealt in depth with the report, which comes down firmly against drugs, in an extremely objective discussion. Three-quarters of the members of the Committee on Civil Liberties and Internal Affairs accepted this report, and in so doing clearly spoke against legalizing the production, trading and consumption of synthetic drugs. I would like to express my thanks to all those who supported this wide-ranging package of measures. This is a pragmatic package for the protection of our young people.
I would like to discuss some of the measures in detail. Firstly, we urgently need to harmonize criminal law provisions for the appropriation of precursor substances, and for the production, trading and consumption of synthetic drugs. Secondly, we need to apply the threat of punishment, particularly against dealers, as this will also have a preventative effect. We need real and effective cooperation between the different EU authorities in the fight against organized crime. This is the key to our success. We also need to develop a structure which will enable the police and judicial authorities of the EU to cooperate with their counterparts in central and eastern Europe. We can do this with the help of the OISIN, FALCONE and PHARE programmes.
We need to introduce a system for the faster identification of new synthetic drugs, a sort of early warning system. We need to take effective control of the feedstock substances, and here we have to involve the countries of central and eastern Europe, and we need our police services to work closely and effectively with the chemical industry. Above all, we need to step up our drugs prevention work, we need to see an assessment by the Drugs Monitoring Centre in Lisbon of those measures which work and those which do not, we need to use the Internet as a means for educating our young people and we need to create a system of anti-drug discotheques.
But I would also like to propose a new approach to prevention, and this must be the focus of all our actions. Schools across Europe should voluntarily declare themselves to be drug-free zones. This will allow us to reach all young people. We are not talking about police actions, but about raising consciousness, about information, about helping rather than punishing, so that our young people are given the strength to reject drugs and to stay well away from them. The costs of this project are minimal, but the impact may well be enormous.
I have already found schools in Austria, France and Germany which are ready to cooperate in these projects. Representatives from these schools will be present in the House at midday today. If you support the amendment which I have put forward on behalf of the PPE, the concept of a voluntary network of drug-free schools right across Europe can be made a reality.
We now have five million young people taking synthetic drugs in Europe. The battle against drugs will have to be fought more effectively than ever before. Ladies and gentlemen, I ask you, on behalf of our young people, to give your broad support to this report.
Mr President, I wish to express my satisfaction at the rapporteur's work. I also agree with the analysis made by this House and confirm the gravity of the phenomenon in Europe.
Synthetic drugs have burst onto the scene and we have to take note of the increasingly more difficult situation. It will be increasingly harder to prevent, deal with and suppress drug abuse. That is why we have to work with great commitment and, in particular, not underestimate the problem.
Unfortunately, as the rapporteur said, some people including authorities in the scientific world, have tried to spread extremely serious attitudes: some maintain that it is possible to live with the Saturday night drug. These statements do not take into account the serious, even physical, potential consequences connected with the use of drugs, destroying brain cells. They do not see the extreme gravity of the mental effect these drugs have on young people who, initially in a state of euphoria, suddenly fall into severe depression. The consequences increase if we take into account the fact that synthetic drugs are often associated with the use of natural drugs and alcohol: this produces a real phenomenon of refined psychology. These consequences are firstly social: we need simply think of the unmotivated violence of so many young people, gangs of youths, road accidents, Saturday night destruction and, finally, the increase in suicide.
We believe that the spread of synthetic drugs should be taken into great consideration. We agree with the suppression of criminal organizations, but we also believe that measures need to be taken to reduce demand and therefore to think of prevention aimed at promoting values, not constructed pleasure, but spontaneous pleasure.
Finally, I believe that the European Parliament should ask for a commitment. Today more than ever, we are seeing this constant change in the world of drugs and, consequently, it is not possible to outline the consumption of the various drugs. We need to say a decisive "no' to all drugs.
The threat which is posed by synthetic drugs is directed almost exclusively at the health and the lives of young people in our society, and this is where synthetic drugs differ from conventional drugs. It is natural that as the representative of the Committee on Culture, which is also a committee on youth, I should deal in particular here with the question of how preventative measures can be employed as part of a direct approach to young people.
An essential step must be to inform young people more fully about the risks of consuming synthetic drugs, to ensure that education starts at an early age, and above all to involve parents, teachers, educators, doctors and pharmacists. Many amendments based on this realization have already been introduced in the Committee on Culture. A further peculiarity about synthetic drugs is that they are consumed almost exclusively in the techno and rave scene, which is part of the culture of many young people at all levels of society.
That is why it is especially dangerous for this scene to be glamorized in the media, and above all on the Internet - where there is quite literally advertising for certain new drugs. Not only must we counteract the pernicious influence of the Internet, we must in turn use this medium to launch an educational campaign.
It is important that the dialogue with young people should be conducted seriously, as it is with adults. In my country, antidrugs discos, as they are called, are now part of the scene. But at the same time we have to make one thing absolutely clear: taking drugs is never risk-free. It is self-evident for me, as a pharmacist, to know that no medicine is without its side-effects, and this also applies to the so-called designer drugs. Even the smallest dose of these synthetic substances can be dangerous, and what one person can cope with may cause serious physical harm in another.
That is why I particularly support Mr Pirker's call for a network of drugs-free schools. I have been advocating this for 20 years, but I have to say that while the schools may be made drug-free, the students will all too often have taken the stuff before they get there.
Mr President, the report that our colleague Mr Pirker has prepared in response to the Commission's communication, a very balanced communication I think, on the control of new synthetic drugs contains a number of ideas which are very well worth listening to; ideas which come under the headings of repressive measures, information and control systems, control over exit materials, prevention and damage limitation.
This is a clear and logical classification which has got somewhat out of balance, however, partly due to the amendments in our committee, by which I mean that too much emphasis has been placed on repression and prevention and harm reduction comes off rather badly. My group has tried to restore that balance by means of a couple of amendments which we will be able to vote on soon at 12.00 noon.
The enormous popularity of the new synthetic drugs was discussed at a conference which we as Parliament, together with the Commission and the Council, organized some time ago as the fourth in a series of conferences on drugs. They were very useful and very interesting conferences, I have to say, because we did not engage in political battles with each other but, the Commissioner will acknowledge what I am saying, were able to talk about that difficult subject in a highly rational way.
It was explained to us that the popularity of the synthetic drugs can be explained by the fact that they are not expensive, not addictive, are mostly consumed at parties and create an illusion of belonging, of making contact. In contrast with addictive, hard opiates which are associated with no-hopers and losers, these are the drugs for the winners. That is the image, the reality of course is rather less rosy. In combination with other drugs or alcohol, users can become aggressive. With long-term or frequent use they are probably dangerous to health, but not as frightening as is being said here. Because if they were that frightening, they would not be so popular. I have spoken to many, many young people who felt great, who did not feel nauseous or depressive at all. If they had, that might have been a good thing, because then they would be less popular than they are at the moment.
To paint the picture even bleaker than it already is, people have died. People have died because they went beyond their limits under the influence of Ecstasy or because they took dangerous pills. But even that harsh reality has hardly done anything to reduce the popularity of these drugs and so they are coming to be an important source of income for organized crime. They provide a varied supply, simple to produce close to home and the young people, who for whatever reason have an insatiable desire for more and more excitement, create the demand.
We need to break through this vicious circle of supply and demand using a balanced series of measures running from prevention to a joint approach to tackling organized crime, with ways to reduce the risk to young people in-between. If this balance is restored in the report, our group will be able to vote for it.
Mr President, ladies and gentlemen, first of all I too want to congratulate Mr Pirker on his excellent report. Once again in this Parliament we are debating a phenomenon with devastating effects on our citizens: the drugs phenomenon. Like the rapporteur, I want to stress the special risks associated with the consumption of so-called "synthetic drugs' . I think it is better to say "synthetic' rather than "designer' drugs, because the word "designer' has positive connotations which can cause confusion, especially among the young people who are the main consumers of these drugs.
At the present time, the drug consumption pattern which has emerged is predominantly juvenile, centred around these synthetic drugs and associated, in some cases, with the consumption of other drugs, especially hallucinogens, amphetamines, cannabis and cocaine. It is a sporadic form of consumption, closely related to lifestyle and weekend leisure, which is becoming the dominant pattern in a certain sector of young people. At the moment, this "constellation' of drug-taking, together with alcohol abuse, constitutes a serious epidemiological and social problem which requires our full attention.
I agree with the rapporteur on another aspect of this report: the special set of problems these drugs present due to the ease with which they evade controls. So we need to develop uniform programmes and models to promote effective cooperation measures between government authorities. I also think it is very important to promote expert investigation into the chemical substances which could be used to produce illegal drugs, for monitoring and regulation purposes, without interfering with trade or the legitimate commercial or industrial use of such substances.
To conclude, ladies and gentlemen, our efforts should be particularly directed towards prevention and training, with a special emphasis on strengthening positive values and alternative behaviours as the basis for turning away from drugs. By offering realistic information about the harmful effects of these substances and the dangers of using them, between us we will be able to achieve our objective, which should be a drugs-free society.
Mr President, ladies and gentlemen, a debate about society is once again going to divide the House. It is a debate, I would say, between those still living in the Sixties who find it impossible to prohibit anything, who confuse freedom with permissiveness, and those who simply wish to see true freedom for young people meaning the opportunity for them to steer their own future. These synthetic drugs, as Mr Pirker's report reminds us, are in effect consumed, not by socially or emotionally disadvantaged young people whose motives you could understand, but by young people who are completely integrated into society, who consider it fashionable, the "in' thing, to take Ecstasy, LSD or amphetamines at a rave or techno evening, and this with no danger to themselves whatsoever, or so those in favour of a "do as you please' lifestyle confirm. It is easy to hold this sort of opinion when you have no proof, and to gloss over the scientific opinions reported in Mr Burton's excellent opinion on behalf of the Committee on the Environment, Public Health and Consumer Protection. As we were told earlier, LSD can have hallucinatory side effects, even several years after having been taken. Ecstasy causes serious mutations in animal brains.
Should we not apply the precautionary principle in this area, as we do in many others which concern consumer health? How can we tell people to take all the drugs they want but to be wary of genetically modified foods? It is not logical. Finally, amphetamines can cause violent behaviour.
The debate on inner city violence has been postponed, which is a shame. The question needs to be asked as to whether some violent and irrational behaviour on the part of young people may not be explained by the use of such drugs. I think it would be useful to carry out medical examinations on the perpetrators of such crimes.
Under these circumstances, the Union for Europe Group fully supports Mr Pirker's excellent report, as long as it is not distorted by certain amendments.
Mr President, synthetic drugs have been around for a long time. The Beatles' splendid, classic number "Lucy in the sky with diamonds' is already more than 25 years old, so it is rather strange that we are only now starting to pay attention to these drugs and that, according to the report, so little is known about them. What we do know is that large quantities of synthetic drugs are made and consumed in the European Union. My country, the Netherlands, is among those at the forefront of this.
The resolution before us is a good resolution. It is right not to speak of legalizing these "designer drugs' . We have discussed legalization many times in this House and that does not produce much harmony.
Just as with the general policy on drugs, the view of the Liberal group is that we also have to have a threefold policy in this area under the slogan: prevent, combat and treat. That means a combination policy, therefore. The approach to tackling synthetic drugs must be part of the general drugs policy, and not become a separate sector.
The principal policy points in the report - to summarize briefly - are more research by the drugs observatory, harmonization of the relevant penal provisions and better cooperation with eastern European countries. The Liberal group is very ready to agree to the main points of the report and I would like to compliment rapporteur Pirker sincerely. In principle, as things look at the moment, we will be able to vote for his report.
Mr President, ladies and gentlemen, I approve of the Commission's proposal, especially with regard to the fight against trafficking, as it adopts a balanced approach which is fully in line with the spirit of the current negotiations on the United Nations convention. This, in fact, relates primarily to traditional drug traffickers, but also includes new methods relating to those who supply the products which enable new drugs to be made.
Much as we support this fight against drug trafficking, however, the Confederal Group of the European United Left and I cannot support this motion for a resolution whilst its punitive nature is maintained, as this will have absolutely no dissuasive effect on young people whatsoever. We already know this for a fact. For a long time in France now, and against the better judgement of many, people have continued to be punished for drug consumption. Consumption, however, has not decreased.
We are told that these young people are completely unaware of the risks. Perhaps it is precisely because they know the risks that they take the drugs. When will we finally take on board the existence of social suffering in relation to drug addiction, the fact that it is clearly the result of a social disease, that it is also due to the individuals themselves who, sometimes, have no other way of expressing their desire to put their life at stake, to attempt to give it some meaning, when society, their family and parents, have not been able to instil into them a desire for living? So let us put an end to these dissuasive efforts aimed at consumers!
Secondly, my group cannot accept the fact that the preamble states that these people "are not conspicuous in society' . It is unacceptable and that is how young people are pushed into criminal activity.
My group will not support this resolution unless there are certain amendments removing the strictly punitive aspects linked to consumption and, above all, the contemptuous attitude of a society which produces young people who sometimes feel obliged to seek their future in the taking of such risks.
Mr President, in a parliament it is always difficult to enable the truth, and what is right, to come out. You will always be able to say this or that with regard to synthetic drugs, and you will always be able to call for punitive measures but you will not be able to reach the people you want to protect because they do not want your protection.
It is very simple: since LSD, there have been people, the young and the not so young, hoping to find pleasure in one drug or another. It is clear that to mix pleasure and drugs is dangerous. Synthetic drugs and alcohol together are dangerous. But we have known this for a long time, as we also know that driving after having taken alcohol or LSD is also extremely dangerous, for others as well as for yourself.
The problem here, the problem with this report, is that it is trying to reform a society which does not see things the same way. So either you accept harsh regulations on tobacco, alcohol, synthetic and natural drugs, or you understand that there are people who have a different view of the world, different values, different lifestyles. Otherwise we will continue to make speeches in parliaments, but they will never come to a successful conclusion.
Punitive measures, which we find strengthened in this report, are not only an error, they are also counter-productive. You are not marginalizing young people at the bottom of the social ladder, you are marginalizing the mentality of a whole section of society which rejects the idea that, when there is a problem, the only solution is a repressive one. This is why, if the report stands as it is, without amendment, we will vote against it because it is mistaken, it says nothing and it goes against the realities of society.
Mr President, I would like to congratulate the rapporteur for the clear description he gives of this phenomenon in his introduction. I would, nevertheless, add a few minor qualifications. He says there are five million consumers of synthetic drugs, a number which is far from marginal. He speaks of the particular social situation of these consumers. Daniel Cohn-Bendit has just mentioned it. The rapporteur also notes the little information we have on the levels of danger of this phenomenon. This seems important to me. He speaks, and this is important, of the simplicity of producing these drugs. He also mentions the fact that some states have already established, aside from a system of legalization, controls on the quality of these forbidden products.
However, we do not agree with the report's conclusions on the measures to be requested of the Commission, the Council and the Member States. You cannot reasonably envisage having five million policemen, one in each kitchen, one in each attic, one in each cellar, for this is where these drugs are made. We know that these drugs are easily transportable and that they are not detectable using the means normally used to detect other drugs. Yet the rapporteur proposes penalizing the consumers and the producers - who are often themselves consumers - along with completely ineffectual methods of combating organized trafficking. Let us say it again, is it not because our friends in the Group of the European People's Party or others in Very New Labour , or the Scandinavians have realized they have lost the first war against traditional drugs that they must invent a new war, one which is already lost, moreover, since there are already five million consumers of synthetic drugs?
What rapidly needs to be considered, in terms of prevention and in terms of information, is the creation of a legal system which will restore the Member States' ability to control this phenomenon. Because if it is a question of finding new wars then I invite Mr Pirker and my friends in the Group of the European People's Party to make war on parachuting, with a mortality rate of one in every 80 000 jumps. Ecstasy and synthetic drugs have a mortality rate of one for every 3.4 million times that Ecstasy is taken. They should therefore begin to consider the fact that those who want to pump up their adrenaline by parachute jumping are far more dangerous to society and themselves than those who take Ecstasy. I think we should start to see things from this perspective, to see them rationally, whilst endeavouring to bring back under the control of our Member States a phenomenon which, as five million consumers show, is currently completely out of control.
Mr President, ladies and gentlemen, Mr Pirker's report clearly and meticulously describes the worrying phenomenon of the consumption of new synthetic drugs. I would like thank him for this. It seems that almost five million young people are taking drugs within the European Union. These drugs are now even considered as a normal recreational activity in clubs and discos.
Apart from the fact that we know these drugs can have a harmful effect on health as well as self-control - heart problems, increased blood pressure, hallucinations, depression, aggression and so on -, it is also difficult to fight against these drugs because they are constantly changing and easily produced. It therefore seems clear that we must fight them by using all the measures at our disposal, preventive, curative and also punitive, and to assure better cooperation between Member States in this fight. It is the duty of the European Parliament to be the best advocates, the best defenders of true liberty, real liberty, that is to say, responsible liberty, the exercise of which increases human dignity.
It would be absurd for this Chamber, in one way or another, to encourage the free consumption of substances whose primary effect on the consumer is the loss of self-control, which is one of the conditions of the dignity of free human beings. This is why Mr Pirker's report, by recommending both preventive and punitive measures - which in themselves may have a preventive and pedagogic effect - seems to us balanced and worthy of support as it stands.
In conclusion, Mr President, I would like to mention a recent experience. I was in Turin last weekend where there is a footpath alongside the river Po, which is known as the junkies' footpath. The sight of the degenerate youths who hang around there is enough to compel anyone to carry on the fight to free our society from drugs.
Mr President, I too wish to congratulate Mr Pirker on his excellent report, which was very thorough but also very specific.
The report indicates that the traditional subdivision between light drugs, such as marijuana and hashish, and heavy drugs, such as heroine, is not the most realistic subdivision. The increasingly more extensive and varied circulation of synthetic drugs has completely revolutionized the narcotics scene. Synthetic drugs are being used more and more by very young people, they are the ones that are most in fashion, but they are also the ones whose long-term negative effects on health are not yet fully known. We need a wider and stronger initiative to provide information and prevention and particularly a commitment on the part of the Member States to suppress the manufacture and trafficking of these new substances.
Consequently, from my point of view, we need to contest the logic of those against prohibitions firmly for, with regard to synthetic drugs as well, they say that legalization would limit the harm, at least by eliminating illegal profits, as if the problem of drug dependency were only a problem of public order.
In the campaign against drugs, resigned acceptance is unacceptable as it can often cost lives. As pointed out in the report on the 1996-2000 common campaign against drugs, the only way to actually reduce drugs trafficking is to try and remove the causes establishing demand. We therefore need to give young Europeans specific answers to their unease and their problems, offer them new opportunities, work, culture and solidarity. But certainly not legalization!
Mr President, I would like to thank Mr Pirker for the splendid work he has done in preparing this very important report. The question of the control of synthetic drugs is a vital one for the future of the struggle against the whole drugs problem. If the problem is not tackled seriously, the drug users fraternity, as a result of the existence of synthetic drugs, will extend to those outside the so-called marginalized group. The protective barriers that prevent a normal young person from becoming a user of synthetic drugs will weaken if drugs are easily and cheaply available and if they are perceived as being a part of modern youth culture, as they are in many countries today. Give the Devil an inch and he will take a yard, because using synthetic drugs is a step on the way to becoming a user of harder drugs.
The issue of the fight against synthetic drugs, which was raised by the Dublin European Council, needs concrete proposals and prompt combined action. One particular problem is the control of the trafficking of synthetic drugs in its early stages, as such drugs can be manufactured quickly and close to their markets. Surveillance operations must be quick to react in the same way all over Europe.
Central to the matter is the creation of a real-time data system which can be used by customs, the police and the judicial authorities, into which up-to-date information on new synthetic drugs that have appeared on the market can be fed. It will be important to undertake a survey on what kind of technical solutions and systems already in place could assist in the creation of such an operation. Furthermore, an alliance with eastern European countries in this matter right from the start would lend the process credibility and increase cooperation in such a way that the principles of free movement may be safeguarded.
Mr President, let me, at the outset say that our group is entirely in favour of Mr Pirker's report.
Some months ago there was a move in this House to legalize cannabis. Now we are suggesting that LSD and Ecstasy are consumer products that should be distributed like sweets. Perhaps we should hand out landmines to everyone in the House, because it is not dissimilar to saying that drugs are not dangerous.
In my own city, Dublin, we have seen whole communities devastated by the scourge of drugs. I am not saying that Mr Dupuis, the Greens and the Socialists are not right to open up the argument. On the contrary. They are quite right to put their side of the case so that we can reply to it. While I welcome the debate - I welcome both sides of the debate taking place in this House - I say to the Greens that I am very disappointed at the type of amendments they have put down in the House supporting the regulation and free distribution of drugs.
The overall objective of nearly all the amendments is undeniably dangerous. Where the Pirker text puts the case for enforcement penalties for trafficking, pushing and consumption of synthetic drugs, the Greens seek to delete the reference to consumption. They also want these drugs to be regulated. In other words, they should be available and capable of being sold in machines, supermarkets and other outlets.
I recommend to the House Mr Pirker's report without reservation. I thank him for his efforts.
Mr President, I, too, would like to congratulate Mr Pirker on his good report and I agree with much, if not all, of it. To Mr Andrews and others I would like to stress that the Green Group is not unanimous in its view on drugs, there are differences of opinion.
That the fight against drugs will be built on cooperation and will is something on which we probably all agree. What, however, we do not agree on is the harmonization of criminal law, for example, and whether that should be desirable. This is, in my opinion, a matter for the separate Member States. I consider it impossible that Article 129 be used as a basis for harmonizing laws and policies on drugs, and so obviously does the Commission, too.
I am afraid Mr Pirker belittles the addictive nature and dangerous effects of the synthetic drugs and also the social exclusion they prove to lead to. Nor do I agree that synthetic drugs are mainly to be found only in music circles.
Our objective here in Parliament and in the Member States must be a drug-free society. I hope Parliament will repudiate the amendments which, directly or indirectly, plead for legalization.
Mr President, I have to say that I was very pleasantly surprised by the work of our colleague, Mr Pirker, because this Parliament's reputation in the field of policies to combat drugs is evidently determined more by a minority in this Parliament which shouts the loudest. Members will remember that only a few months ago here in the Hemicycle, a report was blocked with great difficulty, which wanted to install a far-reaching policy of tolerance, along the lines of the Dutch model, for drugs which are ten times more dangerous than the synthetic substances we are discussing today. Mr Pirker, in contrast, very rightly describes the enormous risks associated with all kinds of drug use, confirms the serious criminal nature of drug trafficking and proposes a number of preventive and repressive measures. The report rightly argues that repressive measures must not only be passed but also actually implemented. That seems obvious but it is not.
I would also like to add something to the report before us. I want to point out the essential role of the traditional family in the prevention of drug use. I remain convinced that a great many of the serious evils of our society today can be ascribed to the decline in the role of the family as the cornerstone of society, as protector, place of learning and example to children. Perhaps the Commission should come up with a recommendation to file a complaint against putting the family in many Member States at a material, moral and even fiscal disadvantage.
Finally, of course it is extremely difficult to put in place a healthy form of cooperation between sovereign Member States on combating drugs while a number of Member States, principally the Netherlands and now unfortunately by own Member State, Belgium, has put in place a policy of tolerance of drug use.
Mr President, I have just been considering the dangers which would be posed to society by parachutists who are on drugs. After all, Mr Dupuis did mention parachutists. But on a more serious note, I should like to give my most sincere congratulations to the rapporteur on his report. It always reassures me to know that reports on this particular issue are being dealt with by the rapporteur in question, because I believe that his involvement guarantees that our children will not be put at risk by misguided liberalism.
The particular characteristics and side-effects of the synthetic drugs described in the report - and particularly the tendency of leisure addicts, if I can use the term, to seriously underestimate the effects of their habit - account for the special threat which they pose. The fact that these fashionable drugs are being distributed for profit as part of a new organized-crime network means that the measures being proposed in the report, and particularly those aimed at an effective system of prevention, have now become a matter of urgency. We shall accept the report for all these reasons.
Mr President, on the whole I do not have too many problems with the Pirker report. It is important that we do not fall into the trap of giving some form of social approval to any form of drug-taking. Having said that, hopefully almost all of us now recognize that a purely punitive approach will not work - indeed is not working - and that we need to do a great deal more in the fields of health care, education and trying to wean young people away from the drug culture.
I have one particular difficulty with the Pirker report: it is far too optimistic, far too ambitious to think that we can, at this stage, harmonize or integrate in any way the drugs legislation in the Member States. Just imagine trying to reconcile the approach of the Netherlands, for example, with that of Sweden. It just will not happen. That is why I think we have to let each Member State deal with this issue in its own way. Of course there should be a coordination of activities; of course there should be cooperation. But Amendment No 21 in the name of Schulz and d'Ancona, which says that it is impracticable at the moment to talk of harmonization, is a sensible amendment. If that is carried I do not have any great difficulties in supporting the report. But I am against Amendments Nos 19 and 22 which do not help very much in this situation.
This is a very serious issue. I wish this report could have been dealt with at the same time as the d'Ancona report, in a broad ranging debate. But there it is. The report is before us this morning. With the qualifications I have mentioned, we should support the line indicated.
Mr President, Mr Pirker's excellent report deals with one of the most important problems we have to wrestle with in Europe today. We all know how synthetic drugs are now spreading like wild fire among the young people of Europe. The trend is equally clear in all the Member States within the EU. That is something we could clearly see already in 1995 at the conference on drugs, jointly arranged by the Commission, the Parliament and the Spanish Presidency. The two latest reports from the European Monitoring Centre for Drugs and Drug Addiction in Lisbon have also confirmed our worst fears. No-one can any longer doubt the fact that synthetic drugs have become one of the gravest threats to young people's lives and health in our Member States.
The reality behind the figures is frightening. We are talking about a conscious campaign here run by powerful international criminal forces. The purpose is clear: to create widespread drug addiction among a new generation of young people. New preparations are handed out free of charge outside schools and youth centres to attract beginners to start and experiment. The effects are dedramatized and minimized. The tactic is to associate synthetic drugs with a new and attractive youth culture, to associate them with dancing, music and a strong feeling of togetherness. Gone are the unpleasant needles, the nasty smelling pipes and the give-away smell of smoke. The strategy has so far been effective.
The EU Heads of State or Government raised the problem at the Dublin Summit in 1996. Immediately thereafter I and my officials brought a number of proposals forward for concrete action. One of our starting points was that it takes too long today to ban new substances that keep appearing. UN conventions are quite simply not enough. The result is that it becomes difficult for prosecutors and the police to work effectively.
Another starting point was that the input from the Member States in this area needs to be better coordinated, not least making use of one another's resources and expertise. The conclusion was that improvements were needed on three points. Firstly, we have to create a more effective system of exchange of information between Member States. Secondly, we need to be able to make joint and scientifically based risk assessments. Thirdly, we must see to it that synthetic drugs are banned rapidly in all Member States; it is not good enough for one or two Member States to act; joint action is needed.
This is also the significance of the joint action adopted by the Council of Ministers on 16 June 1997. It has been extremely heartening to see how intensively both Europol and the European Monitoring Centre for Drugs and Drug Addiction in Lisbon have worked to implement this decision. The result today is that we have a well functioning information system. Before the end of the year the first joint scientific analysis of a new form of Ecstasy, called MBDB, will also have been completed. Then the Council of Ministers will have one month to take appropriate measures.
In Mr Pirker's report there is a recommendation to include too the central and eastern European countries in this work, a thought I support wholeheartedly. During my travels in many applicant countries, it has been repeatedly confirmed to me that the manufacture of and addiction to amphetamine, methamphetamine and Ecstasy is rapidly spreading there as well. It is therefore, without the slightest doubt, in our own interest to include these countries as soon as possible in the fight against drugs. The idea to associate the applicant countries with the decision on a joint action to combat synthetic drugs will also be discussed at the Council meeting at the end of this month. My hope is that we will be able to go further still. I am in the process of identifying all the agreements reached by the Council of Ministers in the sphere of the third pillar, and to which the applicant countries can affiliate themselves more or less straight away.
Another point that Mr Pirker raises in his report deals with the control of chemical precursors. This is a question I also mentioned in the 1996 communication on synthetic drugs. I then pointed out the need for reinforcing the control of chemical base elements, used in the manufacture of the new synthetic drugs. I can mention here that the Commission has already put forward amendments to the two directives which today regulate the manufacture and trade of these base elements. These amendments have, by the way, already been forwarded to the European Parliament for opinions.
Mr President, that the EU now takes up the struggle against synthetic drugs is of great importance for our international credibility. Combating drugs will, as you know, be high on the agenda of the United Nations' special session on drugs in June this year. Today a frighteningly large proportion of the manufacture of amphetamines, methamphetamines and Ecstasy takes place within the EU circle. It is therefore about time we swept our own front doorstep clean.
The special session in New York in early June is, to my mind, one of the most important of this year's UN meetings. The Council of Ministers is busily preparing for it, and, as you will know, the Commission has contributed to that work with a communication presenting our thoughts and ideas. This communication is at present being scrutinized by Parliament, I hope. I shall be present myself in New York together with my colleague, Commissioner Marin. The Commission would welcome the presence of Parliament, too, at this important meeting. We are therefore in the process of looking into the possibility of including representatives from the European Parliament in the delegation from the Commission. As far as I understand, the prospects for this look good.
The debate is closed.
The vote will take place today at 12.00 noon.
Preliminary draft general budget for 1999 (presentation)
The next item is the presentation by the Commission of the preliminary draft budget for 1999.
Mr President, on 29 April the Commission adopted the preliminary draft general budget for 1999. On the basis of its orientations of January and the results of the budgetary Trialogue, the Commission proposal totals 97 billion euros for commitments and 86 billion euros for payments. The 1999 PDB is the first to be denominated in euros. Compared to the Community budget for 1998, these totals represent growth rates of 6.5 % for commitments and 3.4 % for payments.
To establish the preliminary draft budget for 1999, the Commission has had to reconcile two contradictory objectives: on the one hand, to respect the commitments of the Interinstitutional Agreement of 1993 and, on the other hand, to maintain a rigorous budgetary orientation.
As a result, the 1999 budget draft proposal is characterized by a high and inevitable growth rate for structural actions which is more than 16 % in commitments and 9 % in payments. All other categories taken together are proposed to grow by only a half percent in commitments and payments.
At the same time the Commission proposes a supplementary and amending budget for 1998. It would permit a reimbursement of ECU 1.3 billion to the Member States on the basis of the underspending of 1997 and higher estimates for traditional own resources.
Taken into account in this reimbursement is additional expenditure for the Social Fund to the amount of ECU 450 million, for PHARE ECU 150 million in commitments, and for humanitarian aid ECU 150 million in commitments and ECU 100 million in payments.
The preliminary draft budget for 1999 marks an end and a beginning: it is the final PDB within the framework of the Interinstitutional Agreement of 1993, and it prepares the ground for Agenda 2000 which should permit the historic enlargement of the Union to central and eastern Europe, even in today's more rigorous climate for public expenditure.
In the Interinstitutional Agreement of 1993, the European Parliament, Council and Commission adopted two principal financial priorities for the Community until 1999. Firstly, to reinforce fundamentally financial support for the economic and social cohesion of the Union in the continuity of the 1988 Agreement, giving full relevance to the Maastricht Treaty; and, secondly, to strengthen in particular the financial means for external cooperation. Following the ambitious decisions of the European Council of Cannes, this effort was mainly directed at the central and eastern European countries as well as third Mediterranean countries.
It was also clear that the agricultural reforms decided in 1992 would require a substantial budgetary effort, but should permit stabilization of spending requirements in the medium term.
With the 1999 Community budget these objectives can be achieved. With a final major effort, the full amount of funds for structural actions will have to be made available. In 1999 prices, and including the effects of Community enlargement, these will represent 208 billion euros. In 1999 the share of structural actions in total commitments will, for the first time, be virtually the same as for agriculture, at a level of 40 %. The final effort for 1999 is certainly considerable.
For external cooperation, the amounts proposed for PHARE and MEDA are as decided at the Cannes Summit. Taking into account the supplementary budget for PHARE in 1998, the promises made by the Heads of State and Government will be fully financed.
The new orders of magnitude for the financial support of the eastern and the southern neighbours of the Union have required fundamental changes in the management of these programmes and the organization of the Commission. To mention just a few examples: the new orientation of PHARE; soon, the new regulation for cooperation with the former Yugoslavia; and, on the organizational side, the creation of the resource directorates and the imminent launch of the common structure for external programmes to streamline the administration of the external operational activities. These measures should improve the conceptual and organizational underpinning of the external cooperation programmes in the future.
With regard to the common agricultural policy, financial requirements have grown by one-third since 1992, in particular to finance the first round of reform. But they should remain stable in 1999 for the third year in a row. While the objectives of 1993 in the Interinstitutional Agreement can thus be achieved, they will require considerably less Community resources than expected in Edinburgh. The preliminary draft budget for 1999 has been established at 1.11 % of Community GNP. Compared to the ceiling of total payments in the Financial Perspectives of 1.24 %, this represents virtual savings of some 11 billion euros for the Member States in 1999 alone.
It is certainly true that the resources from the new Member States from 1995, favourable world market conditions for some agricultural products and a maximum effort to avoid over-budgeting in payment credits have significantly contributed to this result. But, nevertheless, it is also undeniably the fruit of a deliberate change in budgetary strategy. The Commission and the budgetary authority have succeeded in bringing the Community budget in line with the budgetary efforts of all Member States in the run-up to Economic and Monetary Union, while respecting the main priorities of the Interinstitutional Agreement.
In 1998 the growth of the Community budget in payments is 1.4 %. Including the supplementary and amending budget it would be 2.1 %. At the same time public expenditure in the Member States grows by 3.2 % which means that Community spending is below the average of the Member States. For 1999 the currently available projections indicate a growth rate in public expenditure of some 3.6 % in the Member States. The 3.4 % proposed in the preliminary draft budget is therefore 'roughly in line with the growth of national budgets' , as the European Parliament called for in its resolutions on the guidelines for the 1999 budgetary procedure.
Another illustration of the change in budgetary strategy are the margins under the Financial Perspectives for internal, external and administrative spending. These margins are possible through a policy of clear priorities. In Category 3, internal policies, the emphasis is again on employment and growth-creating expenditure: the employment and growth initiative of the European Parliament, the Fifth Research Programme and the reinforcement of the trans-European networks.
Category 4, external action, focuses as mentioned before on the conclusions of the promises made at the Cannes summit. The new proposal for the ACP banana products has also been taken into account. It is proposed to roll over most external cooperation programmes but an effort has been made to integrate some reconstruction and rehabilitation programmes into the appropriate geographical programmes.
With regard to administrative expenditure, the Commission request is for no more than the final 110 posts connected with the last enlargement. Internally, the Commission is repeating last year's exercise of forming a pool of 1 % of all posts of each department and DG for potential redeployment. Additional measures have been taken to reduce the number of vacant posts. Excluding pensions, the Commission's administrative appropriations would need to grow by just 1.3 %. For the other institutions the Commission estimates an equally strict approach. Given the growth of pensions for all institutions of 6.7 %, this would allow growth of expenditure in Category 5 to be limited to under 2 %.
Finally, I would draw your attention to the fact that in the context of the 1999 preliminary draft budget, the Commission has confirmed its intention to propose an additional 100 million euros for the PEACE Community initiative. The Commission expects that the necessary appropriations can be found in the general reprogramming of the Community initiative which it will propose during the budget procedure.
Thank you, Mr President and thank you, Commissioner Liikanen, for your thorough presentation of the preliminary draft budget for 1999. I also want to thank you for having presented your preliminary draft earlier than expected, which means we can work on the budget ahead of schedule this year. This will allow us to hold three-way talks with the Council on 17 July, instead of at the end of that month, and means that this Parliament and the relevant committees do not have to panic about the first reading.
I also want to say that, in broad terms, this Parliament has already expressed its priorities for the 1999 budget and although we agree that it has to be a rigorous budget the Union's commitments should not be compromised just for the sake of the endof-year figures.
In any case, Commissioner, this is not the time to start a debate. So I will content myself with thanking you for your presentation and pointing out that there are some details we cannot go along with, on which the relevant committees will have to state their opinion. All that glitters is not gold.
There is one point I would like to stress: you know very well, Commissioner, that your supplementary and amending budget does not solve the problem, in this 1999 budget, of the discrepancy between commitments and payments. I hope a solution will emerge during the deliberations.
Otherwise, Commissioner, thank you for your collaboration and I hope that between us all - yourselves, Parliament and the Council too - we can steer this budget to a happy conclusion.
Mr President, Mrs Dührkop Dührkop asked whether the discrepancy between commitments and payments remains in 1998. What we are proposing is to add some ECU 560m to the payment credits of the Social Fund. That is because of the situation where the payment credits have not been sufficient to cover all the commitments. At the end of the last year some expenditure in the Social Fund had to be postponed to the following year. To try to alleviate the situation so that this would not happen to any great extent, we have added this ECU 560m. We do not know if it is entirely sufficient but at least it will make it a bit easier.
The debate is closed.
Tobacco advertising
The next item is the recommendation for second reading (A4-0150/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive on the approximation of the laws, regulations and administrative provisions of the Member States relating to the advertising and sponsorship of tobacco products (C4-0034/98-00/0194(COD)) (Rapporteur: Mr Christian Cabrol).
Mr President, Commissioner, ladies and gentlemen, we are today going to give an opinion on the common position of the Council with regard to the proposal for a directive on - and I would like to emphasize the title - the approximation of national legislations relating to the advertising and sponsorship of tobacco products.
Firstly, to cut short any discussion on the subject, I would like to say that this directive has a firm legal basis in Article 100a, since, as its title indicates, its aim is to remove the profound differences which exist between the legislative provisions of Member States, profound differences of a nature which would hinder the freedom to provide services in this domain and cause distortions in competition impeding the functioning of the single market. I would therefore like to repeat that there is no problem with regard to the legal basis of this report. This was, moreover, confirmed by Parliament's legal service in an opinion dated 27 March 1998, although even the Committee on Legal Affairs and Citizens' Rights would have had us believe otherwise. Article 100a was, furthermore, confirmed as the appropriate legal basis by the European Parliament at first reading and has been questioned by none of the institutions participating in the subsequent legislative process. The adoption of amendments challenging the legal basis would make an absolute nonsense of this second reading and I would like to request formally that they be rejected.
Secondly, I would also like to stress that Article 100a is absolutely appropriate in this case for, in paragraph 3, it explicitly provides that the European Commission, when proposing measures relating to the operation of the single market and touching upon issues of consumer health and protection, must take as its basis a high level of protection for those consumers. That is thus the case with this directive which, in order to do so, brings currently divergent national measures into line, through a ban on direct and indirect advertising of tobacco products in order to obtain a high level of consumer protection. For tobacco kills: 500 000 people pay the price every year in the European Union, be it cancer of the mouth, the airways, the lungs or the bladder, be it diseases of the heart or arteries, or illness through passive smoking, for example, children suffering from chronic respiratory conditions because their parents smoke. Tobacco advertising encourages smoking and creates this senseless mortality rate. To encourage people to smoke is truly inciting them to murder, all in the name of the financial interests of the tobacco producing firms.
Thirdly and finally, this common position will be satisfactory to Parliament in that it takes on board the majority of amendments proposed at first reading. The text is clearly not perfect, but it does make considerable progress in this field. Whilst banning direct and indirect tobacco advertising, it leaves to Member States, in accordance with the principle of subsidiarity, the task of regulating certain areas and provides a deadline of three years hence for national provisions to be imposed. It also provides extended deadlines with regard to the press and sponsorship. In its current state it is thus the best compromise possible, allowing time for all the necessary economic adjustments, of which I am well aware.
As you know, this text is the result of very difficult discussions which have lasted nearly ten years. That is why, in order to avoid opening up new discussions which might risk breaking this fragile balance and might delay unduly, even postpone sine dia this directive, we have requested that it be adopted without amendment. Yet, in spite of this recommendation, this common position is the subject of a veritable flood of amendments. Make no mistake, ladies and gentlemen, although some of these amendments have been made in good faith, out of concern for improving the common position - which risk ruining it however - the majority of these amendments have been submitted by experienced parliamentarians, fully aware of what they are aiming to achieve, under the influence of certain pressure groups, and in no way - and I have proof of this - supported by public opinion in their countries. In reality, their amendments are merely pretexts to make this directive fail by means of successive procedures.
Such a thing is unacceptable. This attitude on the part of Members is incomprehensible, especially given that they are so demanding when it comes to defending air or water quality, lack of which can certainly be dangerous, but a lot less so than tobacco consumption. So, ladies and gentlemen, let us not stand guilty of this mass homicide in the face of history but let us adopt this common position as it stands in order to obtain commercial regulation of - and I will emphasize it once more - advertising, which needs to be uniform throughout the European Union, so that incitement to such self-destruction, such absurd self-mutilation, will finally come to an end.
Mr President, as a non-smoker I have others who smoke to thank for my cough.
I agree with Professor Cabrol's passionate plea to drive back tobacco. He argued the case before the Committee on the Environment, Public Health and Consumer Protection for a general ban on tobacco to be proclaimed on the grounds of public health. The Committee on Legal Affairs and Citizens' Rights did not talk about tobacco. The Committee on Legal Affairs and Citizens' Rights did not talk about public health. The Committee on Legal Affairs and Citizens' Rights asked itself whether a total ban on advertising would further the operation of the single market, yes or no.
It is obvious that a ban on cars or alcoholic drinks is the antithesis of furthering the operation of the single market, so Article 100a is not the right means. The German Bundestag has already decided to bring it before the Court of Justice; not Parliament, not the Commission, not the Council, but the Court of Justice, which always follows the rule if there is a special article in the Treaty on the subject. That will also be used and not a general article. In other words, if this directive is accepted, the Court of Justice will reject it because there is no legal basis for it. There is a basis. Since Maastricht, there has been Article 129 which calls on us to promote public health and the route for those who want to ban tobacco is Article 129 of the Treaty.
There are more victims of car use, innocent third parties. If people want to reduce the use of the car on public health grounds by banning advertising which restricts trade and hinders the operation of the internal market, they should do so on the grounds of Article 129. Professor Cabrol will get my support on that, but this is absolutely the wrong method. That is why it is being referred back to the Commission. The Council's legal service has also said no.
Mr President, on Parliament's own initiative, we have spent nearly nine years, during one presidency after another, trying to ban direct and indirect advertising of tobacco products within the Union, together with the sponsorship of sporting events.
The damage tobacco does to the health of both active and passive smokers is only too well known, and we Members who have spent nearly a decade on this attempt have repeated them endlessly.
Tobacco kills, as Professor Cabrol said. Its consumption is linked to 30 % of all cancers. It is also the leading cause of premature death: more than half a million people die in the Union every year because of this fatal habit which has been promoted for years. Additives have even been added in a criminal fashion to increase addiction among adolescents and children, some of them just five years old. That is really monstrous, Mr President.
I am not even going to mention those irrational arguments based on suspect reasoning, such as saying that cars are dangerous too. What we are talking about here today is protecting people's health and life, not luring them, as the tobacco companies do, towards a process of disease and sorrow for the sake of private financial interests.
There is no doubt that direct and indirect advertising and the sponsorship of sporting events have played and continue to play an important role in the promotion of tobacco consumption among young people. We all know that. But there are too many financial interests behind it, as was made patently clear by the scandalous attempt at an agreement on the part of the North American tobacco companies.
The common position we are now considering is a first step. It is the result of a compromise which has not been at all easy. It goes in the right direction, and as such we welcome it, although cautiously too, because it is hard to see why we should continue to allow sponsorship until the year 2006, or why in some regions there should still be subsidies for tobacco products which do such serious damage to health.
Nevertheless, it is still a worthwhile first step in our anti-cancer strategy, and we will vote in its favour.
I do not want to end my part in this historic debate, Mr President, without congratulating the rapporteur, Professor Cabrol, and the presidency, both the current one as well as the previous Luxembourg Presidency. Their work has enabled us to reach this agreement, within the single market, despite the biased interpretation from the Committee on Legal Affairs and Citizens' Rights, which also happened, Mr President, at first reading.
Mr President, we are today confronted by a particularly political subject which quite simply places the defenders of the tobacco industry in opposition to the defenders of public health. Within this Parliament, I would wish our main priority to be that of the defence of public health. As a woman, I shudder when I see young pregnant women smoking. We all know very well that smoking whilst pregnant is especially harmful to babies, who will be born with a low birth weight and size.
Who is tobacco advertising aimed at? It is aimed quite simply at young people, because the tobacco industry needs to replenish the number of smokers in the population. So young people are targeted, knowing full well the impact that advertising will have on impressionable youngsters, who are looking for role models and keen to assert their personality. Once they are hooked, we know that they will never manage to stop smoking and we know that then, advertising will no longer have an effect on them.
Given this situation, what do Members under the influence of the tobacco multinationals do? They put forward legal arguments. They invoke Article 129, which permits only measures beneficial to public health to be taken. Well, you cannot ignore the facts. If the legal basis of Article 100a is not applied, we will end up with a distortion of competition since there are enormous differences in national legislations concerning tobacco advertising and sponsorship within the internal market. These disparities will create hindrances to the free circulation of goods, especially for advertising agencies. With regard to health, Article 100a enables a high level of protection to be introduced, and that is what we want.
Furthermore, I reject the argument that we are going to kill the funding of large sporting competitions or the activities of small sports associations. Such arguments are insulting to all sponsors except the tobacco industry, who make enormous efforts to finance these competitions. Let me quote, for example, the large sailing competitions and the name of Fleury-Michon.
A large majority of the citizens of Europe, including those in Germany, are in favour of a ban on tobacco advertising. They expect Parliament to take a political decision. So I say to my colleagues who have done all they can to harden the position of the text purely so that it will not be approved: yes, I know that a number of German political meetings are sponsored by the tobacco industry; yes, I know that Germany thought the Council would not reach an agreement, that it commenced negotiations on this directive only belatedly. It is this strategic error that Germany is now trying to repair by whatever means necessary.
I deplore the fact that my group, the Group of the European People's Party, has judged it wise to give speaking time to a greater number of Members in favour of tobacco advertising. I find this somewhat petty-minded, quite apart from the fact that it gives us a bad image. Let us all vote as free individuals, voting in the interests of our citizens, the citizens of Europe.
There is an article in "Le Monde' today, which is a serious newspaper as I am sure you all know, which states that according to the WHO, the only cancer which is likely to develop in the future is lung cancer, simply because of an increase in the number of smokers. The WHO furthermore specifies that tobacco kills 3.5 million people throughout the world every year and that this figure will reach 10 million by the year 2020.
That is why, whilst leaving you to reflect on these figures, I propose that we follow the advice of the rapporteur, Mr Cabrol, and vote for the proposal as it stands, without amendment.
Mr President, Mr Cabrol, ladies and gentlemen, allow me firstly to congratulate Mr Cabrol on his tenacious and sincere commitment to the banning of tobacco advertising and for his report, which clearly recommends approval of the Council's common position on the proposal for a directive on the approximation of laws, regulations and administrative provisions of Member States relating to the advertising and sponsorship of tobacco products.
I would like to assure him of my full support. On behalf of the many direct or indirect victims of tobacco, as Mrs Grossetête has just said, and the 13 000 European doctors - ten of whom are Nobel Prize winners - who have signed a petition in favour of this directive, may I thank him for the courageous position he has taken, which we must follow.
We must be perfectly clear that tobacco kills 548 000 Europeans every year, more than road accidents, alcohol, murders, drugs and suicides put together. It has also been noted that tobacco advertising has a considerable influence over the behaviour of young people, encouraged to smoke in order to identify with an unrealistic lifestyle. But it is young people, the life's blood and future of Europe, whom we must protect and inform so that they can consciously and freely make their own choices in life.
In the face of this living reality, the legal arguments being advanced by the tobacco industry through a skilfully orchestrated lobbying campaign seem intended to evade the debate on the substance of the matter by replacing it with a debate on procedure. For, let us make no mistake, ladies and gentlemen, it is a political decision that we have to make by voting for the Cabrol report.
Let the Court of Justice decide on the issue of a legal basis, if it is referred to them. That is their right. But we in the European Parliament, the voice of the people of Europe, cannot let this opportunity to defend a healthier Europe, so close to the hearts of our citizens, pass us by. It is an opportunity to defend a voluntarist and pragmatic vision of Europe and - it will do no harm just this once - to ensure that a political decision prevails over administrative circumspection.
Mr President, Commissioner, ladies and gentlemen, all this fuss about the dispute on the legal basis is a manoeuvre that we must not allow ourselves to be trapped by. The legal services of Parliament, the Commission and the Council say that Article 100a is the correct basis. It is clearly an issue of the internal market, just as in Canada and Australia a federal ban was introduced on the basis of the free trade of the media and advertising in a single market.
Now, with regard to content, some argue that advertising has to be allowed as long as a product is legally for sale. Advertising bans on legal products are nothing new. A ban on the advertising of medicines was introduced in 1992, would you believe also on the basis of Article 100a. Others argue that tobacco use will not be reduced by an advertising ban. Figures from the British Department of Health show that in Norway, Finland, Canada and New Zealand, smoking has declined as a result of banning tobacco advertising. As a Liberal, I say that protecting public health permits restrictions on the freedom of expression and the principles of a free market economy. The Community has a duty to protect the citizen from a product which is directly responsible for the deaths of more than half a million European citizens per year. For that matter, it is the same Community which has to foot the bill for health care costs.
Ladies and gentlemen, this is also about protecting our young people. They are easily influenced by the tough cowboy who died of lung cancer himself by the way. And for those who are swayed by the argument about jobs, the economic and social consequences of this directive will be limited by the long introduction period before it comes into force provided in the compromise reached in the Council. Ladies and gentlemen, the fight against tobacco is not only being fought here, but elsewhere in the world too. We are familiar with the perverse attitude of the tobacco sector. I call upon colleagues to vote for the common position and against all amendments, even those allegedly tabled with the intention of affording even better protection for public health.
Mr President, our group supports the positions of the Committee on the Environment, Public Health and Consumer Protection and Mr Cabrol - which are the same - in the sense that we reject all the amendments which could weaken the Council's common position. Some amendments, while presented with the best of intentions, can only have the effect of changing the Council's position. And 37 Members in the Committee on the Environment voted in favour of this report's proposal, proving that members of all the groups support the Cabrol report in its present form and the Council's common position.
It is very clear that there are all sorts of pressures. And it is also very clear that the use of the legal basis is a subterfuge to try to invalidate the Council's common position. When people say we should use Article 129, they forget that, according to that article, it is not possible to adopt measures to harmonize the Member States' legal and statutory provisions. So it is just a subterfuge; so much so that we think there has been an attempt to devalue the position of the Council and the Committee on the Environment, Public Health and Consumer Protection.
We also agree with the recommendations Mr Cabrol makes at the end of his report, where he requests that this measure - the banning of advertising - should not be the only one. We have to look again at tobacco labelling and the addictive nature of additives. There should also be moves towards the upwards harmonization of the taxes on tobacco consumption.
A little while ago, there appeared in the Spanish press a report that in 1983 a tobacco company - I do not want to mention names, but it is the foremost cigarette manufacturer in the world - got one of its laboratories to do a study into the addictive effects of nicotine. When the scientists presented it with the results of the study, which clearly showed that nicotine is addictive, the company destroyed the study and dismantled the laboratory. So they are fraudulently misleading people, especially young people, who enter the world of tobacco without really knowing what they are getting into.
We are in favour of Mr Cabrol's report, so we are going to support it here in this Chamber.
Mr President, the Greens are certainly not in favour of prohibitionist or repressive measures with regard to substances such as tobacco, which are consumed for personal pleasure by a large number of people. However, when faced with a significant cause of tumours, respiratory conditions and cardio-circulatory diseases - around 500 000 people die in the EU every year as a result of smoking -, we need to adopt serious preventive measures. In particular, we must try to change people's attitudes and give them more information. On the same subject, it is quite absurd that the EU should spend money on such preventive measures if it then risks being thwarted by direct or indirect advertising and sponsorship.
Having said that, we feel the common position could certainly be improved and the date on which the ban on sports sponsorship comes into force - 2006 - is too distant for many who are concerned by the serious consequences of active and passive smoking. However, we are aware of the difficulties this proposal has encountered over around nine years and would like to answer the numerous requests made by ordinary people, consumers, associations combating cancer, medical workers and organizations dealing with the prevention of tumours and respiratory diseases, including UNICEF, the European office of the World Health Organization, the International Agency for Cancer Research based in Lyons, and the European Society for Respiratory Diseases. These are just a few examples to help you understand the extent of the problem, but I could also mention the hundreds of doctors committed to this cause.
To answer these requests, the Greens consider it advisable to accept Mr Cabrol's invitation to approve this common position without any amendment and without amending the reference article of the Treaty. We therefore support Mr Cabrol's report.
Mr President, we all agree that we must protect our young people against the damaging effects of tobacco. We all agree that we must thus oppose the flood of tobacco advertising. We therefore have no problem in voting for the text of the common position.
Having said this, we must be careful, for I fear that this virtuous attitude of protection of the young, although widely shared, fits too well into a moralistic, repressive, prohibitionist, politically correct trend which, in the name of modernity, follows the example of the United States of America blindly, although they themselves lag far behind in dealing with problems in society.
So instead of bans, let us take a different attitude, a more difficult, more determined, more modest one, too: one of educating the youth in our countries. Pleasure is not forbidden. Tobacco, bungy jumping, motocross, caffeine, cannabis, alcohol, all of these are dangerous. But they should all form part of an ongoing educational effort on our part. We must help our youngsters along the difficult path to knowledge. Prohibition creates delinquency. Let us beware of a society in which there are so many bans that everything which has not been banned is therefore compulsory, and that's how all of society's problems are solved.
Mr President, it seems we are reaching the end of a process of almost ten years' tug-of-war. The ban on advertising tobacco products is almost a fact, at least provided the ship does not come to ground after all here in Parliament, in the Council, or perhaps even in the Court of Justice. The concept of subsidiarity has played an important part throughout this debate. That is a principle that I have a soft spot for, so at first sight a ban on tobacco advertising is indeed a matter which should be left to the Member States themselves. However, if you opt for the economic point of view, things turn out differently. Advertising is a completely normal economic activity. It must not be confused with freedom of expression. If we once start on that, we would have to start counting advertising as one of the fundamental human rights. Noone would be very keen on that. Advertising, therefore, is a form of service which can sometimes become an undesirable form of service. That is why this economic activity also has to be subject to boundaries. Just as industrial operations have to be confined within a framework of environmental legislation, so advertising is also subject to regulations. Of course, it is always the case that, on the one hand you are serving public health, and on the other hand you want to prevent unfair competition.
In the case of the ban on sponsorship and advertising of tobacco products it is obvious, of course, that this serves the interests of public health, and that is no small goal either. Half a million deaths in the European Union as a result of addiction to smoking is not nothing. This law on advertising is, to use that lovely expression, a way of creating a level playing field for the advertisement of tobacco products. I take the view that this common position is rightly founded on Article 100a and I will vote for it. I will not support any of the amendments. Even the amendments tabled on behalf of the I-EDN group should be rejected. If this directive is adopted, the European Union will be giving a clear signal that the free market economy is important but that it is subject to limiting conditions.
Mr President, six years after these proposals were last debated and overwhelmingly endorsed in this Chamber, today we have both new and old voices arguing again over principles and even more over technical issues. May I suggest that we pause for a moment. Let us simply ask why rather than how we are doing this. We are seeking to phase out the advertising of tobacco products, because this is an action which will make a real difference between life and death for some European citizens, particularly those who are most vulnerable. So let us not fling statistics about like insults at a football match.
One unnecessary death from smoking is one too many if we can prevent the deceptive peddling of the products which may cause it. Let us not claim threats to personal or press freedoms. One baby breathing in killer smoke has no freedom to save itself. The arguments about cars, alcohol or even about sweets being banned next all founder against the reality of the effects of passive smoking, and we have plenty of other safety measures for those products.
Similarly, let us not set jobs against health. Listen to and see the agony of a doctor who has to tell a non-smoker that she has cancer because she breathed the smoke of someone who thought that smoking looked cool on a screen or on a page. That is a very different agony to a redundancy notice in an industry where profits often exceed the wealth of states. Instead let us thank those who have worked to create a modest, serious, legal and practical measure with an important impact, one which will help others to create even more effective measures in future. We should be proud and grateful to the Commissioners and the officials, our own rapporteurs and ministers and the campaigners and the doctors who have fought for this moment for their determination and courage to do the right thing. Let the producers and the promoters and their armies of lawyers and apologists also ponder for a moment their shame, their deceit and the destruction they have caused. Future generations will come to wonder how they have flourished for so long.
Tomorrow our votes for Mr Cabrol's brave and accurate report, for the common position without amendment, will literally bring a breath of fresh air for future generations of European citizens. So this is that rare incisive moment in a frantic world: it is a market measure which will help save lives. We should celebrate it.
Mr President, ladies and gentlemen, the control of smoking in Europe is undoubtedly one of the greatest challenges that we face. This is something which we should all become involved in. My colleague said just now that we were again discussing the ban on tobacco advertising six years after our first efforts in this area. Well, I would like to inform him that, as budget rapporteur, I have tried six times in the last six years to cut ECU 2bn from the tobacco subsidies in this budget, which is an area in which we do have appropriate powers. I have never been so isolated in this House - not even now - as when I was seeking support for this idea. And when I was trying to change the system of tobacco subsidies, I got precious little support from those who have been making grand speeches on the subject here today.
No, not everyone, but the majority!
Ladies and gentlemen, every day we spend ECU 5m on subsidizing European tobacco which not a single person in Europe wants to smoke! And then they have the nerve to sell this tobacco outside Europe, notably in the Third World. In the same breath, we are raising tobacco taxes from the citizens of Europe - 20bn alone in my own country, for example! And then we think we can simply decide not to accept advertising for this product. I once talked this over with my children, who are aged between 13 and 20. They simply could not understand this behaviour. That is why I think this report is tackling the problem the wrong way. We all agree about the objectives. What is more, we all have the same fears, including me. But if we are to pursue our objectives, then we shall have to adopt a different approach.
What does indirect advertising, by way of a Benelux news agency, have in common with a tobacco firm in Europe? Can we really ban indirect advertising so easily? I do not believe that it will be as simple as this. If it were not to go beyond tobacco, then I would understand this approach. But, Mr Flynn, you demonstrated the domino effect some while ago, because the next directive on banning car advertising has been lying in your office for quite a while. We shall soon be discussing the subject of alcohol, and so on, and so on.
I believe that we must take a more global approach to this subject. If we really want to tackle the problem, this proposal is too simple in its structure. We need a concerted campaign to give real protection to our young people, to change our consciousness, to make real progress in reducing subsidies. And we need a standard of behaviour towards non-smokers. Of course we need this. I get the impression that there are many people who believe that they can make progress by throwing the baby - and a cleanly-washed baby at that - out with the bathwater. But in doing this they would not even be washing their own hands of the matter!
Mr President, ladies and gentlemen, I have read with great care the report by the venerable professor, Mr Cabrol. I do not disagree with the scientific evidence in the report concerning the harmful effects of smoking on people's health. Besides, I am a smoker and I am aware of them more than anybody else. However, I have reservations about the following points: firstly, tobacco, as Mr Florenz quite rightly said, is a product which is subsidized by the European Union, circulates freely and the products of which are manufactured freely. I therefore wonder how strong the legal basis is, which Mr Cabrol mentioned. Or perhaps Parliament will find itself in the difficult position of seeing advertising companies claiming vindication when they seek justice from the European Court of Justice. Secondly, the best way to reduce smoking is not to increase tax or to ban advertising but through health education, which must take place in schools from the first year of primary school. And I have not heard a single word spoken about this today in this Chamber. Thirdly, I do not accept the claim of those colleagues who said that whoever has reservations concerning the report has no interest in public health, because many of those colleagues have given their support to the free circulation of soft drugs, as if soft drugs did not constitute a danger to public health or to society.
Mr President, this directive is unsound for three reasons. The first of these is its legal basis. As all the previous speakers have demonstrated, this initiative is based on the risks of tobacco addiction for health and thus this directive should have Article 129 of the Treaty as its legal basis. This article allows only for measures of encouragement rather than binding measures of harmonization, and so the directive could not have been presented in its current form. The Commission thus chose Article 100a as the legal basis, that is, harmonization of the single market. But the directive is absurd since, on the one hand, it wants to remove all barriers to competition whilst, on the other, it allows each country to implement the provisions of the directive either immediately or not until the year 2006.
If the market needs to be harmonized, then all the countries must be put on an equal footing and we cannot thus ban the sponsorship of sports and cultural events by the tobacco industry in one country whilst a neighbouring country still permits it. This is, in itself, a distortion of competition and the ultimate irony is that it is a directive which is allowing this.
Secondly, as regards the substance, it is not acceptable to ban the advertisement of a product which is freely available for sale and which, moreover, is authorized and financed by the European Union.
Thirdly, there is complete chaos and total hypocrisy within the European Union with regard to the fight against addiction. Tobacco advertising is cracked down on ferociously, smokers are endlessly bullied, and yet at the same time many Member States, including my own, show laxity in the fight against drugs by authorizing individual consumption even, and especially, amongst the young. So it is dangerous to smoke a cigarette but to smoke a joint is evidently good for your health.
In reality, this directive is riding the waves of fashion and easy virtue. It is time that the Commission had the courage to define a reasonable and appropriate policy for fighting addiction in all Member States. As it stands, this directive authorizes nothing but disorder in sporting events over the next six years. My own region, which is the home of the Francorchamps circuit, will feel the full force of the disastrous economic consequences of this directive and, what is even more serious, as statistics from countries where tobacco advertising is banned show, tobacco consumption will not be reduced. It will thus be a failure both economically and in terms of public health.
Mr President, first I would like to congratulate Mr Cabrol on his guidelines for bringing into effect a ban on the advertising of tobacco. At the same time, I would like to congratulate Commissioner Flynn on the common position taken by Council. I earnestly hope that the Council's common position will be approved as it stands.
It is often claimed that there is no researched evidence as to how the anti-smoking lobby and a tobacco advertising ban leads to a reduction in smoking. We Finns are very experienced in this matter, however; an advertising ban is an effective means of reducing the consumption of tobacco. Research undertaken by the International Union Against Cancer has succeeded in showing that banning tobacco advertisements has reduced tobacco consumption in Finland by 37 %. It has also been noticed that, in a general sense, educational programmes that started in the 1950s show up clearly in statistics: figures for lung cancer in men have fallen dramatically.This is without doubt an indication that an advertising ban is necessary and that it will have far-reaching significance for the issue of public health.
Mr President, Commissioner, you cannot base health policy measures such as the ban on tobacco advertising on Article 100a because that is expressly forbidden in Article 129. That is the legal position. That is why a majority of the Committee on Legal Affairs and Citizens' Rights considered that the Community had no regulatory powers whatsoever in this matter. Of course, that is going very wide of the mark. The Union does have powers in relation to crossborder advertising, and it should make use of them, and in my opinion this should include tobacco advertising as well. But an outright ban, or a ban on free gifts in the Member States, is not covered by Article 100a.
This is why the Commission ought to act under Article 129 (2) to see that a ban is imposed in the countries concerned - insofar as that is possible - in the interest of public health. Anyone who does not want to lose the case before the European Court of Justice should at least vote for Frau Roth-Berendt's amendments.
Mr President, it is quite clear that this House has to support this common position or nothing. I have heard sophistry from various sides of the House questioning the legal basis which is to my mind just a diversionary tactic, questioning the tobacco subsidy in Greece, etc. It is quite clear that this is the moment of truth when we have to stand up and be counted.
There is a tremendous amount of interest in this debate and this vote today. I have had a full mail bag, as I am sure many Members have from all parts of their constituencies and their countries. If I could just quote a professor of medicine who said in twenty years she has never taken up any political activity or lobbying but she is moved to write today to plead because she feels very strongly that advertising bans can reduce the number of people taking up and continuing smoking. She goes on, ' I was very disappointed with Mr Blair's decision to exempt motor racing from the tobacco advertising ban, as large numbers of individuals, particularly youngsters, watch this sport' .
I think that there are two important things to note here. Certainly, I think that the British Presidency is shameful in diluting the impact of this common position but nevertheless it is that position or nothing. If we do not vote for the common position, we are saying to young people, yes, it is OK, it is trendy to smoke. I think that if we support this ban, there will be quiet relief right across Europe. If we reject it, the people celebrating will not be those in the cancer wards - they will be those in the board rooms of the tobacco companies.
Mr President, the text we are currently discussing is the result of nearly ten years of conflict.
As Mr Cabrol highlighted in his report, each year more than 510 000 people die in the European Union because of tobacco addiction. It is thus necessary, as I have already explained in previous speeches, to limit tobacco advertising and promotion. However, it has to be done intelligently. Let us thus commence this work by applying Article 129 of the Treaty, which stipulates specifically that, "The Community shall contribute towards ensuring a high level of human health protection by encouraging cooperation between the Member States and, if necessary, lending support to their action' .
As a former member of the Committee of Inquiry into BSE, I would like to state that I wish the Commission had also applied Article 129 in that particular case. But that is another story. With regard to tobacco advertising and sponsorship, strict European regulations are required, which should be applied to all Member States. A large number of sporting events, for example, are retransmitted throughout European territory. We must not witness a relocation of advertising towards those Member States with more lenient regulations. In France, for example, there is already restrictive legislation with regard to tobacco and alcohol advertising. But what do we see nowadays? Advertising for French brands at European sporting events in which a French team is competing, in another Member State, of course. This cannot go on any longer, for no-one understands a Europe which lets itself be used for the sole benefit of a few companies.
I would, however, like to add that this directive is just one step in the fight against tobacco addiction in the European Union. It consequently needs to be placed within the framework of a more general approach to tobacco consumption, which includes both regulations regarding the labelling of products incorporating additives, and the limiting of their use to the harmonization of excise duties, in order to avoid fraud and illegal trafficking.
Let me take this opportunity of reminding you that I am opposed to any reduction in European tobacco production. The European Union is a strong importer of tobacco, and of high quality tobacco.
Mr President, ladies and gentlemen, those of you who have known me for many years know that there can be no possibility of me being put under pressure, as Mrs Grossetête or Mr Cabrol seemed to think, for I am a free-acting Member of this Parliament. Everyone who knows me is also aware of the fact that I prefer to speak freely and unambiguously. If the views which I am advocating today in this House are not popular, then this only shows that I am speaking out of personal conviction!
I share your opinion that cigarettes are dangerous, and I do not want to argue over the legal aspects of this today, even if I do believe that we shall be making fools of ourselves in the European Court of Justice. But that is not my concern. Nor is it my concern that there are tobacco subsidies. What is my concern is the question of how we can allow a dangerous product to be legally produced if we believe that it is so dangerous. If we are convinced that cigarettes are dangerous and lethal, we ought to have the courage to ban their production. If we do not have the courage - and none of you has - then we have to think hard about what we should do about legal products which are legally produced, and which are allowed. How can we restrict their sale if we believe that such restrictions are necessary?
I share the view of some of you that dangerous products ought to be subject to restrictions. I think we should declare that cigarettes may only be sold in certain places. We can say that no cigarette machines are allowed. We can say no advertising in young people's magazines, or wherever. I am on your side as far as that is concerned. If you want to say that a certain risk level is to be associated with a certain type of product, and that this will determine how the product can be marketed - in terms of the type and amount of marketing used - then such a risk hierarchy is possible, and it will get my support. But then we also have to introduce a similar system for alcohol, Mr Flynn! I cannot wait to see how you will argue against the advertising of Guinness and whiskey in Ireland, because I can give you any number of reasons why whiskey is dangerous, and lots of other things too!
Those of you who are saying today that a ban on tobacco advertising will at least stop someone somewhere from taking up smoking should take a look at what is happening in the former Eastern bloc countries or in Greece. There are just as many young smokers there, even though there is no advertising. There were just as many smokers in the Eastern bloc states even when advertising was not allowed. If we want to be logical, we must allow restrictions and back these up with educational campaigns.
Mr President, nicotine is regarded as a highly addictive drug. The reality is that very few young people kick the habit of smoking during their lives. It has become well documented that if people do not start smoking before the age of 18 the chances are that they will not become smokers at all in later life. Therefore, there is a degree of urgency from the perspective of the tobacco manufacturers to lure and corner the teenage market with innovative and inviting forms of advertising relating to various cigarette products.
In Europe alone, tobacco manufacturers spend a total of £320 million a year on tobacco advertising. I firmly believe that our young people need to be protected from the scourge of smoking. The banning of the advertising and promotion of tobacco products within the Union is a positive step in the right direction, so that this very important social objective is achieved.
European governments and the EU institutions must now focus their attention on promoting health education in schools in the area of making young people aware of the dangers of smoking. The appropriate financial resources must be made available to facilitate this process.
The attention of European legislators must also focus on the need to secure more financial resources for greater medical research into cancer prevention and into the health consequences of passive smoking. The facts speak for themselves in this regard: over half a million people die in the Union as a direct consequence of smoking each year. In my country 6 000 people died in 1997 as a direct consequence of smoking. Decreasing the usage of cigarettes in the Union serves only a positive function in terms of protecting the health of all our citizens.
The report today must be supported as it is a real and positive step in the right direction.
Mr President, I am very grateful to you, but we were upstairs in the Conference of Presidents meeting on the topical and urgent debate and the sun was shining on the screen. I think that is why I was rather late seeing my name. Please accept my apologies.
May I begin by saying that, after some hesitation, I personally, and that also goes for a large proportion of my group, and certainly for a large proportion of the Dutch CDA delegation, will support the proposal to limit tobacco advertising. I think, and many agree with me, that we have to do anything we can to reduce tobacco consumption. That does not take away the fact that the ban on tobacco advertising, as proposed, brings a lot of problems with it. I would have preferred it if we could have made do with a code of conduct, which operates very well in a number of Member States.
Having said all that and having clarified our position, I say that the common position lacks cohesion. The common position, when you read it through, is simply the result of a political compromise. So I ask myself what possible ways does the European Commission envisage clarifying a number of points either through implementation decrees or through the Council.
I would mention, for example, paragraphs 2 and 3 of Article 3, which are to do with indirect advertising. I think the way the texts are worded at the moment do not make the issues abundantly clear anyway. All I want to do is ask Commissioner Flynn: how do you think people can deal with what is currently on paper in this position in a decent manner?
Mr President, ladies and gentlemen, I believe that it goes against the democratic principles of this House to criminalize someone who holds a different view by referring to the influence of lobbyists. That is a form of character assassination that we can well do without. I claim the right - despite the risk that as a non-smoker I shall be denounced as a paid agent of the tobacco lobby - to assert that it is the job of the state to protect consumers, not to patronize them. As regards controlling the contents of cigarettes in respect of toxicity and addictive effect, and restricting sales to young people, the state should intervene and should also try to protect young people. But the state's role cannot be - as in George Orwell's book "1984' - to patronize its citizens and to protect them by laying down what they can and cannot do.
Mr President, despite the legal guidance underlying the proposal, its actual legal basis is still in question. I do not believe we can resolve this matter by returning the proposal to the Committee on Legal Affairs. That is still made up of politicians. No, the matter must be adopted so that it can proceed and be finally determined by the Court of Justice, and I suggest that is where the tobacco industry should present its legal opinion.
I would be amazed to find that the tobacco industry is alone among commercial activities failing to make contact with new customer groups through its advertising. However, the lobbyists inform us that that is the case. They maintain that they are only endeavouring to persuade established smokers to change brands. But really, established smokers are not infantile enough to be swayed by lively, youthful advertising. There is already legislation banning tobacco advertising on television. Thus, it stands to reason to ban tobacco advertising in other media. Tobacco is manufactured legally like many other products that cannot be given unrestricted coverage - medicines, weapons and poisons, for instance. Tobacco is habit-forming and harmful to health, and it can have catastrophic consequences on the individual, costing society dearly in terms of health outlay. That is one of the reasons why I have always been against EU financial support of tobacco production. We do not subsidize imported tobacco, after all. ECU 1 billion towards tobacco production and a mere ECU 11.2 million to combat cancer! Half a million people are dying of smoking-related diseases while the EU supports 135 000 tobacco producers!
Mr President, the proper functioning of the internal market requires harmonization of laws on tobacco advertising, and that this harmonization results in far-reaching prohibitions is in line with Article 100a of the Treaty, whether you like it or not. Since we know that more than half a million people die every year in the European Union as a result of addiction to nicotine, that smoking is a definite danger to public health, and that tobacco advertising and sponsorship are certainly not only about promoting brands but also about encouraging smoking and getting young people to start smoking, as we know, then we have to make a stand against this advertising in a directive on approximation. We know that, so what could hold us back?
We must certainly not be held back by the legal technicalities which some colleagues are using to knock up legal constructions which have only one purpose: to topple the directive. I respect their legal expertise but have to say that they have not convinced me to depart from my legally founded political conviction for three reasons: firstly, Article 100a is fine as a legal basis, so we do have the necessary powers; secondly, there is no valid reason to demand further consultation; and thirdly, there is very little scope under the regulations for amendments.
Mr President, we can only come to a different decision if we no longer take our own legal services seriously. I refer to the opinion given by the legal adviser on 1 April this year. The same is true if we disregard our own vote of 2 December 1993 and act as if we have not yet incorporated the Treaty of Maastricht, and as if we want to send a signal to the world that Parliament does not see the resemblance between its own amendments and the common position, nor do we recognize the difference between minimal and radical amendments to the text.
Ladies and gentlemen, let us continue to take this seriously. Let us take a deliberate stand for public health by approving the common position and follow the recommendation of the rapporteur in that sense. We have the opportunity now, later we may not. To colleagues who advance as arguments the subsidies to tobacco growers or the right to vote in drugs matters, I say: because people behave stupidly twice, or fail twice, does not mean that you have to behave stupidly a third time, or that you should not continue to fight to get a third chance.
Mr President, ten years ago, I represented Italy at a WHO Conference held in Lisbon, entitled "Tobacco or Health' . On the last day, a journalist responsible for leading the debate between delegates from different countries on the subject of measures to be taken to reduce the use of tobacco, solemnly began by reading the list of political victims of the fight against smoking, in other words, the ministers who had lost their jobs and never regained them, because in their countries they had promoted laws to ban advertising or to ban smoking in public places. We know that these and other threats have achieved the desired effect, and it is also true that this directive has been waiting for years to be approved. This is therefore a great day and we should ensure that the approval of this directive is not delayed and that the efforts of the Commission, the Council and the Presidency are rewarded.
Other measures will have to be taken, as the rapporteur rightly suggests: tax increases to discourage consumption; health education, because many young people believe that smoking does not do any harm and many adults, including teachers and doctors, set them a bad example; control of cigarette vending machines, etcetera. The objection will be raised that Italians, Spanish and Greeks in general want to continue supporting the European tobacco growers. That is true, but it is not a contradiction: why should we penalize our own economies in favour of producers from other continents? We know that Europeans smoke mainly American tobacco, and the products currently spreading throughout developing countries are not our own. For the same reasons, we are not prepared, nor do we ask, to penalize European producers of beer or alcohols. The problem is education, dissuasion and non-promotion. We need to prevent people taking up smoking and continuing to smoke. The same applies to alcohol and all other drugs.
Mr President, I speak as a member of the Committee on Legal Affairs and Citizens' Rights and spokesman for the Group of the European People's Party on matters involving a conflict of legal basis. And in committee, I voted along with all my colleagues from all the political groups, in a majority decision that this is not the right legal basis.
The first thing I want to do is speak out on behalf of them all against this Manichean approach. It is not a question of being in favour of health or against it. We are in favour of health and in favour of life. And we know perfectly well that in all the Member States of the European Union there is a tendency towards restricting tobacco advertising. But first and foremost, Mr President, we are in favour of the rules on coexistence established by the Treaty, and of respecting them.
Mr President, obviously it cannot be said that this is a minor technical matter, that we are attempting subterfuge through a question of procedure. There is indeed a technical question, but it is a different one: it is a problem of venire contra factum propium on the part of Parliament itself, which twice pronounced itself in favour of using Article 100a as the legal basis, even in December 1993 after the Maastricht Treaty.
The approach taken by the Committee on Legal Affairs and Citizens' Rights has been strictly political rather than juridical - juridical too, but strictly political. And the reason for that approach lies in simple questions such as the following. What are the objectives of the proposed measures in relation to the Community's obligations? Health, we are all agreed. So we must act accordingly.
Does the proposed action relate to a matter of exclusively Community competence or of shared competence with the Member States? I think the answer is fairly clear here too, at least it was to us.
What is the Community dimension of the problem, and what measures have been taken so far? What is the added value of the action planned by the Community, and what would be the cost of an alternative action? What type of measures can the Community take?
And lastly, is it necessary or possible to have a uniform set of rules which also prohibit? In other words, what we are doing here is harmonizing the free movement of services which are not going to move because they are not going to exist. Or, in accordance with the Treaty, do we need to establish a measure - which may be a measure which affects all the Member States - but a measure based on Article 129?
Mr President, this is one of those situations where the Brussels leviathan is being told to do something we cannot often do at Member State level. We know from experience that that is a bad method which only causes complications. The complications arise because, in the last analysis, we can spend ten years debating this problem, but it is very likely - and this is up to the Court of Justice - that this directive will be repealed within two years, which means we shall have wasted our time.
I think it would be better to tackle it Treaty in hand and adopt, with the correct legal basis, measures appropriate to the objective being sought.
Mr President, ladies and gentlemen, I hope that Parliament will approve Mr Cabrol's report. It would be a significant political act which meets the aspirations of our people. I believe that the issue of tobacco is one of the biggest issues for public health on this planet. Furthermore, the Director-General of the WHO indicated, at the time of the publication of their annual report, that the fight against tobacco addiction was one of the main priorities of the World Health Organization. Europe must therefore play a full role. Of course, there are many actions necessary, and we cannot be satisfied with merely banning advertising. I am thinking of the price of tobacco, taxes on tobacco and health education. Many of my colleagues have insisted on these points. But the banning of advertising is an essential step, which is all the easier to take as we have a legal basis for it: it is in the name of the free market that we can ban advertising, even if our objective is first and foremost one of public health protection.
With regard to the issue of a ban on advertising, I would like to sound the alarm, for some of our colleagues consider that we should go further. They consider that since we subsidize tobacco, we do not ban the product and hence we should not ban its advertising. Tobacco, in itself, is not a banned product and no one here would want it banned. This is, firstly, because all prohibitionist policies have proved themselves to be ineffectual and secondly because, by nature, there is no foundation for a ban. What should be banned is the abusive use of tobacco, and for this we must base our action on the individual responsibility of enlightened citizens. Advertising deceives the enlightened citizen. It gives no information about the risks tobacco causes or about tobacco abuse. On the contrary, it projects a positive image with the aim of increasing tobacco consumption.
I thus think that the method chosen is the right one. In fact, in France there is already a similar law in force which covers alcohol as well. It has proved effective. All surveys made of young people show that there has been a considerable increase in awareness about the risks and the need for behavioural change. I hope the European Union will follow us with regard to this issue.
Mr President, this topic always raises fairly schematic and sometimes radical positions. I believe that, once again, Parliament, just like the Community institutions in general, risks losing an opportunity to assume a balanced attitude in which, while trying to face serious problems such as the health of the European citizens, it is also trying to understand the social and economic implications of the acts to be decided on.
In my opinion, the proposal we are discussing does not have this balance, in the sense that it does not take sufficient consideration of the practical consequences of the space occupied by sponsorship and the use of marks that refer to cigarette brands in economic and industrial activities.
I come from an area where the impact of tobacco production and sponsorship is already of great significance on an industrial scale, from an area where tobacco is produced, where there are large companies in the textiles and clothing sector that use marks that refer to cigarette brands, in which F1 and motorcycle Grand Prix are held, for which it is not easy to replace the sponsorship of tobacco brands from one day to the next. I therefore believe that we need to deal with these problems as well.
We do not have any unions asking us not to approve this directive because they know there will be serious consequences for employment, possibly fairly soon. So why not deal with the fundamental problem in a balanced way? By assuming a drastic generalization and extension even where there is no prohibition from direct advertising, but allowing the Member States the possibility, through recommendation, of using even more restrictive criteria in indirect advertising and sponsorship, that take into account the specific impact of this phenomenon on employment and on the social sector, from this point of view.
I think we need to act in this way. I am therefore in favour of referring the matter to the Council of Ministers, as this might be the simplest solution, so that it can examine the proposal better, to provide it with the legal basis it does not have at the moment, or in some other way. My aim is this: subsidiarity with regard to indirect advertising and sponsorship.
Mr President, the European Union has a common fisheries policy. I am also on the Committee on Fisheries, and I was amazed to discover the other day that the European Union spends more on tobacco production than it does on the fishing industry, and that, even in countries like Portugal, which are largely dependent on it, fishing only gets 40 % of the financial contribution that is provided for tobacco.
This is a serious anomaly, if we also stress what is happening in the field of public health, because it makes no sense to keep on investing in the public health area while at the same time increasing tobacco production subsidies.
So there is a clear message here. Let us go on gradually reducing production subsidies and adopt the common position of the Council in relation to the prohibition of tobacco advertising. There are existing, although limited, examples that show that a 14 to 37 % fall in consumption can be achieved through the use of advertising restrictions.
Yes, because the tobacco habit causes 540 000 deaths a year in the European Union, and if we limit this discussion to a legal point, academically interesting, though it is, we are mounting no more than a lightweight assault on an industry which has powerful resources to defend it. To change the Council's position or refuse to approve the directive through lack of Community powers would mean taking public health back to national level which, when all is said and done, runs contrary to the meaning and purpose of the Treaty itself. The reference to subsidiarity is a desperate attempt to condition the opinion of the national authorities, when at the end of the day the Council's position represents the guidelines for those same authorities through their Health Ministers, who want the guidelines to be a way of bringing in laws regulating the tobacco market and demanding a high level of consumer protection. This is why we cast our vote in support of the Cabrol report.
Mr President, I wish to begin by saying how much I resent and reject the idea that anybody who stands up in this Chamber and speaks against, or raises questions about, this directive is being manipulated by the tobacco industry. I am not, and I do not think Mrs Palacio Vallelersundi was, and anybody else who has objected to the directive ought to be given the benefit of the doubt and allowed to voice their doubts without being accused, as I say, of being somebody who is simply speaking on behalf of the tobacco industry.
I am in favour of ending tobacco advertising and sponsorship. I would also like to end the subsidization by the European Union of tobacco. One of the interesting things to come out of this debate is that the European Union spends three times as much on subsidizing tobacco production as the tobacco companies spend on advertising their products within the European Union.
The question for people like me who want to see an end to tobacco advertising is: will the directive work? The real answer, I suspect, is no, it will not, because it will end up in the Court of Justice with a lot of doubts and, possibly, no directive at all at the end of it.
There is clearly a legal problem. This is something which the British government is ignoring in the Presidency of the Council of Ministers because it wants an easy victory. It would have been possible for Mr Blair to have introduced a ban on tobacco advertising and sponsorship in the United Kingdom but he ran into political trouble. He has therefore run to Brussels to get himself out of it and, as I say, to get what he thinks is an easy victory.
There is a clear problem with qualified majority voting. I do not like the idea of introducing a ban which is introduced by a very narrow majority. However, if you want a directive, then you will not really be able to get one under Article 129, because the Member States will never agree. If you want a recommendation, that will not ban tobacco advertising either, because you cannot square a recommendation with the idea of common rules for the internal market.
The answer is two things. One is to go for a code of conduct on tobacco advertising, as some have asked, but that probably will not give you a universal ban on advertising: it will leave it up to each Member State to do what it wants. Or you can do what effectively we are doing: we are saying 'yes' to this directive and we are leaving it to Mr Flynn to tidy it up, because, as we have discovered in the Committee on the Environment, Public Health and Consumer Protection, there is a lot wrong with this directive: it does not deal very adequately with the idea of the use of established brand names on existing goods; it does extraordinary things about world sponsorship. You are looking at Mr Flynn over there as the man who is effectively being asked to do the business that MEPs will not do because we are being subjected to emotional blackmail. I apologise to the interpreters.
Mr President, a ban on the advertising of tobacco and tobacco products is all about public health on a large scale and the prevention of diseases, and I think this is the direction a common European Union common health policy should be taking: more for its causes than for its effects.
Has advertising any importance, then? I wonder why vast amounts of time and money are spent on advertising if it is not important. Tobacco advertising has an impact just like any other, and tobacco advertisers are very clearly endeavouring to increase consumption, which means to increase the number of people who smoke.
Can advertising be targeted at just one group? Can the young be unaffected by advertising? I do not believe so, and when we learn the results of surveys on whether young people are more vulnerable when it comes to advertising, this claim will be even harder to justify. Advertising that stirs the imagination is what young people are especially exposed to, and the tobacco industry purposely uses this sort of advertising especially in the sponsorship of events, where the aim is to achieve an image of a jet-set lifestyle.
Advertising prohibition has had an impact. Owing to an advertising ban, Finland has seen a fall in tobacco consumption over twenty years by 37 %. The ban has been significant, especially for the young: before the ban 35 % of 15 to 24 year olds smoked, a figure that fell to 23 % after the ban.
I do hope that Parliament will show a sense of responsibility and approve Mr Cabrol's report without amendments. We now have an opportunity to bring into effect a Europe-wide ban on the advertising of tobacco products.
Mr President, ladies and gentlemen, I do not regard the ban on tobacco advertising as the right means for protecting public health. The general opinion envisages not only a total ban on the advertising of tobacco products but also a total ban on indirect advertising, for example for Camel boots or Davidoff cosmetics. The only exceptions apply to Greece, which was the price paid for Greece's agreement and thus for achieving the necessary majority in the Council of Ministers against the votes of Germany and Austria, with Denmark and Spain abstaining.
A ban is the strictest of all conceivable instruments in a liberal economic system. Before legal requirements of this kind are enacted, they must be considered in the light of whether they are really suitable as a means for achieving the declared objective, namely the protection of public health. A ban on tobacco advertising gives rise to hopes and expectations which cannot be fulfilled. No-one can dispute that smoking is harmful and often leads to death. That is why it would be logical, and here I agree with Mrs Roth-Berendt, to ban the manufacture of harmful products such as cigarettes.
In a liberal economy, advertising does an important job in providing information, and it is a potent instrument for effective competition. It ought, as a matter of principle, to be possible to advertise products which are legally manufactured and distributed and legally consumed. A total ban on tobacco advertising is an attack on the liberal economic system. Once this first domino falls, the rest will follow.
I should like to ask Commissioner Flynn if it is true that there is a Commission document which states that motor vehicles are freely available industrial products which are often prove lethal. Because there is no European legislation in the context of health policy for such far-reaching interventions, even under the Treaty of Amsterdam, the Council and the Commission often resort to the harmonization instrument known as competition, despite their own better judgement.
We want to construct an internal market, and we want to make a political decision as to who is permitted to advertise freely offered products, and who is not. This proposal has exactly the opposite effect. We await with eager expectation the predictable complaints from Member States to the European Court of Justice.
Mr President, I do not usually respond to Mrs Jackson but can I just remind her that this discussion about tobacco advertising has been going on for more than ten years and we were not reconsulted on this until February last year. Mr Blair, who she suggested has come running to Brussels, has been Prime Minister of the United Kingdom for a much shorter period than that. What we are dealing with is a European directive.
Can I congratulate Mr Cabrol on the work that he has done on this. I personally would have gone a lot further and I would in normal circumstances have preferred to have gone to conciliation. It is only the effective persuasion of the rapporteur which makes me think that we should accept the common position and I shall vote accordingly.
Can I also say, again in domestic terms, that the impression was created in the United Kingdom in the English language press that a decision was made about the ban on tobacco advertising by the UK Prime Minister and by somebody who is responsible for Formula One. Can I just remind the English language press that what we are considering today is a European Council and a European Parliament directive, and as always in codecision, even at second reading, this Parliament has the final word and so it should.
I would like also to say that in considering my position not only have I consulted industry but I have also consulted the trade unions. I wish we had not had the argument about the legal basis. I cannot believe that it is right that the Legal Affairs Committee should come in on this occasion and give a different view and that the Environment Committee, which is the lead committee in these circumstances, should be dissuaded from taking the view that it took on the first reading. I shall support this and I shall support it unamended on the second reading. I hope that by the time the afternoon is over we shall see a ban on tobacco advertising within the Union.
Mr President, ladies and gentlemen, I have every respect for those who oppose smoking and want to ban the advertising of tobacco products. But we are not here to decide on our convictions or on a political resolution, we are here to decide on a European legislative proposal, something which is to become European law. The European Union is a community in law. It can only make laws if it is empowered to do so in the Treaty. In the view of most people who have dealt with this matter, there is no legal basis in the Treaty for this directive. So the Union is taking upon itself a right that it does not possess. This was made clear in the expert opinion delivered by the Council's Legal Service in 1993, which states that the Legal Service concludes that the proposal for a directive cannot be accepted either on the basis of Article 100a or on the basis of any other Article of the Treaty.
This opinion has never been revoked. That is why, in legal terms, this directive rests on shaky foundations. It could be based on Article 100a only if it concerned harmonization. But it does not harmonize, it bans. It is also clear from the procedure that we are dealing here with a health directive. That is why, quite logically, the Commissioner for Health is sitting here and defending it. That is why the Committee on the Environment, Public Health and Consumer Protection has taken the lead in Parliament, rather than the committee on competition.
In short, if this directive becomes law, then we as a Parliament will be doing exactly what we are always reproaching the Commission for doing, namely laying claim to powers which are a matter for the Member States. That is why we should reflect on this very carefully!
Mr President, ladies and gentlemen, in spite of the legal difficulties which may arise from the approval of this proposal for a directive, which seeks to do away with direct and indirect advertising of tobacco products, I have to say I agree with the premises on which it is based.
Tobacco consumption continues to be one of our greatest public health problems. It is responsible for over 500 000 deaths a year in the European Union. Nearly 50 % of all deaths from cancer among men aged between 35 and 69 are due to the effects of tobacco, not forgetting the part it plays in aggravating acute and chronic cardio-respiratory disease.
Nevertheless, to ensure that the measures proposed here are rendered more effective we must include them in a wider strategy, and of necessity that means preventing tobacco consumption by means of campaigns drawing attention to its harmful effects - essentially directed at the younger age-groups - and by discouraging tobacco-growing in member countries of the European Union by paying producers subsidies that will enable them to grow something else instead.
Mr President, I have a point of order. Literature is being distributed outside the Chamber on the biopatents directive. An attempt is being made right outside this room to influence our voting behaviour. I would ask you to check whether this is permissible under the Rules of Procedure. I for one doubt it!
Thank you, Mr Nassauer. The Chair notes the point and will have it checked.
Mr President, I give far greater weight to the pleas of doctors for the health of their patients than to those of tobacco companies trying to justify their deliberate targeting of their advertising to attract new young customers to an addictive substance to replace the hundreds of thousands of customers they kill every year.
I need no lectures about subsidies to tobacco producers, having consistently opposed them since election to this House.
I also reject pleas from companies advertising other products using the same brand name as major cigarette brands. Here are depicted beautiful, young, cool and trendy people alongside the logo of a cigarette brand. Why do they not use an independent logo to promote their goods - a logo not associated with a product that kills?
It is absurd to claim that the rules of the Community demand that young people should continue to be targeted in this way through sports sponsorship and through trendy designer products.
The Treaty of Rome says the Community exists for the well-being of its citizens. The health of our citizens must take precedence over the profits of multinational companies.
Mr President, I think that this is a very noble initiative and it shows Europe at its best. It shows us standing up for the common good and rejecting the very well-financed, and at times, almost threatening campaigns of the tobacco lobby and of the medium moguls.
I would agree with Dagmar Roth-Behrendt and others who have spoken here, that adults have free will to take up smoking or to take up drinking, but it is deplorable that young people are encouraged to take up smoking as the result of billboard advertising and advertising generally.
Tobacco advertising tends to glamorize smoking, but there is nothing glamorous about smoking, about cancer, chronic bronchitis and all the other tobacco-related illnesses that kill many millions each year. Our next step must be to convince young people, especially young women, not to go down this road. I know from the very impressive representations that I have received from the medical profession - and I want to thank them for that - that more young women are actually suffering now from lung cancer. So Mr Flynn, our Commissioner, is to be congratulated and I would urge Members to vote in support of the common position.
Thank you, Mrs Malone.
I would ask Members to take their seats and at least make it possible for Commissioner Flynn to be listened to with the respect due to a Commissioner.
Mr President, I would like to thank all those who have contributed to this very important debate today. The discussion on the proposed directive on tobacco advertising is very significant indeed and there is very big public interest in that discussion here in Parliament today. It comes after a long period of reflection in Council which finally reached a common position on 12 February. The text of the common position fully reflects the spirit of the Commission's proposal so the Commission was able to accept it as it stands.
In the Commission's view the common position represents the most satisfactory arrangements possible to deal with the complex issue of tobacco advertising in the internal market context. As several Member States have already introduced national restrictions or bans on tobacco advertising, practical problems of application have arisen as the possibility of internal market border checks disappeared. Therefore, as with many other sectors of economic activity, a common solution needed to be found.
Article 100a of the Treaty obliges the Commission to take a high level of public health protection as its basis when making internal market proposals. I regard the reference to seeking an alternative legal basis as something of a red herring so far as this proposal is concerned. I would remind Members of Parliament that this legal basis has already been used in the case of existing directives on tobacco labelling and on tar content. It has also been used to ban TV advertising and indirect advertising.
It has been used to ban the marketing of oral tobacco. It has been used for the advertising of other medicinal products and it is in accordance with decisions taken by the European Court on other issues. It certainly follows the latest advice given by the European Parliament's legal service. Some Members made reference to Article 129, but I say that article specifically excludes any harmonization of the laws and regulations of the Member States. Article 129 is not a suitable legal basis and it must be rejected on that account.
Furthermore, a total ban on the advertising of tobacco on TV was, as you all know, agreed in 1989. Associated with this principal objective of an internal market nature, the Commission has had to take a high level of public health protection into account. This is demanded of us by our obligations under the Treaty.
This brings me to the smoking prevention issue which was the subject of a communication in December 1996. The proposed restrictions on tobacco advertising should be seen as part of a more general approach by the Community to address what is undoubtedly the number one preventable cause of death and disease in Europe today. I should like to put that on the record just once more. The question of subsidies to tobacco growing has been raised. I have always been against giving subsidies to tobacco growers...
...and I look forward to the day when we can stop it. I was not able to get full agreement but I was able to achieve some progress in that regard. I look forward to the not too distant future when the whole matter will be reviewed again and when the subsidy to tobacco growing, as part of the policy of this Union, will cease.
I do not have to remind Members of the enormous health impact of smoking. The World Health Organization estimates the yearly death toll from tobacco at more than half a million European Union citizens - so many victims of cancer because of the consumption of tobacco, be it smoking or passive smoking. The question for this House is: Can this House do something at European level to reverse that trend? They can, by voting to support this common position and voting down all the amendments, which are only a way of getting around the situation and making it more difficult to achieve the purpose we are all supporting.
Mr Needle made a very telling point when he said that the House has a rare opportunity. This is a moment of truth for all concerned who support what this proposal seeks to achieve. And do not forget that industry itself is on record as saying that it sees the 14 to 24-year-olds as tomorrow's cigarette business. That is what advertising is all about: attracting young people to the habit so that they can maintain their market and maintain their profits. We have to put an end to that here. Advertising of products causing such suffering and so many deaths is clearly unjustified as many Member States have already decided. To act now at the Community level is, I believe, timely, necessary and entirely proportionate to the problem.
By adopting this measure the Community will remove an incentive for young people to begin a habit that will bring illness and premature death. This initiative of removing the encouragement to smoke is even more vital if we remember that most smokers take up the addiction before they are 18 years of age and indeed, they take it up much earlier. We have a responsibility to the future citizens of this Union to seek to take the first step to turn the tide against death from cancer produced by smoking!
The rapporteur, Mr Cabrol, has already clearly identified the issues that are involved here in tobacco advertising. He does that so excellently in his report. It was adopted without amendments by the Committee on the Environment, Public Health and Consumer Protection. Many members of that committee remarked on the importance of putting a Community system in place without further delay as envisaged in the Council's common position.
I agree fully that this compromise is a good and workable solution. It represents a balance - a satisfactory balance between the interests concerned - and allows the necessary transition time for new arrangements to be found for those presently involved with tobacco promotion. There is no need, there is no logic, in amending the Council's text which indeed takes account of the points raised by Parliament at its first reading. The Commission will therefore not support any amendments to this common position which, as Mr Cabrol and the Environment Committee have said, is an acceptable text as it stands.
Mrs Oomen-Ruijten and Mrs Jackson raised a point about indirect advertising. The objective of the common position on indirect advertising is a very practical approach to a complicated issue - how to stop other products being used to promote tobacco, or to stop tobacco being promoted using the name of other products. The common position also takes into account the special case of existing products. In all of these cases the position lays down clear objectives.
As we know, this directive will be transposed into national law according to the timetable laid down. It is the Commission's responsibility to ensure that these national rules are in conformity with the intention of the directive. I should say to Mrs Oomen-Ruijten that the Commission will be coming forward with regular reports under Article 6 and it will make Parliament and the Council responsible and take whatever steps are necessary to ensure that the directive is transposed and implemented as it was intended.
I would like, finally, to call upon all the honourable Members of this House to adopt without amendment this important issue which will have such great significance for our young people now and in the future. It is this common position or nothing! That is the choice we have here today and tomorrow.
(Applause ) The European Parliament stands to make a momentous and historical breakthrough in the support of its single market and in the protection of its citizens. I ask you to act accordingly!
(Applause)
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Mr President, just before you commence the voting, I would like to draw your attention to the rules of this House and to the avalanche of lobbyists that are in the corridor outside this House. Harassing and interrogating Members at the doorways coming into this House are against the rules. I would ask you as a very respected senior Vice-President of this House and present President-in-Office: would you have the security services remove from outside the doorway?
I make the point because this document was stuffed into my hands coming in the door. I am a diabetic and were it not for biotechnology from the liver of a poor innocent pig I would be a dead man today. Stop this nonsense out in the corridors of this esteemed Parliament immediately.
Mr Killilea, I immediately gave orders to control the presence of members of the different lobby groups, but naturally I would like to believe that in the final analysis no Member of this House is affected by any activity of any "lobbyists' .
Mr President, I rise on the same point of order. There were outside this House people wearing a distinctive form of uniform. I might very well be sympathetic to their cause but Members of this House really must be free to come into this Chamber without lobbyists outside the door pursuing their case whatever that case is. We look to you and to the officers of this House to uphold our rules and orders.
Mr President, I would like to echo what has just been said. It is not the first time that pamphlets have been handed out at the doors of this Chamber, but I think that the dignity of the House is now in danger.
We can stop these comments here.
We shall now proceed to the vote.
Votes
Please withdraw the banner from the Hemicycle. I shall be forced to adjourn if the banner stays; Parliament cannot be turned into a theatre.
(The sitting was suspended until the banner was withdrawn)
Mr President, I have a point of order. I do not want to disrupt the proceedings, but I would ask you if you have given permission for that television camera to be present and, if you have, who it is and why they have been given permission to film unruly behaviour in this House which does this House no credit whatsoever?
Mr Provan, I do not know who gave permission for the filming, but the camera crew has already left. Moreover, the issue has been covered.
Mr President, I consider requests of this kind to be unjustified, for on many occasions we have seen the television cameras in this House and those television cameras, when authorized, provide a guarantee for the citizens who have elected us to be able to see what is happening in this House: the guarantee of democracy is a price we should know how to pay! If people are afraid of what they are doing, if they need to hide when they are acting, then I do not think they meet the requirements for the votes they have obtained. If some people here answer the multinationals' lobby, obviously they do not want people to know what they are doing. But I believe the European citizens have a right to know!
(Mixed reactions)
Mr Tamino, there is always full coverage of the work of Parliament by cameras in the area provided for them and all of us are always in the spotlight. Special filming is not necessary and there are regulations which must be adhered to.
Mr President, this is a vote in the European Parliament and, if I understand matters correctly, those who are entitled to vote in the European Parliament are the Members of this House. There is clearly a troupe of actors in costumes in the Chamber. I would ask you to refrain from voting...
... or else to acknowledge what you are, namely freely elected Members of this House and not a Punch and Judy show!
(Applause)
Members of this House, this debate must be closed. I cannot allow more than two or three of you to speak.
Mr President, as President of this sitting, you are the captain of the ship. Well, this ship has been boarded by pirates. Do you really intend to permit this act of piracy with regard to our voting time, or are you going to behave like the captain of a triumphant ship and expel the pirates!
Mr Giansily, I, like everybody else, enjoyed the way in which you phrased your comment.
However, the banner has been removed and the way in which Members of this House dress is up to them, and I cannot intervene.
Mr President, what is extremely annoying here is that while the big banner has been removed, it is true, the little banners are still in this room. I think the members of the Green group ought to know that there are more people in this House who are concerned about the directive as it stands at the moment. Mr President, I request that you also have the small banners removed.
Mr President, it is a question of the dignity of this House, as has already been said. I should like to say to one of the previous speakers: you ought to pay a visit to a Punch and Judy show, then you would see that Punch and Judy is one of our cultural treasures. But there is one thing that I would ask for, and that is an apology from Mr Ferber. If he thinks that he can call our group a band of pirates, then he knows nothing about dignity, democratic argument or style. I await an apology from you, and if that is not forthcoming, then we all know what to think!
(Applause from the Green Group)
Mr President, on a point of order. I came to this sitting on the understanding that we were here to vote. We are about to vote on a most important topic and we should do so in a calm, dignified and responsible manner.
It serves no purpose to discuss the way in which various Members of this House dress. It is everyone's personal right to dress as they please. If people wish to demonstrate, they should do so outside, not inside, this Hemicycle. Could we now move to the vote?
Mr de Vries, I believe that many of us agree with your comments.
Mr President, what is happening is extremely distressing. I would propose that you suspend the sitting and ask our colleagues to behave decently.
On Amendments Nos 6 and 28
Mr President, there was a certain amount of bad temper in yesterday's discussion of these amendments. It was claimed that the amendments had not been submitted by the Committee on Agriculture. Well, there is not the slightest possibility of any committee introducing an amendment in this procedure, not even the Committee on Agriculture. That is why it was decided that, as rapporteur in this matter, I should collect the signatures of members of the Committee on Agriculture, and these appear in the list below the amendments.
Our committee has also written a letter to the Committee on Legal Affairs, expressing the fact that our interests are at stake and I am talking here about the right of farmers to continue breeding animals and plants. I just wanted to draw this fact to your attention.
(The President declared the common position approved)
Mr President, having learned the procedures from Mr Falconer, I tried to give you notice in advance; I was present in this House throughout the proceedings, but did not take part in that vote because I do not think it was a reasonable way to conduct a vote in a democratically-elected Parliament. I think it would be a great shame if the only way we could attract your attention was to wear pirates' uniforms, and I hope that that is not what this House is going to descend to.
(Applause )
Mr Perry, We cannot keep restarting debates and letting Members of the House speak. However, your comment has been noted.
(Several members of the Green Group in the European Parliament waved piracy flags)
Mr President, in case you were not aware, the Jolly Roger has a precise meaning in terms of international law. It represents a refusal of law. That is why I regret that a number of Members of this House have chosen this method of expression and it is why I find it disgraceful that you have let the vote take place in the presence of such a symbol.
(Loud applause)
Mr d'Aboville, each of us has the right to his or her own opinion and judgement.
Mr President, as Mr Perry has been so kind as to mention my name, may I advise him that, if he is to follow and adopt my principles in these matters, he may wish to go further. The working people of my country, and I am sure all European countries, can recognize conservative Tories, because they are always wearing the same uniform and it is normally double-breasted pin-striped suits!
Mr Falconer, I do not think that we should carry on with comments on dress code, but I am not convinced of the accuracy of what you have said. There are others who wear suits like those you mentioned.
Thank you, Mr President. I have a comment to add to what has already been said by other speakers, pursuant to Rule 19 - though at the wrong time, since the vote has already been taken - and Rule 109. I just want to say, let us hope this precedent will not be remembered on other occasions as a justification for using some other symbol in this Hemicycle.
Symbols serve a purpose, Mr President. They are not fancy dress or a fashion statement. They are symbols, and symbols have a meaning. That is our culture and our civilization. Thank you.
Mr President, I would simply like to ask everyone who wishes to speak to do so every time. It is a good point for us, so carry on! Is there nobody else who would like to lecture us? We have not quite understood what you are trying to say to us! Explain to us what is wrong so that we may understand. I am asking colleagues to take their time and to explain to us what is wrong in what we have done.
Mr President, please allow me to pass on to you and to everyone else present a quite shattering piece of news. I have just learnt that an hour ago an attempt was made on the life of the President of the Turkish Association for the Defence of Human Rights, Mr Akin Birdal. Many of you will have been acquainted with him personally. Eight armed civilians entered the offices of the Committee for the Defence of Human Rights in Ankara. Mr Birdal, and no-one else, was shot and suffered serious injuries. His condition is critical and he is now in hospital.
A number of Parliamentary colleagues who were in Ankara two weeks ago with the EU-Turkey Joint Parliamentary Committee met Mr Akin Birdal. I very much hope that he will survive his injuries. Many of you know Akin. He is a symbol of a democratic Turkey, a Turkey which is fighting for human rights. We all hope that he will survive this attack and that those who were responsible will be found and brought to justice.
Mr President, I think it is worthwhile voting on the last part because the organizers of these kind of parties are being asked anyway to provide chill rooms , cold water and so on. This is a necessity to reduce the risk to young people, so I cannot understand who would not be in favour of this.
On paragraph 8
Mr President, if we vote on an amendment in this House and the amendment gains a majority, it is adopted. I have never heard of people voting on an amendment and then saying: it is the initial paragraph we are voting on. That is not how it is done. That is against the rules of the House.
Mrs Aelvoet, a vote has been taken on part of the amendment which does not cover the whole text. The rapporteur was of the opinion that the original should also be put to the vote. The Presidency has accepted this opinion.
Mr President, I would just like to make it clear that the amendment, or that part of it which has been accepted here, must be incorporated into the original text.
Mr Swoboda, that was also my assessment.
(Parliament adopted the resolution)
Mr President, if you will permit me, I would like to speak simultaneously regarding two reports, that of Mrs Palacio and that of Mr Wijsenbeek. The Group of Independents for a Europe of Nations supports the conclusions of these two reports, with a number of reservations which I would like to expand on.
This relates to a particular case, that of Article 157 of the Portuguese Constitution, which has a particularly protective system of immunity for parliamentarians. Paragraph 2 of Article 157 stipulates that Members may not be heard as witnesses or as the accused, without the authorization of the House, the decision to grant such authorization being mandatory, in the second instance, where there are strong indications that a crime has been committed which is punishable by a term of imprisonment of not less than three years.
Following the Committee on the Rules of Procedure, the Verification of Credentials and Immunities in this, Parliament is anxious to show that, and I quote, "European parliamentary immunity is, in general terms, independent of the various national parliamentary procedures.' They want to lay the foundations of a truly European immunity, which would succeed in creating equality amongst its Members, whatever their nationality. With regard to this, I would like to say that, as on many occasions, this is nothing but a pious wish. Declarations from the majority of this House are not currently able to remove the national status of a Member and there is no such thing as European or independent immunity. It all depends.
Furthermore, this position - and this is my third remark - leads the Committee on the Rules of Procedure to propose a provision, unfortunately accepted earlier by a majority, which is not at all in accordance with our Rules. Rule 6(4) of the latter only anticipates adoption or rejection of a request for immunity, with the possibility of the recommendation being divided up if the request seeks the waiver of immunity on several counts. It furthermore stipulates that, "the committee's report may, exceptionally, propose that the waiver of immunity shall apply solely to prosecution proceedings and that... the Member should be immune from any form of detention or remand...' . There is no provision for the measure we have just adopted, Mr President, that is, to decide not to take a decision on the request and, so that we can support the request for a waiver of immunity, to make no objection to the magistrate concerned hearing Mr Rosado Fernandes in the same way as Mr Campos.
In reality then - and this is what our group approved of - we have lifted the immunity in the sense of the Portuguese Constitution, that is, we have permitted those involved to be heard before the Portuguese judicial authorities. This is not what we have said, but it does not mean this is not what we have done. By drafting paragraph 2 of our decision in this way, we have not altered the character of the waiver of parliamentary immunity.
Wijsenbeek report (A4-0152/98)
In its "interpretative' communication on the implementation of the second banking directive the Commission is promoting the further deregulation of the banking sector and the restriction of the sovereign rights of Member States, and in so doing is transgressing the official legislative process. This communication is bound up with the context of the more general policy of the EU, which is defined by the integration of the single market and the adoption of a common currency.
The Commission, by blatantly transgressing the official legislative process, is overstepping its responsibilities and violating the principle of the separation of powers, thus infringing the rights of Member States. The right of the Commission to issue interpretative communications is restricted to executive matters which fall within its sphere of competence - such as those concerning state assistance and competition policy -, whereas the right of interpretation of primary and derivative law rests with the Court. If we combine this with the fact that a similar process is being followed in the insurance sector, we fear that an attempt is being made de facto to go along a certain path and to brush aside the protests of Member States. Even more questions arise if we consider that, as the Commission itself points out, its interpretation is not binding on the Member States and does not prejudge the possible position of the Court.
It is undeniable that technological progress, especially the challenges posed by the information society, makes it necessary to adapt the law. For example, the growth of cross-border services by electronic means necessitates the clarification of notions which are susceptible to a flexible interpretation and the adoption of clear criteria in order to define, for example, the "place' of service provision. However, these criteria cannot be imposed unilaterally and arbitrarily. They must come about as a result of agreement and they must not violate the fundamental principles of international private law, given the enormously significant implications they have for the definition, among other things, of applicable law and the system of taxation.
We are particularly concerned about the direction taken by the Commission and the Court alike with regard to, among other things, the precepts of "general good' and also about the proposed abolition of the notification procedure in the case of the provision of services.
The second banking directive determines that the banking institution which carries out activities in the territory of another Member State in the context of mutual recognition, that is by means of branches or a system of free service provision, must comply with the provisions relating to the general good which are in force in that state. Ever since then, the competent institutional bodies of the EU have systematically attempted to introduce ever more and increasingly complex criteria to evaluate the rules of internal law in areas which are not covered by Community regulation.
This process, which even violates the provisions and aims of the directives on the liberalization of banking activity, leads to a serious diminution of the sovereign rights of the recipient state, by restricting its supervisory rights and by making its broader legislation conditional upon its acceptance by bankers and organs of the EU. It also violates the famous principle of equality of treatment and essentially places banks in a more favourable position while exempting them from the obligation to comply with a number of legal rules which apply to banks that are governed by internal law. In consequence, the banks of Member States which impose fewer and more lax administrative and legislative conditions and formalities are being rewarded. Under the conditions of an integrated economy this situation leads de facto to a reduction in consumer protection. At an institutional level this process translates into EU intervention in areas which are essentially regulated by the Member States, such as civil law - especially contract law - and procedural law, without prior harmonization and thus without a legal basis.
We believe that each Member State must be able to judge which rules it is to impose on all who carry out financial activities within its territory, while in parallel it must be in a position to safeguard the possibility of effective monitoring by the competent supervisory authorities, as a means to ensure the sound operation of its banking system and the protection of the general good.
We disagree with proposals for the flexible implementation of the notification procedure in the case of the provision of services to another Member State and, even more so, with any thought of abolishing it. We also believe that the pursuit of customers for the provision of cross-border services cannot be dissociated from the obligation to notify. The supervisory authorities must be informed in order to make their supervisory duties and their task easier. Moreover, the aforementioned activities are usually the prelude to a more systematic penetration of the market of the state in question.
The notification procedure must also be adhered to in circumstances where services are performed with the dematerialization of work without displacement, such as via the Internet. Although the agency which provides the service is not located in the state of the purchaser of the service, the place of the "typical provision' of the service is that state and, in addition, it is a clear case of the provision of a service to another Member State. Any other interpretation would lead to substantially undermining the procedure in question due to the continuous expansion of cross-border services.
For these reasons, in other words, due to the unacceptable nature of the process that is being promoted and the directions that are being promoted in the interpretation of the second banking directive, we cannot vote for the report.
Rothley recommendation for second reading (A4-0170/98)
Mr President, the Green Group was united in voting against the Rothley report. We consider it to be completely irresponsible from an ethical point of view that the way is being opened up for thousands of genes - whether from human beings, plants or animals - to be put to commercial use. Parliament has given dispensation for a massive push towards the commercialization of the human body. It is also disgraceful that Parliament has so clearly caved in to the huge lobbying interests of industry. Only three years ago Parliament had the courage to reject this very same report.
Today it is agreeing to virtually the same document. It surely demonstrates the inadequacy of Parliament that we are simply swallowing whatever the Commission serves up, or as it would say: let us allow Parliament to go on voting until the result suits us. I think that the lobbying in support of the patents directive was one of the most aggressive that the European Parliament has ever experienced. But that should not prevent Parliament from allowing ethical sense to prevail.
Parliament has failed pitifully. It has failed to create a clear legal framework which sets down ethical limits for industry. It has legalized bio-piracy and the road which leads there is now ready for multinationals to travel down. They will be able to re-interpret the genes of plants, animals and human beings, which they have done no more than discover, as their own invention and to designate them as their property.
The patents directive will lead to an enormous privatization of nature, and it is a disgrace that it is also leaving the back-door open for the cloning of parts of the human body and the patenting of human embryos for research purposes. It is disgraceful that the directive has not even succeeded in excluding things of this kind. I think that today is a black day for human rights since human beings are clearly being debased by this patents directive and will become nothing more than raw materials for industry.
Mr President, if the patents directive which has now been adopted by Parliament is better than the one we debated and then rejected in Parliament the first time around, it is thanks to those who essentially voted against the directive at that time.
We saw to it that improvements were made, and in my view the wording which has now been adopted cannot be compared with what we rejected in Parliament on that previous occasion. But I am also of the opinion that we should have completed the procedure and should have confirmed at second reading what Parliament voted for by a large majority at first reading. This would have enabled us to go into the conciliation procedure with the Council armed with real possibilities for putting forward, and having accepted, views which a majority in Parliament voted for at the first passage.
Parliament has not made full use of its potential here and we have ended up badly placed vis-à-vis the Council and the Commission, despite the fact that we are normally anxious to ensure that Parliament's position is strengthened. This we failed to do on this particular occasion, and that is why I too voted against the amendments.
Mr President, I voted for some of the amendments to this directive. I find it extremely offensive that Mrs Breyer feels that anybody who supported anything to do with this directive was in some way lacking in any form of moral judgement on it. No directive has caused me more concern and more anguish in reaching my decision.
There has been considerable criticism of lobbies. However, for some reason those who lobby in favour of Mrs Breyer's group are not lobbyists and, apparently, those who have a different point of view are lobbyists and thus decried.
I have checked with many of the patients' groups who are alleged to be opposing this directive, and they have told me absolutely categorically that their names were used without their consent.
There are many areas in this directive that have caused us concern. I do not believe that my vote today has made the world a worse place. I hope very much that we will recognize that significant medical achievements can be achieved through biotechnology. I, too, have had reason to be grateful for biotechnological advances as I am an insulin-dependent diabetic and I use insulin. I am glad that we do not have to kill 50, 000 pigs every time to get the insulin. Thanks to biotechnology, insulin is now produced in a much more safe, consistent and stable way. I am grateful for that.
However, I recognize that we have serious ethical considerations in this directive. Yesterday, listening to Commissioner Monti, I became convinced by his reassurances that the ethics committee in relation to biotechnology will be a serious one with which we as a Parliament can interact on a regular basis.
Mr President, I wish to raise a point of order. Earlier on I approached the Chair to have my name put down for an oral voting declaration not just on the Pirker report but also on the Rothley document. I was wrongly informed that only written voting statements would be allowed. But I assume that what applies to my colleagues applies to me as well, and I should therefore like to make an oral voting declaration.
(The President. No, no!) But surely, Mr President, I was given the wrong information. I was told that there are only written declarations in the case of second readings. But since Mrs Breyer, Mrs Banotti and many others have been allowed to make oral declarations, I consider it important, on the basis of equal treatment, that I too should be allowed to make my own voting declaration orally.
Mr Posselt, there is no express provision in the articles of the Rules of Procedure. However there is a parliamentary practice and this was mentioned to you by our colleagues of the President-in-Office. This parliamentary practice is that there are no explanations of vote in such circumstances. Since the matter was very delicate and there were colleagues who wanted at all costs to speak, I allowed myself, if you like, one more interpretation than is customary parliamentary practice. I have this right since there is no article in the Rules of Procedure which obliges me to do it this way or that. I usually follow parliamentary practice. In this case however I judged that I should depart from normal practice. I will therefore allow you to speak as I did for the other Members.
Mr President, firstly may I write into the proceedings of Parliament today that there was a lot of criticism of my colleagues from the Green Group for dressing up as pirates. However, people were packed into the public gallery, presumably paid by pharmaceutical companies and those who stand to gain by this, wearing uniforms proclaiming the ludicrous slogan 'Patents for Life' . That was not referred to at all. It is wrong that people were allowed to display that slogan in that particular way.
This is a black day for Europe. This is the only European patenting directive and today we have opened a Pandora's Box which our children and our children's children will deeply regret. We have given the go-ahead for large multinational companies to plunder and play fast and loose with the world's genetic resources. Time and time again in Holy Scripture we are warned against what is called genetic confusion. Today's decision gives the green light for the industrialized mixing and mutation of genes from unrelated species.
We do not have an ethical or moral framework which is workable. We do not even have a basic ethical committee. For a long time we will pay a huge cost for this while certain capitalist countries will earn huge profits.
Mr President, as I said before, I did not wish to criticize anyone, I simply wanted everyone to have the same rights. I share the opinion of my colleague, Mr Graefe zu Baringdorf, that we have succeeded in improving essential aspects of the directive. I take the view, and this goes well beyond my colleague's position, that we have made major improvements to the directive and I am proud to be one of those who offered strong resistance to it the first time around. It was said at the time that, if we say no, there would never be legislation, there would never be any directive, and better a bad regulation than no regulation at all. All this talk has been proved wrong. The directive before us today is now very much improved.
Nonetheless, I would have preferred it if we had done what my colleague Mr Graefe zu Baringdorf proposed on a number of points, including primarily the four amendments on embryo protection, in other words, I wish we had completed the procedure in full. I take the view that we should have adopted a series of amendments and for this reason I voted in favour of just such a thing.
The Rothley report is an immensely complex report with considerable implications for the future. Not only does it contain the possibility to coordinate the patent systems of the EU countries into one system, but also moral and ethical risks which, in our opinion, have been treated in too stepmotherly a fashion.
We wished that the demand for a special ethics committee in relation to biotechnology had been met; we consider that the implications for countries in the Third World remain unclear, and we think that biodiversity has not been given sufficient consideration.
Our hesitation does not imply that we are against the creation of a joint European patent system, we can see the need for that. But due to the question marks still shown in the report, we are extremely hesitant in supporting this report in its entirety.
We note that a majority of the amendments suggested by the European Parliament at first reading have been adopted by the Council.
We support two amendments in this vote, Amendments Nos 10 and 25 on marking of origin.
We do not consider it necessary to set up a special ethics committee, but share the views of the Council that the tasks can be fulfilled by the existing committee.
Even if these amendments do not get the necessary majority, we shall support the report in the final vote, and thereby the Council's proposal, as we consider it a matter of urgency that the patenting rights in this field now be regulated.
Technical inventions including biotechnological inventions are protected by patent laws in all our Member States. The purpose of the draft directive before us now is to harmonize these rules in respect of biotechnological inventions. We have examined the proposals over the past 10 years and insisted on guarantees in a number of sensitive areas. The wishes of Parliament have now been met.
We asked that cloning of humans be banned. The directive bans cloning.
We asking that commercial or industrial exploitation of human embryos be banned. This has been achieved.
We amended the proposals to assist biodiversity. Our amendment has been included in the directive as well as references to the Rio Convention on biodiversity.
We adopted an amendment seeking to strengthen the provisions on 'farmer's privilege' , the rule giving legal protection to the practice of farmers using seed produced on their own farms. The directive reinforces this rule.
We asked for an ethics group to oversee development in the area of biotechnology. Last year the Commission established such a group and it is composed of eminent lawyers, scientists and theologians.
We have in fact obtained all the changes and safeguards we requested.
For all these reasons I will vote for the directive.
The current balance sheet of biotechnological inventions is impressive. The objective of the proposal for a directive is to stimulate research into improvements in health and food for human consumption and to reduce the perverse or careless effects which could threaten human beings, either collectively or individually, as well as both the animal and vegetable worlds.
Patents are but one solution. Is it an effective one, will it be a good mechanism? Nobody can currently answer this question, for two reasons.
Firstly, biotechnology has made incredible progress over the last few decades and this progress is not yet completed. Every day new uses appear and new results are collected. We therefore have to enable researchers to continue their work and avoid a monopoly coming into conflict with the legitimate interests of different research groups which exchange information, products and strains at a global level according to a code of ethics which they have freely applied to themselves and which has been proven.
Of course, the plundering which threatens them must be eradicated.
Secondly, very often in the field of living chemistry, discretion and passive protection of know-how have constituted the only means of protection, and one which has proved more effective than a patent which certain experts unscrupulously strive to get around.
Given the above, I think that approval of the proposal for a directive at second reading is an acceptable and reasonable response to the concerns of researchers and that a period of evaluation will enable the pertinence of patents in the field of biotechnology to be assessed.
I would like such an evaluation to take place and that is why I support the rapporteur's recommendation as it stands.
While the common position contains improvements vis-à-vis the first proposal submitted by the Commission, there is still an absence of provisions relating to the safeguarding of evidence of the origin of genetic material, which is especially important for the diversity of species and for animal protection. There is also a need for improvements to be made in the area of agriculture, more specifically with regard to breeding. We require a rule on the setting-up of an ethics committee to deal specifically with bio-technical inventions. I regret the fact that too few Members of Parliament were in agreement with the amendments.
It is wrong to grant patents on life, on parts of nature. These are common human resources that everybody must have access to, and nobody the monopoly on. Therefore, there is no need for an EU directive granting the right to patents on human genes, cells, plants or animals.
In the Council's common position many of the amendments tabled by Parliament and scrutinized by us last July have been changed for the worse. The statement by the Council about its support for Parliament's tougher line on a no to patents for life is thus untrue. On those grounds I have voted in favour of the reintroduction of Parliament's original amendment on no to patents for life, exactly the way I voted at first reading.
This directive must achieve a balance between the needs of industry and the general population's wider concerns.
Biotechnology has the potential to do much good in the treatment of genetic diseases. Work pioneered at the Roslin Institute near Edinburgh (in my constituency) is a good example. The introduction of a human gene into a sheep programmes the animal to produce a human protein in her milk which has great potential for treating emphysema and cystic fibrosis. The common position will enable scientists, researchers and those who finance them to obtain a reasonable return on their investment. That is to be welcomed.
However, I am not convinced that the common position has done enough to meet the genuine concerns that have been expressed about developments in this area. I would have liked the common position to be clearer about the need for a firm distinction between discovery and invention. I believe we should have a separate ethics committee to look at patent applications. There is need for informed consent in respect of material obtained from human subjects or from Third World countries.
Finally, the common position should have been clearer in stating that any animal suffering must be in proportion to the realistic human benefit.
While I acknowledge its genuine attempt to find a compromise between competing interests I cannot support the common position in its present form.
Once again the directive on legal protection of biotechnological inventions is before us and, along with it, the whole legitimate debate between, on the one hand, the European pharmaceutical industry's wish not to be deprived of its technical resources, which its competitors in the United States are allowed to use, and, on the other hand, the need to avoid the trend towards committing revolting atrocities in order to remain competitive.
In this respect, if people are already nervous about the patentability of life and the intrusion of the market into an area which some see as sacred, can they be expected to accept the use of human embryos "for industrial and commercial ends' , with or without the false smoke screens of ethics committees?
Indeed, the problem is simpler than it appears if the principles and needs in question are firstly listed and then prioritized.
The list of parameters is as follows, in no particular order: not to hinder research, because of the improved well-being it can bring to mankind, as has been confirmed by the terrific progress achieved in the field of medicine since the Pasteur revolution; not to handicap our high-tech industries, in particular the pharmaceutical industry, where all drugs are the product of grey matter; not to withdraw the traditional right of the small farmer to re-use the products of his land; not to interfere with what is sacred, for without these things there is no society and because life is sacred; not to inflict needless suffering on animals.
From then on, once the parameters are listed, prioritizing is easy.
At the top of the list we have life, which is sacred, life and above all the embryo. We need to study and understand it, of course. However, we must do everything to stop life being patented, marketed, manipulated, cloned, merchandised. The market must stop where life, which is sacred, begins!
Only in this way can we prevent the stupidity of the use of babies' corpses for experimental purposes, to test car seats for example.
Secondly, small farmers must have the right to re-use the seeds they produce without having to pay royalties. If not, it would mean their return to the legal status of serfs, with the agrochemical giants as lords and leeches.
With these overriding standards in place, the remaining field must be opened up to science, to progress and to the beneficial effects which science brings to humanity.
I am voting against this proposal for many reasons.
The Greens have worked consistently to mitigate the worst defects of this directive, but the common position is unacceptable in its present form. The refusal of the rapporteur, Willi Rothley, to admit any failings in the text, despite the clear evidence that Parliament's amendments at first reading have been ignored or corrupted beyond recognition, is deeply worrying and the democratic process will be seen to have failed if this position is upheld in plenary.
According to doctors and medical researchers, the directive will stifle research and multiply the costs of treatment. Already the Manchester Regional Genetics Centre has received demands for royalty payments whenever it tests for the cystic fibrosis gene.
The patenting of genes would reduce collaboration between scientists and increase costs for charities fighting genetic diseases too rare to be commercially interesting.
Corporations owning patents will acquire a monopoly on part of our humanity.
Major corporations have been involved in underhand campaigning techniques such as a group of wheelchair-bound protestors who had allegedly received expenses and 'gifts in kind' from Smithkline Beecham.
Life is not a commodity which can be bought and sold.
The industry lobby argues that the directive will increase food production. Enough food is already being produced, the directive will require farmers to pay royalties on seeds and force more costly monocultural farming methods.
With the current wording of the directive, a patent can only be challenged if the likelihood of physical suffering to an animal can be demonstrated: even proof of a physical handicap would not be sufficient.
Human genes and embryos, animals and plants will all become patentable, legalized theft of genetic resources from developing countries will continue and farmers will be serious disadvantaged.
Article 5 'appears both to permit and to exclude the patenting of human gene sequences' . That is the view of the British Society for Human Genetics - the clinical practitioners who will have to work with this text - and is a prime example of the way logic and common sense have been corrupted.
The existing patent treaty (European Patent Convention Article 52.4) prohibits patents on surgical and therapeutic treatments and diagnostic methods for reasons of public policy and doctors' freedom. Although this is acknowledged in one recital (35), it is negated in another (42).
Article 6 will prohibit patents on 'processes for cloning human beings' . The definition of such processes has been taken out of the articles and inserted into the (non-mandatory) recitals, which is a strange place for such an important and controversial issue. It leaves the door open for patenting of cloning processes on anything less than a whole human being.
Parliament passed a clear statement in the first reading that all methods in which human embryos are used should be made unpatentable. The common position text has qualified this to say that it is only industrial or commercial uses which are nonpatentable, leaving the door open for patents on research models using embryos.
BioPiracy is the unauthorized expropriation and commercialization of genetic material without the proper informed consent of the donor. Consent to donating genetic material for medical research is not the same as consent to commercialization of any resulting products. Parliament recognized this problem in its Amendment No 76 which introduced a new article requiring voluntary and informed agreement of the person of origin as a precondition for a patent application. The common position has deleted this provision, substituting only a poorly-worded recital calling for 'an opportunity' to give such consent, citing data protection problems as the reason for rejecting Parliament's text. There is no guidance on what happens if the 'opportunity' is not taken or is rejected,
Parliament voted to extend the wording of the farmers' derogation to re-use farm-saved seed and to breed from patented livestock because the Commission's origin proposal was technically very limited. The common position reimposes the same restrictions in defiance of the views of farmers. The Committee on Legal Affairs and Citizens' Rights ignored a request from the chair of the Committee on Agriculture and Rural Development to reinstate these amendments.
While I recognize that the common position is an improvement on the proposal which was put before us the last time we debated biotechnology patenting, I am concerned that ethical questions have not been entirely resolved. Where there is an issue with an ethical dimension it is not enough to simply argue for a straightforward balance between the needs of a given industry and moral concerns. The balance must always be tilted towards those moral concerns. That is why I have supported the amendments, particularly those tabled by Members of my own group, which sought to strengthen ethical controls.
Like every other Member, I have sympathy with the patient groups who have campaigned for adoption of the report without amendment. It is understandable that those groups want to see the issue sorted out as soon as possible. I regret, however, that I cannot accept the argument that there is no more need for conciliation. It is clear from the number of concerns which have been raised that the ethical dimension needs to be watertight, otherwise we will face enormous difficulties in the future, difficulties which would benefit no-one, least of all the people whom the patient groups represent.
I share the view of many Members that farmers' needs are not adequately met in the common position. There appears to be a fundamental misunderstanding of how farming operates. It is absurd to impose a financial sanction on farmers simply because they wish to continue innovative practice as they have done for centuries. I strongly resent those provisions which exclude the 'farmer's privilege' .
Discussions on the legal protection of biotechnological inventions have been going on for more than ten years now.
It is paradoxical that the international institutions, especially the World Trade Organization, consider legal protection of biotechnology possible although only with regard to foodstuffs as such, without taking into consideration the production process. We have a current example right now, with the banning of imports of hormonized meat into the European Union, which is considered reprehensible.
With regard to agriculture, the legal protection of biotechnology must not be carried out to the detriment of what is mistakenly known as "the farmer's privilege' . That is why the Group of Independents for a Europe of Nations tabled Amendment No 6 and cosigned Amendments Nos 28, 29 and 30. In fact, from time immemorial, farmers have had the right to use their own seed and have developed a specific system known as "farm-saved seed' .
Only recently, the Commission made aid to durum wheat production dependent on the use of certified seed, consequently causing an increase in production costs for farmers. As a result, a reduction in the area sowed with durum wheat can already be noted in the so-called "non-traditional' production areas, which only benefit from a reduced level of aid to production.
The "farmer's privilege' , that is, production of seed on the farm and self-reproduction of the seed is the best possible barrier to the development of genetically modified seeds. Indeed, their low production cost obliges the multinational seed companies to abuse their dominant market position.
We voted in favour of a number of amendments to Mr Rothley's report on the legal protection of biotechnological inventions. We did so in the interests of having the directive sent to the Conciliation Committee because we believe it to be a poor draft.
There are at least three major problems with the directive in its present form, now that Parliament has rejected all the amendments: the requirement of proof of invention has not been included in an acceptable form; the "farmer's privilege' has not been safeguarded; and the potential for patenting genes under Article 5 - not only for specific applications - deserves sharp criticism.
Each of these problems individually constitutes adequate grounds to reject the Council's common position, but regrettably, this was not to be. We find the decision to adopt Mr Rothley's report quite irresponsible.
I supported most of the amendments to Mr Rothley's report.
I have listened with respect to many of the arguments in support of the common position, including representations from my union, MSF, and from the UK Bioindustry Association, as well as from Mr Rothley and other MEPs. I recognize the potential that biotechnology has for curing genetic disorders and for creating jobs in Europe. I also appreciate that granting a patent does not, in itself, allow the patented product to be used.
Much of the lobbying from both sides has been misleading and even, in some cases, dishonest. This is unhelpful to the lobbyists, as well as to MEPs trying to reach a position in an extraordinarily complex area touching on law, science and ethics, as well as many political questions. Claims that approving the common position will result in cures that will otherwise be prevented, or that rejecting it will fatally harm European industry are unjustified. By the same token, many opponents of the directive have exaggerated the practical consequences of granting a patent and have made arguments that imply that any patented product is approved for use.
Nevertheless, I cannot support the common position, primarily because the battle over the directive has become a political battle over whether or not there should be a speedy and lightly regulated expansion of biotechnology. The significance of the directive goes beyond its specific provisions. That is why it was important to establish a credible ethics committee, as proposed in Amendments Nos 11 and 12; to safeguard the rights of people in developing countries; to safeguard farmers' privileges; and to protect biodiversity.
Given the powerful economic and political forces now looking to make money from biotechnology in the developing world, there is a serious danger of traditional rights being undermined and the poorest people in the world being further exploited. Adopting a model on biotechnological patenting close to the US model, we are bringing into being a powerful bloc that may force biotechnology on the rest of the world.
This would be undesirable. We need to go more slowly. My votes registered my concern.
Today, companies like Bayer, BASF, Hoechst and Bohringer are trying to ensure that they enjoy legal protection for the gene business. The Directive on legal protection for biotechnological inventions is designed to ensure that companies like this can make monopolistic claims by way of patents on the use of biological materials from animals, plants and human beings. While these companies could then assert what are in effect rights of ownership of genetic information in the form of patents, the jobs and possible cures promised by the biotechnology industry are by no means guaranteed as a result. What is certain, however, is that European biotechnology companies will profit from the directive.
Most of the resources and knowledge for the so-called biotechnological inventions of the northern hemisphere and the resulting patents come from Third World countries. Indeed, 83 % of genetic diversity is to be found in Africa, Latin America and Asia, and this is a source of enormous profits when combined with traditional knowledge about the use of this biological diversity which has been acquired by the indigenous people and local communities in these regions. This is particularly true for traditional medicine and agricultural knowledge. At the moment, one in four pharmaceutical products is manufactured from tropical plants. These remedies have often been developed from the traditional pharmaceutical products of indigenous people.
As a rule, the knowledge and biological resources of indigenous people are put to commercial use by multi-national companies without the approval or even against the wishes of those people. The profit margin is considerable: Bayer, Agr.Evo, BASF, KWS and Hoechst are all in the top-ten list of world companies in agriculture, veterinary medicine and pharmaceuticals. These profits will multiply with the EU patents directive, without any decision, approval, legal protection, control or participation on the part of those concerned.
These industries would also have access to human genetic material in the EU and the patenting of isolated parts of the human body would no longer be excluded. Isolated genetic information would be regarded as the result of technical processes and thus as inventions which could be patented. There have already been several attempts in the past to patent cell sequences of indigenous people against their wishes.
The European Parliament is now engaged in a vote on the compulsory expropriation of genetic resources. For this reason I am voting against the Rothley report.
Pirker report (A4-0157/98)
I abstained on this report for a number of reasons. The whole drugs issue in Europe and the way people deal with it is very disturbing. People are refusing to accept that there are drug addicts out there, that there are people suffering from drug addiction and that something must be done to ensure that these people are protected and that they are not criminalized. They are victims of exploitative people. We have to deal with that.
There seem to be two different sides in this Parliament. On the one hand, people are saying that drugs should be liberalized and others are saying that we are refusing to deal with the issue. People have a duty to address the realities of life and one of those realities is that drugs are available and that young people and vulnerable people are being exploited by this. We need to deal with this and should not run away from it. Even the d'Ancona report some months ago hyped up some very cynical arguments.
We have to deal with the realities of life. We have to deal with the fact that not only are the victims of drug addiction but their families too are suffering. We should not criminalize these people but look at ways of dealing with the root causes of the problem. Until we deal with that and stop running away from the problem, we are never going to find a solution. The reason I abstained on this report was because there were some positive things in it but there was also a reluctance to deal with the reality of the situation.
Mr President, I simply wanted to say briefly that I am very pleased to see such a large majority in support of the Pirker report, for this constitutes a turning point in EU drugs policy which first became evident in the debate on the d'Ancona report, which unfortunately was referred back to committee.
The Pirker report has finally made it clear that there is in this House a large majority in favour of a hard and clear line against drugs. I believe that what is important now is to ensure that this change of direction is also taken up by the individual Member States. In Germany, for example, the debate has fallen a long way behind the position we reached on this issue in the European Parliament. I only wish there were as much unity of purpose over drugs policy and the fight against drugs in national politics as there is in the European Parliament.
It is inconceivable that in a week when the European Parliament will endorse the ban on tobacco advertising, we should not take seriously the threat to life and health from so-called designer drugs. We all know of the tragic deaths that have occurred amongst young people from Ecstasy but the insidious long-term damage to the brain and nervous system is not so widely known. It is unfortunate that the proponents of the Amsterdam Treaty have not recognized the downside to the rush to European harmonization.
Crime has also been given the green light. Customs posts on our Western seaboard, such as Casteltownbere in Cork, have been abolished just as we need increased vigilance concerning the trafficking of all kinds of illegal drugs. Cannabis is legal already in Holland and there is a drive to legalize it from some Member States in the European Union which will only increase pressures. We should say NO to the Amsterdam Treaty and NO to drugs.
We would like to point out that the Pirker report is an excellent report supporting the Commission's proposal of an early warning system for discovering new synthetic drugs. We do not, however, share his opinion that harmonizing the sanctions for the use of drugs would be desirable, as in several EU Member States today the use of drugs is not a crime. Harmonization would mean that Sweden risks abandoning its present legislation.
We support the amendment that legislation should not only be based on punishment and bans. We regard the Swedish line which amounts to punishment being turned into care or treatment to be successful and desirable. Finally, we repudiate firmly any proposal for the legalization and the controlled use of drugs.
As Hubert Pirker highlighted, the share of so-called synthetic drugs - Ecstasy, LSD and amphetamines - within drug consumption as a whole is continually increasing. Something thus needs to be urgently done with regard to this phenomenon, which affects young people during their leisure time in particular.
The different legislations regarding these drugs, whose exact content we are for the most part unaware of, do not offer a satisfactory and homogeneous defence within the 15 Member States. They constitute a form of protection, which is even less capable of halting or reversing that increase. Whilst carrying out preventive actions, we must also rapidly harmonize the fight against drug trafficking, possession and use of drugs.
That is why I support the Pirker report, particularly its dissuasive and preventive aspects.
The progressive ratification of the Amsterdam Treaty gives us new legal means and methods of policing to act against this particularly structured and organized from of crime. Greater cross-border cooperation, in particular, could help greatly in this area and remedy the development of raves.
We ensure the protection of minors and young adults in many different ways. This area should not leave us indifferent. It is a part of the same logic as the fight against organized crime or public health protection, as is the fight against the other socalled traditional drugs. For the same medical and social reasons, as a Member of this House and a doctor, I could not countenance their legalization.
Mr President, I welcome the production of this report by Mr Pirker.
Designer drug usage has greatly increased and it is vitally important that the EU co-ordinates its activities in response to the problem.
All national legislation should be carefully scrutinized to ensure that no loopholes exist which permit the manufacture of synthetic drugs merely by altering the chemical formula.
This should also be complemented by increased police and customs co-operation throughout the EU which targets criminals who ply this evil trade and who profit so much from the human suffering and misery they create. The profit margins are considerable. An Ecstasy tablet costs 20-25p to produce yet is sold for between five to ten pounds. The rewards far outweigh the punishments that are meted out. It is therefore essential that EU Member States harmonize their sentencing policy to ensure that the punishment fits the crime and acts as a major deterrent.
Action at a local level also has a critical role to play. It should not be forgotten that these drugs are mostly sold in premises frequented by young people such as discotheques and bars. Pressure must be brought to bear on the owners of these premises to ensure that they are taking every possible precaution to prevent their circulation. It is proven that they knowingly allowed drugs to be sold in their establishments then the local police and local courts should proceed to revoke their licences.
It is therefore clear that if we are to successfully respond to the threat caused by designer drop then strong coordinated action at a local, national and EU level must occur simultaneously.
The rapid increase in synthetic drug consumption within the European Union - currently estimated at around five million occasional young consumers - is both a new social phenomenon and a new public health issue.
Indeed, we know that the use of synthetic drugs in parallel with other drugs or alcohol causes particular risks: quite serious side effects, dangerous driving, the risk of unprotected sex and so on.
We also know that the synthetic drugs market is a particularly profitable one: they are easily produced, with cheap equipment and many substitutes. Because of this, synthetic drug production is often in the hands of organized crime syndicates.
Given these various factors, I support Mr Pirker's report, which highlights the different inseparable components in the fight against these new drugs: firstly, the need to control the precursors; secondly, the need to combat the production and traffic of new synthetic drugs; thirdly, the need to warn young people of the risks by informing them and promoting less risky "alternatives' .
When voting we, the undersigned, were guided by the following basic principles.
Drug addiction of the kind mentioned here is a threat to people's health and welfare. Society can not, therefore, stand passive and accept such abuse.
Society should have the means to take care of, treat and help drug abusers.
A ban on the use of drugs should not lead to imprisonment but to measures based on social policies which might include custodial care. Time served in prison is to be seen as destructive to the individual and an ineffective method of combating drug addiction.
I support this report. Appearing in the European Parliament it is restrictive to a greater degree than anticipated. Drugs in any form can never be accepted, and all means of improving the control of them is good. Control through legalization and demands for better "products' can never be acceptable.
It is good that the European Parliament now, on the recommendation of the Commission, is encouraging the Member States to act in this field. A first step would be to live up to the UN conventions in this respect.
As regards control, there is no mention of the fact that the EU is now in the process of removing all border controls between Member States, which will lead to not only law-abiding people but also law breakers, for example Ecstasy smugglers, being able to come and go freely. That is not at all a good thing.
One part of the report that I cannot support is, for example, paragraph 5, where harmonization of the rules on the consequences of crimes involving synthetic drugs is regarded as desirable. I think it definitely is not desirable. I am therefore going to support Amendment No 21. Regarding paragraph 30, what is missing is reference to the only police cooperation functioning today between EU countries and central and eastern European countries, that is, Interpol, which involves interstate cooperation. Instead, the EU puts all its ammunition behind Europol - a superstate EU police force - which will "compete' in many areas of Interpol responsibility, yet without the central and eastern European countries participating.
The Danish Social Democrats have today voted in favour of improved control of so-called designer drugs in the EU. Since criminal activities do not respect national boundaries, we consider close collaboration between Member States crucial to the fight against these criminal groups. However, there should be no doubt that we firmly support the Danish derogation in judicial matters. Thus, we do not endorse the approximation of penal legislation in Member States.
It is high time we became aware of the damaging effects of the production and consumption of both the so-called traditional drugs and the so-called synthetic drugs. It is also time to envisage, and take, all necessary punitive measures to fight against their production and use.
We are satisfied with Mr Pirker's report which, with regard to the control of these new synthetic drugs - LSD, Ecstasy and amphetamines - upholds an approach based on suppression.
Use of all drugs - narcotics, psychotropic substances, Ecstasy, LSD or amphetamines - must be banned.
Cooperation must be increased between police forces in the fight against drug trafficking.
For all these reasons, as the National Front never ceases to repeat, we must say no to the legalization of drugs, no to their free use and no to a society of and for drug addicts.
There needs to be a real awareness of the risks associated with synthetic drugs. Indeed, apart from undesirable side effects such as anxiety attacks, hallucinations and confusion, they can cause liver disease, cramp, apoplectic fits, coma and even death.
These drugs, which are for the most part consumed by the 15 to 25 age group at raves, are dangerous. It is vital, if only for this reason, that they are banned and that their sale and use be severely suppressed.
Synthetic drugs such as Ecstasy, LSD and amphetamines are becoming more and more common, particularly among the young. The reasons for the increase are that these preparations can easily be manufactured from existing chemical substances which are difficult to detect and to control. There is a need for greater coordination within the EU, but also coordination within the rest of Europe and internationally, a need for the manufacture and sale to be criminalized and for control to be improved. I have voted for these proposals in the report.
Punitive measures are, however, national issues, and not something that the EU need harmonize. This is particularly important if the sanctions are to be in line with the general conception of justice in each Member State.
The doubly black market in synthetic drugs - which are extremely varied and unidentifiable - is one of the greatest threats to our young people. The Pirker report is an excellent contribution and a fundamental alarm signal in the fight against this scourge. I would especially underline two proposals that are contained in it - that we appeal to the Drugs Monitoring Centre in Lisbon to intensify its efforts to control synthetic drugs, and, most of all, the suggested creation of a Europe-wide 'drug-free schools' campaign, which indeed has been symbolically launched today in Strasbourg. This is an idea which I think is a very positive way of encouraging young people to protect themselves against drugs.
Although we have some reservations - especially as regards the creation of special supra-institutional units, a proposal we consider particularly negative, and also as regards the question of harmonizing legislation - we consider the report generally positive, because it faces up to the use of synthetic drugs, which has become a part of the world-wide drugs problem as a whole.
It accepts the principle that users should be penalized - although that never means criminalized - and the need to stop the production and prevent the sale of these drugs, and also highlights the urgent need for further research into questions associated with the use of these kinds of drugs, particularly their social and health aspects.
We should, however, have liked to see a much clearer and more direct approach to the need to attack the production of these drugs and the interests associated with them, preferably using the existing laws on the matter which, unfortunately, have only been implemented to a limited extent.
Synthetic drugs are dangerous even if they are often trivialised. Because they are "untypical' and consequently cannot be lumped together with popular drugs - heroine, cocaine, etcetera -, they are often alleged to be harmless.
Specialists know that this is not the case. But young people are also well aware that designer drugs and "Ecstasy' are far from harmless. According to one survey, 95 % of the young people who were questioned classified the synthetic products as "drugs' , while 90 % admitted that "Ecstasy' damaged your health and 77 % knew that taking designer drugs led to addiction.
Nevertheless, many young people fall victim to these substances. Because designer drugs have long been part of a certain youth culture, they are taken by young people at public or private dance venues; they are consumed mainly by the 17-25 age group, but some are as young as 13! In the European Union, 5 million young people are understood to take synthetic drugs on an occasional or regular basis. The phenomenon is so acute in Luxembourg that the Centre for the Prevention of Drug Addiction has had a report prepared on the problem of synthetic drugs in Luxembourg.
Synthetic drugs are manufactured in kitchen laboratories using chemicals. That is why it is also vital for us to gain control of these substances, which often come from central or eastern Europe. A ban on the production of and trade in designer drugs and amphetamines is absolutely necessary, and this must be introduced equally in all EU Member States. National legislation must be adapted to meet the new situation.
The use of preventive measures and the provision of information are indispensable if the damage is to be limited. Useful experience has been acquired in some Member States - including disco evenings and the use of the Internet - and this should be disseminated as widely as possible.
It is also important to improve research into the effects and side-effects of these relatively new drugs, so that particularly dangerous substances are recognized in good time.
However, what matters above all is to recognise the new drugs as dangerous substances, to take steps to prohibit their production and sale, and to educate young people so that we can limit the amount of damage done.
(The sitting was suspended at 1.45 p.m. and resumed at 3.00 p.m.)
Water quality
The next item is the recommendation for second reading (A4-0146/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a Council Directive on the quality of water intended for human consumption (C4-0083/98-95/010(SYN)) (Rapporteur: Mr K. Collins)
Mr President, this is the second reading on this subject, having had the first reading one year ago. We can thus be pleased that no time has been wasted between first and second readings, which is not always the case, as we saw this morning.
Consequently, we can be happy that the Council's common position incorporates the factors which Parliament considered to be of particular importance at first reading of this "drinking water' directive, especially the request for the development of a harmonized method of sampling in order to monitor the lead content of water. I introduced an amendment on this subject at first reading, on behalf of the Group of the European People's Party, and this point has been taken up. I am very pleased about this.
There is also another point on which we are extremely satisfied. It relates to the definition of points of compliance. The Council took up this amendment, approved at first reading, which defines the point of compliance as the tap normally used for human consumption. This enables monitoring of the conformity of garden taps, for example, to be avoided.
Nevertheless, there remain several points which we think pose a problem and I would just like to raise that of where copper is placed in the annexes. Even at first reading, I insisted greatly on this point, noting that we wished to see copper moved from Annex B, an annex relating to chemicals, to Annex C which covers iron and manganese. This change in annex would mean that, if the copper level was exceeded, as for all of the parameters in Annex C, Article 8, paragraph 2 would apply. According to this article, the Member States would have to implement corrective measures, as quickly as possible, to restore the quality of water, if this is a problem. This, to me, represents a basic guarantee of the quality of drinking water. I therefore want to insist on this point in particular, and there are many of us who clearly wish to see this amendment taken up.
There are other improvements brought about by the amendments, in particular with regard to the parametric values of certain chemical substances such as trihalomethanes or physical parameters such as radioactivity, which should be considered in the light of the Euratom directive.
On the request for studies concerning endocrine-disrupting chemicals, I insist on the fact that we are waiting for the Commission to put these research programmes in place as speedily as possible so that we have all the necessary information.
With regard to lead, which has also been the subject of a number of discussions, the Member States must provide a statement on the incidence of lead piping, having a period of five years in which to produce a report on how they intend to replace it. This relates to Amendment No 12, which seems to be a good solution.
According to the text agreed by the Committee on the Environment, Public Health and Consumer Protection, Member States have five years to reach an initial level of 25 microgrammes per litre; they must then conform to the standard of 10 microgrammes per litre within ten years, and not fifteen, as agreed by the Council.
In conclusion, Mr President, I would simply like to note that the cost of this measure for some countries which have lead piping in use within their water distribution networks has to be carefully considered.
Mr President, ladies and gentlemen, we are discussing an important directive on water intended for human consumption: it is important both because it seeks to protect our health from the negative effects of water contamination and pollution, and because it will finally provide the Member States with a more flexible and appropriate framework of regulations than the current one, which goes back a good 18 years.
The directive will enable us to have a Community policy on drinking water and, finally, will enable consumers to be better informed. The Member States will have to face investment, which will amount to around 100 000 million euros over the entire Community territory. This is important because control programmes, methods of measuring and analysing the quality of drinking water and widespread control of the entire system of all drinking water supply networks will be implemented. More than 50 million kilometres of old pipes will certainly have to be replaced as well.
Unfortunately, however, water contamination causes various problems, despite being the source of life, as Mr Florenz pointed out at first reading. Water is no longer odourless, colourless and tasteless. Measures therefore need to be taken, in compliance with the provisions of the World Health Organization. It seems incredible to me, and I fail to understand why the values of the WHO are taken into consideration for certain elements and not for others. I am referring to copper, which is still included in the table of chemical parameters, which lists arsenic, cyanide, mercury, lead and other poisons. Although the WHO has specified that a level of 2 milligrams of copper per litre of drinking water offers a suitable level of safety; although the European Parliament, you will recall, voted in favour at first reading, including copper in the table of indicative parameters; although the use of pipes with a low copper content could enable considerable savings to be made for the Member States; although there is no alternative system as yet...
(The President cut off the speaker)
Mr President, I apologise for not being present when the debate opened. I was chairing the Conference of Committee Chairmen and I have not yet perfected the art of being in two places at once.
The priority principle that we are tackling here today is the principle of ensuring a supply of good quality drinking water throughout the Community; water that does not harm human health and which is of a high environmental quality. The directive we have in place at the moment has not really been well implemented. The previous speaker has made the point: it is complex, confusing and, furthermore, it is sometimes based on scientific knowledge that was perhaps all right at the time but is now outdated.
The proposal presented by the Commission in 1995 - which is what we are dealing with now - established parametric values to be met by the Member States, based on the latest research findings and WHO standards. We believe that it represented a significant improvement. The common position was a further improvement on the original Commission proposal largely, if I may say so, due to the work of Parliament at first reading when we secured, for example, a total pesticides limit and concessions on keeping consumers better informed.
The proposal we have on the table today I believe to be a good one. The reason is that it has been the product of cooperative and open decision-making. I would like to congratulate the people who have taken part in the work leading to the paper today. That includes the Commission and its staff; it includes many people in the water industry; and it includes many of the NGOs. Without them we would not be able to have the proposal that is here on the table today.
There are just one or two issues I want to raise. First of all, the Committee on the Environment, Public Health and Consumer Protection is not at all happy about the common position insofar as it deals with derogations. We want to tighten up derogations, most importantly on lead, where we have reduced the time which Member States have to implement the lead parameter from 15 years to 10 years. We have also introduced a requirement for Member States to produce a plan within five years, stating how they intend to meet the lead parameter established in the directive.
I want to make it clear that we are not suggesting that Member States should eliminate lead within five years. What we are saying is that Member States should produce a plan telling us how they are going to do it, at some time in the future.
Secondly, there is the question of endocrine-disrupting chemicals. We have introduced a parameter for endocrine-disrupting chemicals and we have called for a study. We think this is necessary given the growing political sensitivity of this across the Community.
Thirdly, there is the question of trihalomethanes. We have tightened the parameter for trihalomethanes and we have introduced a requirement that Member States must produce a plan, again detailing how they intend to meet this parameter.
Fourthly, there is the question of radioactivity. The committee has endorsed an amendment calling for the directive to include a radioactivity parameter to ensure that drinking water supplies do not become contaminated.
Fifthly, there is the question of copper. I have made my views clear on the lobbying activities of some people associated with the copper industry. I must say that they have been rather less than responsible in the way they have behaved. Phoning my assistant at night on her home telephone number is not my idea of responsible lobbying. It is not the whole industry, but some areas of it. I deplore that. But the committee decisively overturned the copper amendments, which have been resubmitted to plenary. I am following the committee's line and would therefore ask colleagues not to support these amendments: Amendments Nos 31 to 34.
Sixthly, we have dealt with distribution and points of compliance. We have attempted to clarify confusion over the definitions of the points of compliance and differences that exist between public and private premises. We have tried to remove the ambiguities there.
The last point that I want to make is that the committee has endorsed my call for a stop to the practice of cutting off water supplies to private individuals. In the part of the Community where I live, this is already illegal. You may not cut off water supplies in Scotland. In a civilized Community I believe we should not be depriving our citizens of one of the most basic means of survival - namely, a clean supply of clean drinking water.
Finally, sources of drinking water in this Community are varied. Some countries rely on ground water, others on surface water. The drinking water directive has to be able to allow for disinfection of water from all possible sources in order to make water safe for human consumption, while still being flexible and respecting the principle of subsidiarity. This is a difficult balancing act which I believe this directive manages well.
Amendments Nos 1 to 30 improve the directive. I commend them to the House. This directive is an improvement on its predecessor.
Mr President, I would like to thank the rapporteur, Mr Collins, for his eminent work on the directive on drinking water. It is good to see European Parliament amendments incorporated into the common position. Clean water in Europe is not to be taken for granted. Even today, the majority of countries have to purify their drinking water either by proper technical or straightforward chemical treatment. The strategy for Europe's drinking water should, therefore, be based on pollution prevention and monitoring water quality. However, the problem of monitoring water is that we only find what we are measuring for. Therefore, it is very positive indeed that the directive on drinking water sets up monitoring requirements for substances that we suspect may be harmful to humans. I also believe it is important for drinking water to be free of hormone-like substances, as mentioned by Ken Collins.
The fact that the overall boundary limit for pesticides in drinking water has been brought back into the directive is very gratifying. We are living in a time when agriculture, in particular, has to take responsibility for its use of chemical substances and the consequences this has on natural resources. I am glad that the reference to water as a commodity has been removed from the common position. I concur with the chairman of the committee in advocating that Member States should produce a plan to replace lead pipes and taps for domestic water supplies within the next five years, and it is also my belief that more rapid implementation of the directive will be required.
Mr President, on the whole I can concur with the comments of the previous two speakers - the rapporteur of the Socialist group and the chairman of the committee. Today, we are dealing with an important motion here. Looking at the world situation in this area, an incredible number of children die because they really are not able to get adequate, clean water, which is critical to their development.
Thus, it is of course also important for us in Europe to ensure that we are approaching a position where clean water will be par for the course. As the previous speaker said, in a very large part of Europe, it is not to be taken for granted. Thus, it is equally crucial that areas where there currently is clean drinking water should be able to ensure an ongoing supply of clean drinking water for the future as well. On behalf of the Liberal group, therefore, I support the amendment under discussion.
Mr President, we have also looked carefully at the major problems with this report. And, generally speaking, we share the evaluation and approach adopted by the Committee on the Environment as regards its position on water intended for human consumption.
But there is one aspect on which we differ: I refer to the question of copper. On that point we actually agree with the majority position on the Committee of the Environment, and prefer the earlier position taken by Parliament in the House at first reading.
This is because there is no current scientific research, particularly by the World Health Organization, that justifies the inclusion of copper in Annex 1, part B. We therefore do not understand the insistence on putting copper in that category, which we also find somewhat surprising when we observe that no precautions are normally taken when using copper for water pipes, although the results of research in that field are public property.
We therefore consider that the appropriate course would be to confirm the position adopted by Parliament at first reading, namely that copper should be included in Annex 1, part C. This, moreover, is the only attitude that ensures that the effects of copper on water will be constantly and strictly monitored.
These are the main reasons why my group, and I myself, were persuaded to sign an amendment, as other groups and smaller groups of Members have done on this subject.
The Green Group in the European Parliament fully supports Mr Collins' excellent report. The vote at first reading was already a good one and the common position significantly improves upon the 1980 directive.
Having said this, a number of the amendments retabled at second reading seem essential to us. We are particularly interested in Amendments Nos 25 and 26. The first relates to endocrine-disrupting chemicals. We are aware of the fact that, according to scientific studies, these substances are likely to have a devastating effect on the hormonal system at extremely low levels.
Furthermore, the second amendment, concerning radioactivity, shows that here too, since 1980, a number of things have changed. We now know that there is no threshold with regard to the effects of radioactivity. Thus, even low levels of radioactivity cannot be acceptable in drinking water. They must be minimized as far as possible, given that it is not possible to eliminate them altogether.
I would particularly like to draw your attention to tritium, which is an extra-heavy form of hydrogen. Tritium has two properties, that of forming tritium water, but also that of incorporating itself into organic particles. With regard to this, given its long life, it could play a potentially serious role in the area of cancerization. Scientists are divided on the subject but I believe that, if we are to observe the precautionary principle, it would be wise to adopt the values agreed on by the Committee on the Environment.
I consequently entreat the Commission to support this amendment and we will thus be voting for a directive which is clearly an improvement on the previous one.
Mr President, when we talk of water or water quality, we need to be clear that there is only one body of water in the world. Dividing water into two types - one which we can pollute and poison and use as a vehicle for carrying away our rubbish, and one which we need for our vital requirements - is just not a viable long-term proposition. That is why we must provide the best possible protection for our entire water system in every corner of the globe, because the Earth's water system all connects up together.
This report - and here I repeat myself - naturally constitutes the right step in the right direction. Wrong decisions taken mainly in the past, such as the use of lead pipes which are a threat to human health, should be corrected as soon as possible. The introduction of thresholds for radioactivity is no less important. Given that the disinfection of water is particularly good business for the chemical industry, it will be important in future to ensure that the addition of chemicals is kept to an absolute minimum.
Mr President, ladies and gentlemen, I would like to express my general support for Mr Collins's report, particularly as regards water quality. Cases such as those which occurred a few years ago in Cornwall, in the United Kingdom, and in Evora, in Portugal, put water quality on the front page and caused questions to be asked in Parliament, because they were matters of concern to public opinion on environmental problems.
And the viewpoint emphasized here, which gives priority to supplies, protection and the recovery of polluted waters, putting water quality first, is one that deserves our support. Thus there is clearly greater demand for the control of trihalomethane - I would draw your attention to the fact that there are a number of systems where no such analyses are carried out -, and for the long-term replacement of lead pipes.
The proposal contained in this report is therefore a good one, just as the proposal that came out of the first reading was positive. As at first reading, however, the point on which I disagree concerns the classification of copper as a chemical parameter, instead of an indicative parameter. We consider that the Commission has not changed its position. In its introductory memorandum (COM(94)0612), the Commission stated that the use of copper materials in water distribution systems was not in itself harmful to human health, unless there was any difficulty in meeting a parameter value of 2 mg/litre with appropriate controls on the water treatment process; since then, the Commission has so far shown no evidence of change.
To quote my friend Mr Collins, it appears that there has been greater sensitivity to other lobbies, perhaps those supporting substitutes for copper, than there has been concern to treat the existing research with appropriate rigour. For that reason we have once again signed an amendment making copper an indicative parameter under this directive.
Mr President, like others I welcome this directive and the report on it. It is an important directive because it simplifies the original very complicated directive on drinking water and it tightens up some of the limits in a very important way, particularly as regards the content of lead which we allow to enter water.
The question I have to ask is one which has not really been highlighted so far in this debate - I know the rapporteur is very well aware of it - and that is the question of who pays for this. The United Kingdom is one of the countries which has a problem with lead piping. Friends of the Earth, which is an environmental organization, estimated a few years ago that there were four million houses in England in which the lead concentration in drinking water exceeded the limit proposed in this directive. It is worse news if you are Scottish: not only do you have Mr Collins as your MEP - or one of them - but you also have 589 000 homes out of a total of 2.1 million which have lead piping. Clearly something has to be done about that.
I wonder whether the Commission might like to comment on Amendment No 12, which Mr Collins highlighted. Mr Collins has added something to the directive which was not in it and which asks that the Member States be required to produce a report and forward it to the Commission on the incidence of lead piping in households within their territories and to come forward within five years with a plan to replace the lead piping in these homes. In other words, it is the Member States, not the Commission, which are to produce the plan. It would be interesting to know whether the Commission backs this idea or whether the Commission itself has it in mind to tackle the incidence not simply of lead piping for the water suppliers but the lead piping in homes.
Has the Commission any up-to-date statistics by Member State as to how much this would cost? The figures I have seen relate to 1993 and they came to £2 billion in England and Wales for the replacement of water companies' lead pipes and £6 billion for the replacement of domestic pipes. That is a very large amount of money and I would be interested to know whether the Commission has any figures on that.
Finally, we have to go into this issue with our eyes open about the likely cost. We have a terrible record on this: for example, the nitrates directive, which has been on the statute book and is being widely ignored because the Member States cannot afford to implement it.
Mr President, this is a positive directive since it finally regulates a very important issue which concerns human health. It is also positive in that it provides for a five-year period for the replacement of lead piping, which, as is well known, has harmful and dangerous effects on health. However, there are negative aspects to this directive. Firstly, in Annex 1b, the directive retains copper since the Commission - its scientific committee - and the WTO made a declaration in the 1997 revision to the effect that there are no harmful effects on health through the use of copper piping. Since this is the case the directive retains copper in Annex 1b. On the other hand it fails - strangely - as do the Commission and the Council, to mention the bromic ions, the ions of bromine, and the asbestos which has been proved to be carcinogenic and causes other illnesses. This same Commission and the Council decided to move premises in Brussels and to have their premises reconstructed at a cost of billions because asbestos is harmful, and yet they do not include it in the directive by excluding asbestos piping for the distribution of water.
I am afraid, and here I will finish, that we are seeing the intention of supporting some large interests, which is unacceptable. Commissioner, there is a way in which this suspicion will be entertained if, on the one hand, you accept the four amendments of the four groups, which ask for nothing more than the transfer of copper from Annex 1b to Annex 1c, since it is preferred by the public and it is easy and cheap and there is no alternative solution, but not the exclusion of asbestos.
Mr President, the common position has clearly progressed at Parliament's second reading of the proposal on the quality of water meant for human consumption as the debate has gone on. For that I am grateful to Mr Collins. The proposal addresses the current insistence on human health, although, as has been said, things have gone too slowly. Nevertheless, it is important, and this has also been said here, that we are certain that the plans to get things on the right footing will come into being within the next five years at the latest.
The amended proposal will guarantee greater flexibility with the removal of the limitations of Article 13. The present proposal also addresses environmental challenges more closely. As a whole, the directive means the demand for good quality drinking water has been met in its proper proportion in respect of health standards. We have to be prepared to pay for good drinking water. In such a vital and influential matter as health and health care, we cannot afford to allow a policy to exist that would end up in the quality of drinking water being bargained over, due to limitations in standards of quality.
Finally, I would like to say, regarding the matter of copper, that it must be regarded as a health issue, and addressed as such.
Mr President, annexed to the directive on drinking water is a classification of substances that can have an effect on the quality of drinking water according to their degree of danger. After Parliament's first reading, the Council changed the classification of copper and put it in the same class as poisons like arsenic. Copper has been a good, safe and durable material for making drinking water pipes for many decades in Europe. If the Council's proposal goes through and copper becomes classified as a poison, a very misleading message will be going out to the consumer.
It is true that copper is dangerous in large doses, but our bodily system actually needs small amounts of it, which is what the Commission did itself acknowledge. It has also been scientifically ascertained that a copper deficiency is a bigger concern than an overdose of it. In a study undertaken by the World Health Organization in 1997 it was stated that there was no scientific evidence that the use of copper as a material for manufacturing pipes for drinking water would lead to health-related problems caused by drinking water. Another study done in Stockholm in 1997 showed that copper is not harmful to babies. If copper comes into contact with a group of noxious substances it is easily replaced by those other materials, the effect of which is unknown.
In this world of all sorts of additives, colouring agents and preservatives, it is right that the quality of our drinking water is controlled, and this report is on the right track in this respect, but there should be moderation in everything.
Mr President, on behalf of the Commission, I would like to thank the Members for their thorough treatment of the Council's common position. I also appreciated the comments by the rapporteur, Mr Ken Collins, on the collaboration between the Commission and the European Parliament. We, too, found this extremely positive, with the entire procedure being handled in complete openness, thus also making it possible to involve too the NGOs Mr Collins particularly mentioned. Before making my own comments on the amendments, I would like to emphasize that the Council's common position took shape in the wake of tough, long-drawn-out negotiations between the Council and the Commission. Thus, some of the provisions are not entirely to the satisfaction of the Commission, but on the whole, this is an acceptable compromise, fully endorsed by the Commission.
With this in mind, the following can be accepted: Amendments Nos 6, 8, 15 and 19 can be accepted in their entirety. Amendments Nos 12, which Mrs Jackson particularly asked about, and 29 can be accepted in part. In principle, Amendments Nos 13, 26 and 30 are acceptable. The Commission cannot accept the following amendments: 1-5, 7, 9-11, 14, 16-18, 20-25, 27, 28 and finally 31-34. Let me briefly comment on the most significant amendments, not least because they have figured in today's debate.
First, I will consider the derogations, that is, Amendments Nos 16, 17 and 22. The Commission has accepted the proposals put forward by the House at first reading; these have been incorporated into the proposal. However, they have subsequently been amended by the Council, since this was one of the most difficult issues in the negotiations. I must emphasize, however, that derogations will only be granted when health is not at stake. Derogations will be time-restricted, and the Commission will be involved. Thus, the major reservations of the House have been taken into consideration. Unfortunately, my impression is that it would be extremely difficult to renegotiate this point with Council.
The rapporteur, Mr Collins, and Mr Lannoye both mentioned parameters for radioactivity, touching on Amendments Nos 23 and 26. I am delighted to be able to report that the Commission accepts the introduction of parameters for radioactivity in Annex 1 part C of the directive, dealing with indicator parameters. This is the first time such parameters have been incorporated into a directive not covered by the Euratom Treaty, so I must congratulate the House on this amendment.
Amendments Nos 8, 25 and 30 then deal with hormone-like substances. Naturally, the Commission has made careful note of Parliament's reservations on this point, and I, too, share these reservations. The Commission's services are currently investigating the matter and guidelines will shortly be produced on what the policy should be. I am aware of Mrs Kirsten Jensen's reservations on hormone-like substances, put before the Committee on the Environment on 22 April 1998, because this is also in the works. The same applies to the question the rapporteur asked the Commission.
Reference to Article 4, section 1(a), is acceptable, but at present, it is too early to introduce parameters into Annex 1 part B. I especially welcome the idea of a study of hormone-like substances, provided, of course, that the necessary budgetary funds are made available and approved by Parliament. However, it is neither necessary nor appropriate to convert this idea into a directive.
Finally, we come to the provisions regarding lead, that is, Amendments Nos 12 and 28, which Mrs Jackson particularly mentioned. The rapporteur's idea of requiring reports from Member States on how to tackle the problem of lead is an interesting one. It can be accepted with essential rewording at one point. Amendment No 28, where a period of 10 years is proposed for complying with requirements on lead, cannot be accepted. The Commission has proposed 15 years, and this has been accepted by the Council. It is to be hoped that this period strikes a reasonable balance between considerations of public health and the practical difficulties of complying with the standards, and Mrs Jackson's point about the costs of the existing proposal should perhaps be mentioned.
Finally, we come to Amendments Nos 24 and 29 on trihalomethanes, THMs. The idea of a report along the lines of parameters for lead has also been accepted. The proposal for a more stringent limit on THM cannot, however, be accepted. Let me also state that the reference to Directive 89/106 on building materials is a very useful amendment; it is acceptable in its present form.
In conclusion, allow me to make a few comments on copper. As Mr Collins stated, all the amendments were rejected by the Committee on the Environment, and yet it seems to have played a part in the proceedings. This has at least been emphasized by a number of Parliamentarians speaking today. The Commission's proposal follows the limit value for copper put forward by the World Health Organization, WHO. This value was not changed in the WHO's ongoing review that took place in Geneva in April 1997. Since the basis for this value is health, it is reasonable to retain it in Annex 1, part B. Should new documentation be produced warranting a change in the classification of copper, this will obviously be taken into account. As far as the Commission's services can ascertain, the WHO has not changed its stance so far. Therefore, we see no reason to propose a change to Council.
The Commission agrees with the section of the amendment dealing with prior consultation with Parliament. However, I would like to draw the attention of the House to the fact that this is already covered in Article 11, section 1. Adjustments can only be made to parameters for copper and other parameters following a Parliamentary hearing, since this is a matter of procedure under Article 189c. Finally, I would like to quote the comments of the rapporteur, Mr Collins, to the effect that many other provisions in this directive are more important than this one point concerning copper.
Mr President, that concludes my main comments on the amendments. Thank you for your attention.
Mr President, I would only like to focus on the fact that in the speeches that related to the subject of copper there was no intention of changing the limit value of copper, but its classification, from B to C. We all fully agree on its limit value.
That, Mrs Matikainen-Kallström, seems to me to be more of a comment than a question. I therefore think we must let it pass, but Mrs Baldi also has a question she would like to put.
Mr President, I would like to know whether the Commission believes it is right to include copper among the chemical products, or rather the poisons, such as arsenic, cyanide, mercury and lead, despite the fact that the WHO has declared that a level of 2 milligrams of copper per litre of drinking water provides an adequate level of safety.
I would simply like to ask the Commissioner if she realizes the impact her decision may have with regard to copper. In very many countries, we currently have water mains pipes made from copper. By classifying these pipes in the same way as arsenic, you could mislead people into thinking that they are dangerous. I think this is particularly serious.
Mr President, on the basis of what the Commissioner has said, I have a written text from competent organizations to the effect that the 1997 revision of the WTO accepted that there was no scientific basis for the rumoured acute effects on health of copper in drinking water and described the recommendation which it had made at that time as provisional. And, to finish my question, that same Commission, in document COM(94)612, accepted that the use of materials from copper in the water distribution system was not in itself harmful to the public health. I would therefore like to know, since, from what the Commissioner said, she gave different answers without answering my question: is what I gathered from the documents wrong? Does it not stand up to scrutiny? Or perhaps the Commissioner was not fully informed and answered in that way in order to stick to the fact that she did not accept the amendments, in other words to transfer copper from 1B to 1C, and remained silent with regard to the failure to mention asbestos as one of the dangerous materials.
Mr President, still on the subject of copper, I would like to raise a question I mentioned in my speech, which has not been answered by the Commissioner. The question is this: if we accept that the Commissioner's information on the hazardous nature of copper is correct, then some other products will have to be substituted for it. And I put it quite bluntly: what product are we going to use to replace copper and what research has so far been carried out on the proposed replacement? That is the specific question I would like to have an answer to, inasmuch as no answer has yet been given by either the Commission or the Committee on the Environment, and I think the answer is of the greatest importance. For that reason I hold all the more firmly to the position I have already stated, namely that the World Health Organization does not, as a matter of fact, recognize copper as being as hazardous as the committee says it is here.
I now give the floor to Mrs Flemming, but may I remind you that these questions must not turn into a second debate.
Mr President, it has been stated that copper presents no risk to health. That is simply incorrect. Very young children, for example, can be seriously harmed by this substance if a certain genetic predisposition is present. There have been actual cases of cirrhosis of the liver in infants. There was a case in Austria where a mother prepared tea for her child every day with the first water that came out of the tap in the morning. This water contained copper accumulated overnight from the copper piping. The child died. This was complicated by the fact that the mother used a copper kettle to prepare the tea. Very young children can therefore die from the effects of copper poisoning. People have got to be made aware of this.
Mr President, I have to say that this lack of discussion really ought to be in the form of questions. So I shall put one or two questions and stick to the normal procedure.
Will the Commissioner agree with me that the copper industry should be congratulated because of the efficiency with which it has been able to persuade people, who otherwise know nothing at all about copper, of the efficacy of the case?
Will she further agree with me that the committee overwhelmingly threw out the copper amendments because it believed that it was not a question of copper being outlawed as a means of conducting water to households, but of a means of making sure that we operated proper health standards?
Nobody is suggesting that copper should be replaced in households. Nobody is suggesting that it should be thrown away and replaced with something else. We are introducing parameters relating to lead. We are, for example, asking for studies on endocrine disrupters. We are aware that there is no perfect way of making sure that water is supplied to households. What we are doing is in fact making sure that when households receive that water, these households are healthy.
Will the Commissioner agree with that assessment of the situation and will she agree that the Environment Committee - which, incidentally, was not attended by any of the people who have raised this matter - will she agree with me that the Environment Committee got it right?
Mr President, I do not wish to get involved in a post-mortem on the debate in the Committee on the Environment, who voted and who did not. What I have noted - as emphasized by Mr Ken Collins - is that the proposal was rejected. With reference to the many questions asked, I have to say it is obvious that our basis in this regard is the WHO. It has amazed me that several speakers today have questioned the health guidelines prepared by the WHO. From all our experience, my political position is that if the WHO adopts health-based guidelines, we would do well to follow them. I must say that Europe is not going any further than the countries we normally use as a comparison. The USA and Japan both have extremely stringent standards in this area, and in addition to Mr Ken Collins' comments on the copper industry, I have to say we are not aware that standards in the USA or Japan have had any significant impact on the copper industry in those countries, so I do not share his concerns here either. Thus, I cannot endorse the amendment switching copper from section B to section C.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Limit values for pollutants in ambient air - Strategy to combat acidification -
Sulphur content of liquid fuels
The next item is a joint debate on the following reports:
A4-0161/98 by Mrs Pollack, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive relating to limit values for sulphur dioxide, oxides of nitrogen, particulate matter and lead ambient air (COM(97)0500 - C4-0662/97-97/0266(SYN)); -A4-0162/98 by Mrs Hulthén, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on a Community strategy to combat acidification (COM(97)0088 - C4-0436/97); -A4-0174/98 by Mrs Hautala, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive relating to a reduction of the sulphur content of certain liquid fuels and amending Directive 93/12/EEC (COM(97)0088 - C4-0283/97-97/0105(SYN)).
Mr President, experts suggest that at least 40 000 people across Europe suffer from the effects of air pollution, and those who have respiratory ailments are at risk of early death from the dangerous cocktail of chemicals in the air they breathe. It exacerbates the suffering of the vast numbers of children who have asthma.
City dwellers suffer most, of course, since pollution from vehicle traffic is becoming a bigger problem every year. In fact, as pollution from industry declines, the sheer increase in the volume of cars on our roads ensures that clean air is becoming a scarce commodity. Health problems aside, vegetation in forests, crops and vulnerable eco-systems are succumbing to steady poisoning, and our precious European cultural heritage - buildings and monuments which have stood for centuries - are being eaten away by aggressive chemicals in our air.
The draft directive we are discussing today is a radical and far-reaching attempt to put an end to this tale of disaster. It is the first time legally-binding emission limits have been set. I should like to congratulate the Commission on its proposal. Members should understand that the standards being proposed are the result of unanimous agreement over two years in broadbased working groups and are based on the latest World Health Organization's standards for protection of human health. They have been subjected to cost benefit analysis and are very stringent.
Four different air pollutants are being tackled in this first daughter directive, and more are going to follow in future directives. These four: sulphur dioxide, oxides of nitrogen and particulates and lead were laid down in a framework directive as the first air pollutants to be tackled.
I cannot go into the details of the proposals here in the short time allotted to me. Each pollutant has different limit values and the whole thing is very complex but, briefly, the directive sets limits for emissions to be achieved by 2005 and 2010. It demands publicly-available and government-approved action plans for areas where emissions are at present higher than these limits to ensure that concrete steps are taken to meet the deadlines. This is very important. In some cases it provides alert thresholds to inform the public about the air they breathe and it has a built-in review in 2003.
It also establishes uniform measuring criteria and techniques. Because of the gaps in scientific knowledge of the effects of some of these pollutants, there are plans for more research. One of the things I have done is to suggest some specific areas where research is needed, where the scientific information is simply not available at the moment.
Briefly, the main amendments agreed in the Committee on the Environment, Public Health and Consumer Protection do the following: firstly, we have attempted to increase public information at every opportunity. We have added alert thresholds for NOx and particulates. I know the Commission has a bit of a problem with accepting the idea of an alert threshold for particulates and I accept that the WHO does not set any safe limit and therefore cannot set a level at which the public ought to be informed. I still feel that we ought to try this. The UK has such a threshold. For NOx, the Environment Committee has asked for the alert threshold which is used by France. It is lower than that existing in the United Kingdom.
We have set a lower threshold excedence for SO2 which I recognize is quite optimistic but, in view of the serious effects on public health of high levels of SO2 over even a short period of time, I hope the Commission and the Council will find a way to reduce their existing figure, even if they feel they cannot go the whole distance. The working group on this did not recommend an hourly limit figure but I believe it is more realistic to try to reduce excedences than to go for the drastically lower limit value that some colleagues want. However, SO2 limits need to be looked at again in the review in 2003 and we must be aware that some Member States have a lower figure than that in the text.
There is a slight problem with the Commission's proposal on protecting eco-systems from SO2 . The WHO guidelines looked at a range of values for different sorts of vegetation - crops, forests, sensitive vegetation and lichens. The Environment Committee has decided to go for the limit value set to protect lichens which are the most sensitive, and this is considerably tougher than the Commission text. My feeling is that the Commission and the Council ought to look at this again to see if they can find a better way of setting the appropriate limits. Opting for an arbitrary number when you are trying to deal with four different things is quite difficult.
Amendment No 32 is a compromise text for the siting of measurement stations in small areas of sensitive eco-systems which I believe is a considerable improvement on the Commission text. We have also, rather reluctantly, opened the door to some localized tolerance of excedences on lead where some non-ferrous metal smelting works will simply not be able to meet the deadline even with the best available technology. Obviously that will have to be watched very carefully.
Colleagues from the Green Group want considerably stricter limits on NOx and particulates; these amendments are wellmeaning but absolutely unrealistic and were all defeated in committee. Nevertheless, we need to look carefully at progress by 2003. The substances are dangerous, and I share their desire to go faster. But the levels in the text already mean a big reduction in NOx and particulates and, in order to achieve what they suggest, we would practically have to ban cars and shut down industry. As a Londoner, I know only too well the problems of air pollution caused by traffic and there are no easy solutions. But a number of other directives in the pipeline are going to contribute towards this.
Finally, I should like to thank the Commission, the UK representation, the committee secretariat and my own assistants for all the hard work they have done. I hope that regional and local authorities will be able to implement the very strict limit values which are laid down. I commend the directive and the amendments to the House.
Mr President, acidification is a complex problem, as it hits different areas differently. Some have never seen the effects of acid rain, others can note the results of acidification daily, in the form of strangely growing trees, dead spruce, lakes as clear as swimming pools and as void of life, flowers that have disappeared never to return, insects and shellfish that have met with the same fate as fish which no longer manage to reproduce. There is a strange silence hovering over an area struck by acid rain; nature becomes a backdrop without content.
It is not always easy, though, to gain understanding for problems that not everybody can see. It is not easy to find a strategy for doing something about environmental consequences that began at the same time as modern industrialization. That demands cooperation and understanding, not least from those who are not directly concerned. I would, therefore, like to take the opportunity to thank those who have contributed to the work, who have added thoughts and amendments. I would also like to take the opportunity to thank the Commission for its excellent work.
With this communication we are starting a strategy at least to arrest acidification, even if it takes a great deal more to allow for the restoration of the stricken eco systems. But what is good can naturally always be made better. Of course, the dates of entry laid down in the Commission's communication can be added to, and more proposals may be forthcoming. Of course, we also need concrete action regarding shipping too and, in my opinion, regarding a limit for aeroplane fuel as well. Besides, we need a revision of the directive on large combustion installations. Not least, we have to start the dialogue with those applicant countries that have similar problems or maybe worse problems than many of us already in the Union. How will we manage to convert these installations? How are we to get them to reach the levels we demand today? Even though some of us can see that it is necessary to get this started, there are others who worry that things are moving too fast, that this will cause a problem. The classic conflict between environment and employment then crops up. To those who worry we have to say that even if the acidification cannot be seen where they are, we have to understand that what has caused the acidification also has consequences for both human beings and others. What hits fish can hardly be good for humans either. Air pollution is a problem for everybody, not only for those affected by acidification.
Pollution of the environment knows no bounds. That is why air emissions can wander. Pollution from one place affects natural environments hundreds of miles away. That is why actions have to be joint actions. Through the strategy presented by the Commission and the proposals contributed by the Committee on the Environment, I hope we shall soon see nature return to life, even in such remote places as my own region. I believe that the proposal and the strategy the Commission has chosen is the flexibility the countries need in order to formulate the rules best suited to each one to achieve a directive and a goal which at the end of the day will ensure a total stop to acidification.
Mr President, in February we voted on reducing the sulphur content of fuels in vehicles, so that car exhaust emissions might be cleaner. Now we have a proposal from the Commission which aims to lower the sulphur content of slightly heavier fuels: this is a matter of industrial fuel oil or industrial diesel, where we are talking about a sulphur content which is many times higher. In the Auto Oil programme we had to reduce sulphur content to values in millionths. Now we are talking about percentages. The basic premise is that the oil industry has to be able to rid the process of this yellow stuff so that it does not pass into the atmosphere. This is technically quite possible, and the costs are not unreasonable.
The Commission's proposal is the first real proposal for a directive to look into the issue of acidification, a matter Mrs Hulthén just spoke of. This is important particularly for the environment, nature and, obviously, for the preservation of mankind's cultural heritage. The facades of many fine buildings are now peeling away because sulphurous emissions are damaging them. We should, however, stress that this measure is also important for local air quality. This is what Mrs Pollack has been talking about here.
Sulphur emissions from liquid fuels could react with particulate matter and cause harm to people's health. It must be said that this is really not just a problem of acid rain in northern Europe, but in all communities: in all built-up areas of the European Union there are problems which stem from poor local air quality and sulphurous emissions.
I wished to suggest that this proposal should also cover maritime fuels. The Commission originally outlined something of the kind, but there is nothing on the subject in this proposal for a directive. Parliament is, in all probability, going to approve the proposal by the Committee on the Environment that the EU should start to reduce the sulphur content of maritime fuels. This seems totally justified. In fact, I have the impression that the Commission's own calculations suggest that the costs of the whole acid rain operation could be reduced by 15 % if maritime fuels were to be included in this directive. International negotiations have been held at IMO, the International Maritime Organization, but nothing has been achieved, and I think we will have to wait. In the same connection it has also been agreed that the Baltic Sea should be designated a special area where no maritime fuels may be used which have a sulphur content that exceeds 1.5 %, but obviously someone has fouled up somewhere in the talks because the North Sea and the Irish Sea have been excluded from these special-case zones. They should be included; there is no doubt about it.
I now wish to turn to the matter of diesel, or light fuel. This is not only an important issue for the environment but is also one of political interest, as Austria, Finland and Sweden were allowed a four-year transition period during which they were seen to be able to enforce their tighter restrictions on sulphur content for gasoline. The committee now supports the position that the threshold currently in force in Austria, which is 0.1 %, is the right one, although it is less than the Commission proposes.
The Committee on the Environment has also decided to propose Article 100 as a legal basis for the directive. As the rapporteur, I must say I differed on this point, as this could very well serve as a measure to protect the environment, in which case Article 130 could be selected. This might well help Austria to insist on its more stringent limit if the Commission does not bring the Austrian sulphur content figure into the picture.
Mr President, Madam Commissioner, ladies and gentlemen, we are dealing here with an internal market problem and with an environmental protection problem. In this case we are not setting threshold values for fixed installations, refineries or large combustion plants. No, what we are doing here is setting threshold values for fuels which can be freely traded on the internal market. We have now heard from a number of speakers that burning these fuels is the cause of the acidification of our forests and countryside. But at the same time there is also the internal market aspect. On 18 February, we adopted the directive on diesel oil and petrol by a large majority, and here we also want to see a reduction in sulphur levels. Now we have to do the same for heavy and light fuel oil, because its sulphur content is still very much higher.
Let us then strive to ensure that there are uniform standards for light and heavy fuel oil in Europe, because in my view there is simply no justification for allowing a hotchpotch of measures, whether this applies to the internal market or indeed to environmental protection. What does it in fact mean when we say that only the Member States can decide what thresholds they should set? In practice this means that some will go further than others, and that will result in serious distortions in the internal market for light and heavy fuel oil. I have checked the figures and I would be pleased to let the Commission have these yet again. In some Member States, more than half of their requirements are met by imports and exports, so we are not talking about small quantities as far as the effect on the internal market is concerned. And then there is also the environmental aspect. It may well be the case that one country permits a 0 % sulphur level for light and heavy fuel oil, while others do not. Sad to say, the clouds that carry acidification do not stop at borders. The country where 0 % applies may perhaps be worse off than before. No, we need uniform standards. That is why this is an internal market problem. That is why we need Article 100a as the legislative basis.
Secondly, we must include marine diesel, because 14 % of all N and X emissions and 16 % of all sulphur emissions come from the shipping sector alone. There is a real need for something to be done here, and this also includes the retrofitting of old ships.
So, ladies and gentlemen, let us get to work, let us turn the fuels of Europe into a sulphur-free zone.
Mr President, the Commission's proposal for a strategy against acidification is important and on the right track. It focuses on a reduction in acidic emissions. The strategy is still, however, not ready for a decision on it. Before the plan is approved there are some background details that are out of date and inadequate, and that badly need putting right.
Because of acidification it is essential that a reduction in emissions plays a priority role in the strategies of countries applying for EU membership. In connection with the issue of enlargement, supporters for the protection of the environment should look at the possibilities of reducing emissions which drift over certain frontiers. The introduction of new technology to these countries may well achieve important results for Europe both more speedily and more effectively. Furthermore, the directive on the reduction of the sulphur content of liquid fuels must be extended as quickly as possible to include regulations for solid fuels and factories that use them.
As the IMO have not limited the sulphur content of maritime fuels they will not be included either in the EU directive on liquid fuels. Some of the Baltic States are not controlled by EU directives. It thus follows that ships can go to these countries outside the EU to fill their tanks if bunker oils are covered by the directive. This is of no advantage either to the Baltic Sea or the Union. Other action needs to be taken.
In connection with oil refining, the nature of the work gives rise to a considerable number of non-commercial by-products, which the refinery uses as fuel. It is not very appropriate to impose separate restrictions on refinery fuels. Results can be just as good for the environment by restricting oil refinery emissions as by restricting individual properties of fuels themselves. It is important for the European oil refining industry to demonstrate flexibility of choice with refinery fuels.
Mr President, on behalf of the Socialist Group I would like to welcome the reports of Mrs Hautala, Hulthén and Pollack all of which make an important contribution to improving air quality and protecting human health in the environment within Europe. By setting down these new standards for air quality in our cities we can oblige industry to start to take the necessary measures to tackle the current sources that are causing the problems of air pollution within our cities.
In particular, problems of sulphur, sometimes SO2 and of course nitrous oxides, NOx, in our atmosphere that originate from the burning of a variety of dirty fuels in factories, motor cars and from other sources such as ships. One should not underestimate the extent of this problem. In its first stage it is invisible and very gradual in its effect but finally results in lifeless rivers, decayed forests and thousands of early deaths due to respiratory disease. This is a price that we cannot continue to pay and therefore these reports are absolutely necessary to avoid further damage, decay and death in Europe. The proposals to reduce sulphur content to 0.1 % by weight in a variety of fuels are technically realizable and within reasonable cost limits.
Other measures of particular note are the proposals to create an SO2 emission control area in the North Sea. This proposal and its associated measures will tackle a source of emissions previously beyond EU regulation. In particular Mrs Hautala's report also questions the legal basis of that proposal. Is it a market measure or is it a measure to protect the environment? My previous remarks demonstrate that to me it is first and foremost a measure for environmental protection. However, I am prepared to listen to colleagues and accept that there are very real market implications to the proposal which are needed to control sulphur.
Finally, the proposals in this package can only be seen as necessary steps and I would therefore urge the Commission and the Council to accept Parliament's reports and amendments in the sure knowledge that rivers, forests, towns and cities from Middlesborough to Milan will be healthier, cleaner and better places to live in future.
Mr President, Madam Commissioner, the people of Europe need cleaner air, and I think that the Commission's proposals on air pollutants are splendid. They are a major step forward. Anyone who comes from a country which has very strict threshold values cannot expect all the countries of the European Union to fall into line overnight. We have to set more modest targets and be grateful for any gradual progress made.
However, I hope that you will permit me to offer three observations from an Austrian point of view. Firstly, in relation to Article 8 on informing the public, I would like to offer a few basic observations. According to the Commission's proposal, information is to be regularly passed on to relevant organizations. Experience in Austria over many years has shown that it is not necessary to have an active system for passing on this information. While there may be a keen appetite for it at the beginning, interest soon tends to fall off.
In Austria, information of this kind can be obtained at any time by teletext, Internet, telephone or fax and, since everyone now has access to one of these information channels, it is proposed that this information should not be actively transmitted but simply made available.
As far as the threshold for sulphur dioxide is concerned, a one-hour limit value of 350 micrograms has been set, which is derived from the WHO's 10-minute average value of 500 micrograms. Austrian experience has shown, however, that the proposed one-hour threshold cannot guarantee compliance with the 10-minute average value. We propose that the one-hour threshold should be set at 250 micrograms in order to achieve the right correlation.
As regards nitrogen oxides, it has to be said that, although an alarm threshold is a wonderful idea, a value of 800 micrograms is really much too high, Madam Commissioner. We propose that this value should be lowered to 400 micrograms. Even if these proposals cannot be adopted immediately, I would still hope that in due course all European countries will be able to comply with these Austrian limits.
Mr President, Commissioner, ladies and gentlemen, the proposal for a Council Directive on the reduction of sulphur in certain liquid fuels, in particular fuel oil and diesel fuel, should enable us to fight against certain atmospheric pollutants known as "acid rain' .
The effects of this pollution are well known, above all in urban areas. Besides, I dealt with this issue in my report on the 19992000 Community action programme on pollution-related disease within the framework of sulphur dioxide emissions. But this legitimate concern for environmental protection must not let us forget the economic aspect, in particular with regard to the competitiveness of Member States' industry. Indeed, there are great disparities here. Some are large consumers of heavy fuel oils, others use less. I thus tabled some amendments in committee, so that Member States could take the necessary measures to guarantee that heavy fuels could not be used on their territory if the sulphur levels exceeded 2.5 % in weight instead of 1 %, as the Commission specifies.
This would enable greater respect for competitiveness. However, it appears that the standards demanded are increasingly stringent and risk endangering industries which - and I insist on this point - understand the common interest and the need to fix reasonable levels. This severity leads to a danger of seeing these standards reduced.
Nevertheless, the Commission's proposal seems acceptable overall. I would ask you to respect this text, rejecting unnecessarily severe amendments to the text. It is already very demanding and should avoid the even more constraining and unrealistic standards of the rapporteur.
Mr President, when I read Mr Hulthén's report about the strategy to combat acidification, it makes me think of my own country, the Netherlands. The discharge of ammonia by the agricultural sector in the Netherlands has only decreased by half of what it should have done, and that very disappointing result does not, unfortunately, come as a complete surprise. This makes it clear that extra measures are needed to achieve the desired environmental objectives. So I am very pleased, as is my group, that the Commission has worked out a strategy to combat acidification and we are in full agreement with the tightening up in the Hulthén Report.
The fact of the matter is that the Commission proposes that the critical threshold of acidification, which was exceeded in 1990, the year of reference, be halved by 2010, but I think that this plan could be tightened up slightly. I agree with Mrs Hulthén that this target must be brought forward to 2004 and that by 2015 the critical thresholds may no longer be reached anywhere in the countryside. Furthermore, agricultural subsidies must be coupled to stronger requirements on ammonia discharge. That is what we call integrating the environment into agriculture.
It is absolutely essential, in this context, that sustainable organic agriculture is encouraged, otherwise we will not get there at all. I hope that Commissioner Bjerregaard will have enough influence on her colleague Mr Fischler to achieve this target; however, as we read Agenda 2000, Mr Fischler's proposals to the Commission are also encouraging for the environment, including the proposals on agriculture.
Finally, I think it is extremely important that the fight against acidification does not stop at the current boundaries of the European Union. Candidate countries must be helped, and must be prepared, to meet these standards.
Mr President, alongside the fuel burners in power stations, car engines are a serious risk to people's health. We have to acknowledge this, even though the people who vote for us may be car owners.
We are now imposing limit values for liquid fuels, apart from kerosene. This is a positive step. They must be made more stringent for solid fuels also, especially coal. In accordance with the EU energy strategy, the exploitation of natural gas and renewable energy sources is to grow. Improving fuel efficiency and the combined production of electricity and heating will reduce emissions. As, however, energy consumption is growing by 1 % a year, the same limits must be achieved for coal as those we are now imposing on oil.
The soil is becoming acidic, and I would especially like to remind the Commissioner that the more stringent limit values achieved in the northern regions, in Finland, in Sweden and in Austria must be allowed to be maintained, and the EU should impose the same limits on other countries too.
Mr President, the three reports on limiting air pollution leave me both pleased and infuriated. On the one hand, they deal with such problems that the EU should pay much more attention to, problems which by their nature cross borders and demand international legislation that is binding. Overall these reports signify a reinforcement for combating air pollution, even though there are shortcomings, aeroplane fuel, for example, has been left out. Overall, however, attention has been paid to acidification, for instance, which is a greater problem in my country than in many other EU countries. This is good. It has full support from the Green Group and also from my own Swedish Environment Party.
On the other hand, however, the constant ambitions for power among certain EU Parliamentarians has cast an ugly shadow on the Hautala report, against the wishes of the rapporteur. The Committee on the Environment demands that the legal basis be changed from Article 130s to 100a, which is not based on environmental care, but solely on the wish of the European Parliament to change the decision procedure from cooperation procedure to codecision procedure. This may of course be justified at times, but in this context it means that the rules be changed from a minimum of rules to total harmonization, which may have negative effects on the environment in countries with stricter rules, Sweden being one. Besides, Article 100a prevents EU countries from proceeding with stricter rules in future. Referring to 100a(4) is pointless, as everybody knows it is no guarantee for the environment, but a barely reduced possibility for exemption, which can hardly ever be used; and what is more, the Amsterdam Treaty will make it even worse. It is a good thing, therefore, that Parliament wishes to sharpen the fight against air pollution, but it is a bad thing that given the choice between environmental protection....
(The President cut off the speaker.)
Mr President, with regard to the directive on the reduction in the sulphur content for certain liquid fuels, the Committee on the Environment, Public Health and Consumer Protection does not seem to have followed the advice of the rapporteur, who recommended approving the legal basis proposed by the Commission, opting for Article 100a which, if accepted by Council, will make this legislative act dependent on the codecision procedure.
The Committee on the Environment has insisted on the fact that the benefits obtained by a reduction in the sulphur content of fuels would be far greater than the costs borne by the industry to adapt the refinery machinery.
We hope that common sense will prevail in codecision and that, to give an example, the fact that North Sea oil has a very low sulphur content, unlike Mediterranean oil, will be taken into account. Consequently the southern countries have different problems from the northern countries, for which harmonization will have to take both environmental and employment problems into account.
Mr President, Madam Commissioner, ladies and gentlemen, among the many types of environmental damage to which people are exposed, air pollution is considered the worst by most people, and is classified as the most unpleasant. That is why I very much welcome the reports which we are discussing this afternoon: a strategy on acidification, directives on thresholds for sulphur dioxides, nitrogen oxides, lead and particulate matter, and a reduction in the sulphur content of various liquid fuels.
I would like to thank the rapporteur, and I think that her work is well-suited to the task of both reducing air pollution over, or in, the European Union, which complements the legislation adopted under the Auto Oil Programme, and also of making water cleaner, because we should not forget that 50 % of water pollution is caused by airborne pollutants.
Air pollution is a transboundary phenomenon, but it is also a local one, and both phenomena can be effectively reduced by these directives. That is because air pollution which is due to the high sulphur content of liquid fuels, especially in narrow mountain valleys, is the precise cause of pollution at local level, whereas in other places, where the topography is flat, where there are wide valley floors, transboundary air pollution becomes much a more perceptible phenomenon.
I think it is very important for industry, which is confronted with these directives, to choose new technological solutions, and not so-called end-of-pipe strategies, when it upgrades; otherwise industry will not improve, its products will merely become more expensive. I would like to point out that some 15 years ago the town in which I live had the worst air pollution problem of any town or city in Austria, and that by the introduction of new technologies the emission of industrial pollutants were reduced to a mere 10 % of the previous level. Furthermore, the industry in question is now in better shape than it was then.
The adoption of this directive is an important step towards preventive health care, and I think that it should be accompanied by a strategy for preventing the formation of low-level ozone. I hope too that the amendments to the Hautala report, where the Committee on the Environment voted for one of the Austrian/Finnish/Swedish thresholds for sulphur and fuel oil, will be accepted by the Commission and that a further step will therefore be taken towards an improvement in air standards in the European Union.
In conclusion I would like to add one more thing. In the Middle Ages it used to be said that "town air makes you free' . During the twentieth century it often had to be said that town air makes you ill. I look forward to the day when we can say that everyone in Europe is able to breathe sweet and pleasant air.
Mr President, I am not going to dwell on the already well-known damage which acidification causes to the environment as we have already talked about this in great detail.
With regard to the reduction of sulphur levels and Mrs Hautala's report in particular, I support a change to the legal basis and feel that we could thus adopt Article 100a on the internal market and harmonization of legislations, in order to avoid distortions in competition. We know very well that sulphur levels differ when it is a question of a fuel coming from the north of Europe, as opposed to one from the Persian Gulf.
Paragraph 4 of Article 100a enables Member States to apply far more stringent national provisions for environmental reasons. This thus enables Austria, Finland and Sweden to continue to impose much stricter limits. This would thus not cause a problem.
I must, however, say to Mrs Hautala that I believe she perhaps goes a little too far and that consideration should be given to the economic problems which her report may give rise to. I am therefore not in favour of widening the field of application of the proposal to include heavy fuel oils and diesel fuel, nor aviation kerosene, which represents only 0.2 % of total sulphur emissions and which only affects the upper layers of the atmosphere. Similarly, with regard to bunker fuel, I think it is preferable to wait for the negotiation of the MARPOL Convention within the framework of the International Maritime Organization, which should soon be concluded and which should set levels for the sulphur content of bunker fuels and define special protection zones. I think it is reasonable to wait for the end of these negotiations and not to disturb their progress.
Finally, still for economic reasons, I would like reasonable deadlines for the reduction of sulphur levels to be fixed for heavy fuel oil and diesel fuel. If a deadline of 1999 is set when we are already halfway through 1998, I think the timescale is too short and that this will be detrimental to the economy.
Mr President, the three reports we are now discussing are closely related. The Pollack report concentrates on air pollution as a threat to citizens' health. I am convinced that it is quite possible to set higher demands than the Commission has done, at least in some areas. Certain countries have already achieved more.
I shall, however, concentrate on the Hulthén report on a common strategy to combat acidification. It is a good report on a very serious environmental problem. The Committee on the Environment considers a more ambitious goal to be in place by the year 2015. In certain areas the critical limit will be exceeded, but those areas ought to be very easily counted.
In Sweden the subsidies towards the liming of lakes in order to raise the pH level have been reduced. It is calculated that this measure alone may be the reason why a fish stock of approximately 3 000 and one million invertebrates are eliminated.
In many parts of Europe there is significant damage to forests through acidifying emissions. In 1993 the use of coal was responsible for 60 % of emissions of sulphur dioxide. The proposal to stop national subsidies for coal is therefore significant. Instead, penalty fees ought to be levied on coal for the emissions of sulphur.
The rapporteur has also mentioned other effects of acidifying emissions, the effects on health, for example. Seeing data from the Commission's own external report on different types of energy, it becomes clear that if we replaced nuclear power with coal power over a ten-year period, the Union would have had 20 000 more cases of cancer than we have today. We should also admit that the safe Western nuclear power provides a considerable contribution against acidification as well as the greenhouse effect.
I am also convinced that calculations of the total costs for air pollution will show that it pays to try to achieve Parliament's objectives, and it ought to be possible to support them with effective economic resources.
Mr President, ladies and gentlemen, European and national measures to control air pollution have been in force for almost 20 years. But traffic continues to be one of the main sources of pollution. Our group has from the outset underlined the importance of combating pollution at its source. This is also the objective of the two directives which are dealt with in the reports presented by Mrs Hautala and Mrs Pollack.
Our group also supports basic proposals for improvement in this area, although I think it important that the new legislation should be compatible with other basic provisions, such as the IPC directives dealing with plant approval. In many Member States there is also the problem of inherited contamination, due to the centuries-long practice of ore mining. This long-term degradation means that greater levels of contamination are to be found in and around lead smelting works, and pollution of this kind can hardly be reduced by the required amount in the period of time prescribed. I therefore think that a tightly drawn derogation is necessary in this area. The relevant amendment which has been proposed by the Committee on the Environment, Public Health and Consumer Protection goes too far in my view and would in practice make derogations possible for just about every town and city. That is why I have introduced my amendment. Furthermore, I would ask for consideration to be given to a typical problem which is encountered on the borders with the former Eastern bloc countries of Hungary, the Czech Republic and Poland. While we should continue to keep a record of the high quantities of pollutants which, for the foreseeable future, will continue to be blown into our territory from these countries, this contamination should not be charged to the EU countries when emission thresholds are being assessed.
I call on you to support these amendments and I would also like to ask the Commission if it is prepared to accept them.
Mr President, ladies and gentlemen, sulphur dioxide emissions represent a major problem in Europe. For some regions this means damage to forests, for others it constitutes a threat to important historic monuments. However, for us all it is a matter of the health of the people of Europe. Measures have to be introduced in different areas. One of the most important is undoubtedly a reduction in the sulphur content of vehicle fuels. The Auto Oil Programme, in which Parliament has stated unambiguously what is required in terms of environmental policy, is currently at a difficult stage of conciliation with the Council.
Today's debate concerns an important supplement to the Auto Oil Programme and relates to certain fuels which in some respects constitute a considerable proportion of total SO2 emissions. This applies particularly to heavy oils. The threshold values advocated by the Committee on the Environment, Public Health and Consumer Protection will make it possible to improve the situation without making excessive demands of anyone. This will be guaranteed primarily by the derogation provision which allows the sulphur limits to be exceeded in cases where SO2 pollution can be justified.
Nonetheless, the Commission's proposal needs to be modified in two respects. The scope of the future directives should be extended to bunker oil and marine diesel. In justifying its proposal, the Commission itself referred to the fact that we are dealing in this case with a significant source of emissions, especially in the area of the Baltic and parts of the North Sea. However, it would be wrong simply to await the outcome of international negotiations. It would be better for the European Union to exercise a degree of pressure by setting thresholds in its own area.
In my view, the same importance is attached to the question of what the legislative basis of the directive should be, that is to say Article 130s or 100a. We all know that this is a question of law for which the European Court of Justice has developed clear criteria. The Commission has put forward certain reasons for choosing Article 130. I do not wish to comment on these reasons or go into details. I would just say that, in the arguments in favour of Article 130s, there has so far been no discussion of why the directive from the Auto Oil Programme is based on Article 100a. In this case we have the same conditions and the same legal basis. Article 100a therefore applies here too.
Mr President, I agree that we have to combat acidification, but I also want to point out that Europe is very diverse and the Swedish lakes are not the same as certain arid areas in the south. So, Madam Commissioner, we need to be much more flexible when producing legislation.
Madam Commissioner, Mr President, ladies and gentlemen, I am worried by the problem we have with environmental legislation. In general, it is not complied with. You know that, Madam Commissioner. It is hardly complied with at all. And it seems to me that the problem is partly due to the legislation being unsuitable.
I want to repeat that although the strategy to combat acidification is very important - reducing the sulphur content of fuels - we have to take account of certain sectors. I tabled some amendments - which were not accepted by my group - about oil refineries and cement factories. Oil refineries are going to be subject to the directive which limits emissions from large combustion sources, so I do not think it makes sense to have a double regulation, especially when this stricter one already exists. And cement factories burn all sorts of fuel. They do not permit sulphur oxide because they incorporate it into the clinker, and that should be taken into account, Madam Commissioner.
In any case, I welcome the whole set of rules on regulating acidification, but bear in mind that if they are not flexible they will not be complied with, and that will cause enormous frustration.
Mr President, I would like to begin by thanking the Committee on the Environment and, in particular, the three rapporteurs, Mrs Pollack, Mrs Hulthén and Mrs Hautala, for the tremendous work they have put into processing the acidification strategy and the two proposals for directives; I would also like to thank the Committee on Research, Technological Development and Energy, which has also been involved in this work. These are complex technical issues, but are nevertheless issues of great importance to environmental protection and safeguarding heath in Europe.
Although we have dealt with the three proposals together, I would like to divide this up into three different sections because for two of the proposals a large number of amendments have been tabled which may require comment, so it is likely to take some time.
Firstly, I will consider the report on the proposal on air quality. This proposal is the first that the Commission has tabled under the framework directive on the assessment and management of air quality. It sets new limit values for sulphur dioxide, oxides of nitrogen, particulate matter and lead. These limit values are based on WHO guidelines adopted in 1996 in the wake of a programme of collaboration with the Commission. They are intended to provide maximum protection throughout the European Union as well as protecting the environment. The Commission agrees with the committee's constructive amendments in many areas. Specifically, Amendments Nos 5, 18 and 19 intended to fix a threshold value for nitrogen dioxide, constitute a valuable addition to the proposal. The concentration put forward by the committee is based on a threshold value of specific effects and is already in use in France as the basis for public pollution alerts. I can also accept Amendments Nos 1 and 2 in principle, 3, 4, 6 and 10 in part, 12 and 14 in principle, 16 in part, 17 and 22 in principle, 23, 24, 25, 26, 32, and finally 36 in principle.
I would now like to elaborate briefly on why the Commission cannot accept the remaining amendments. With regard to particulate matter, no concentration can be identified below which some impact could not be anticipated. Thus, the Commission cannot accept Amendments Nos 7, 20 or 21. The indicators for alerting the public should be retained. Thus, I cannot accept Amendments Nos 11 or 27. I fully agree that NGOs should be informed, but I do not believe it is necessary to establish detailed regulations on how this should be done. Thus, part of Amendment No 10 cannot be accepted.
The proposed values for the quality of ambient air are ambitious, but attainable, and the limit values for the protection of human health should be adhered to in all places where the citizens of Europe are at risk of exposure. Amendments Nos 8 and 34, which would introduce an exception for industrial plants emitting lead, cannot be accepted. Some of these facilities are located close to residential areas. On the other hand, I cannot accept Amendment No 40 either, which goes a great deal further than WHO guidelines.
Nor can I accept Amendment No 15, the second part of 16 and Nos 37, 38 and 39, which would make limit values for sulphur dioxide more stringent. The limit values for the protection of health and the environment put forward by the Commission provide for a high level of protection. The further tightening that is proposed would not, in some cases, contribute significantly to the level of protection, and would be extremely difficult to adhere to in parts of the Community, especially in the southern states. These limit values will be reviewed when the Commission reports on the implementation of the directive in 2003. Until then, as regards Article 130s, Member States are perfectly at liberty to set more stringent limit values if they believe this to be necessary on the basis of local conditions.
Some parts of the Community will be in a position to adhere to the Commission's proposed limit values for nitrogen dioxide in 2010 as a result of measures such as the Auto Oil proposal. Many other areas, especially our major cities, would, however, need to make a much greater effort and make some difficult choices. This requires time, and the Commission cannot, therefore, accept Amendment No 28.
The proposal by the Commission establishes extremely stringent limit values for particulate matter. Adhering to them will be a considerable challenge throughout the Community. The Commission regards the challenge to be justified in consideration of the importance to human health of ambient particulate matter. Amendments Nos 29, 30 and 31 are, however, totally unrealistic, and the Commission cannot accept them.
Amendment No 13 sets out the relevant needs for research clearly and thoroughly. However, this proposal is not the right place for this type of list, since research requirements are dealt with in the Fifth Framework Programme on research. The Commission does not accept Amendment No 9, which would restrict the mandate of the advisory committee appointed under the framework directive on the assessment and management of ambient air quality. Amendment No 35 cannot be accepted because cross-border pollution is dealt with separately in Community legislation. Finally, I cannot accept Amendment No 33 on the IPPC, since there is no connection with the provisions of the proposal.
In conclusion, I believe we can all agree that the proposal is an important step towards ensuring the cleaner air that the citizens of Europe need in the next century. Thus, I look forward to getting this proposal adopted and implemented as quickly as possible.
I would now like to proceed to acidification strategy and thus, to Mrs Hulthén's report. At the request of the Council, the Commission has prepared an ambitious strategy for combating acidification in the EU, as has been mentioned. The strategy sets a provisional goal of 2010, and this goal is based on the concept of reducing the total area receiving more acid rain than the ecosystem can tolerate from almost 9 million hectares to 4.5 million hectares. The most important catalysts to achieve this are the proposal for a directive on the sulphur content of liquid fuels, which we are, of course, dealing with today, and then a proposal for a directive on the establishment of national emissions ceilings for acid-producing substances, which the Commission will table at the beginning of next year.
I am delighted with the support the strategy has received here today, especially as regards integrated evaluation, the provisional goal and the use of national ceilings for emissions, because these are important means for achieving the goal. I can well understand why Parliament already wants a new, ambitious goal for 2015, which in principle should mean that critical levels are not exceeded anywhere. The Commission intends to revise the strategy in 2004 and in this connection wishes to keep Parliament's position in mind. I have observed with great interest the number of arrangements with regard to emissions from ships that Parliament wants the Commission to take up. This is a topic that is on the Commission's agenda, and we plan to propose measures in this area.
With regard to the idea of an action plan involving prospective Member States in the strategy, I would like to point out that the process applicant countries have to undergo in order to fall in line with Community environmental legislation should meet this requirement. I believe Mrs Schleicher, in particular, touched on this question. Thus, applicant countries are required to have come into line with Community legislation by the time they enter, and the PHARE programme is now used to support them in meeting this obligation.
Mr Eisma asked a question regarding an integrated strategy for reducing the harmful impact on agriculture. At this point, I would like to emphasize, just as Mr Eisma did, that in the current reform of the common agricultural policy, there is much emphasis on integrating environmental considerations with agricultural policy, and I believe I can say that it is coming about in unprecedented ways. I am glad that, in general, there is clear unity on the objectives and main outline of Community strategy for countering acidification. This support is of value to the Commission in its ongoing work with the various elements of the strategy.
Finally, we come to Mrs Hautala's report on sulphur in certain fuels. The proposal is one of the 11 measures described in the acidification strategy. Its purpose is to reduce emissions of sulphur dioxide, which - as has been emphasized - is one of the main sources of air pollution in the EU as a whole, and we are doing so by introducing restrictions for sulphur content in certain fuel oils. The proposal is anticipated to reduce sulphur dioxide emissions by approximately 1m tonnes per year of the altogether 3m required in the acidification strategy. I will now come to the 28 amendments.
Firstly, I can state that the Commission is able to accept 16 of the amendments either in whole or in part, or in principle, since they improve on the proposal. I am particularly pleased that Parliament has taken up the question of emissions from ships, as the rapporteur also emphasized. The Commission had hoped that at the conference on countering marine pollution in September 1997, a decision would have been made on a sensible solution to the question of sulphur dioxide emissions from ships. It was thus very disappointing to find that this did not happen. Therefore, in principle, I can accept Amendment No 6 on heavy fuel oils, provided that an article is inserted urging the Commission to give further consideration to these measures and, if required, to table a proposal to this effect.
Otherwise, the Commission can fully accept Amendments Nos 2, part two of 3, part one of 5, 8, 13, 14, part one of 15, part one of 19 and 28; in part, Amendments Nos 16, 17, 23 and 27; in principle, part two of 5, 6, part one of 9, part two of 15 and 26. The Commission has to reject the remaining amendments, however, for the following reasons: we consider Amendments Nos 1, 4, 7, 11 and 22 on the legal basis of Article 100a, which several speakers have, of course, covered in today's debate, to be irreconcilable with the environmental intent of the proposal, besides the fact that flexibility and cost-effectiveness were the chosen starting point. Moreover - as several speakers have mentioned - changing the legal basis would mean putting Austria and Finland in a difficult position, with their current option of maintaining more stringent limit values expiring at the end of the year.
Amendments Nos 10, 12, part two of 19 and part two of 24 require more stringent limit values, but that would make the proposal less cost-effective. Individual Member States can always introduce more stringent limit values if required, although only if we retain the legal basis. Amendment No 20 would be a step backwards in terms of the environment, since stricter limit values already apply to average emissions from some refineries. Part two of Amendment No 9 requires the Commission to table a motion on economic instruments. In this regard, that is unnecessary, since Directive 92/81 already includes the framework for introducing differentiated excise duties. The Commission does, of course, intend to review this question in the context of the general review of the directive in 2003. Then we have Amendments Nos 21 and 25, which in our opinion touch on institutional issues, and which we do not believe actually belong in this proposal for a directive. Finally, part two of 18 and part one of 24 introduce the concept of 'EU territory' . Nothing significant is added here, but this could give rise to legal complications. Part one of Amendment No 18 cannot be implemented in practice because of the short timescale. It is not possible to introduce new standards for fuel oil before 1999.
Mr President, that was a long story, but there were a large number of amendments, and I believe I owed it to the House to cover them all.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Eco-label
The next item is the report (A4-0119/98) by Mr Poggiolini, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Regulation on a revised Community eco-label award scheme (COM(96)0603 - C4-0157/97-96/0312(SYN))
Mr President, ladies and gentlemen, Madam Commissioner, today we are at first reading of the revision of Regulation No 880/92 on the Community eco-label, an ecological quality label for low environmental impact products, five years after its adoption.
In these five years, the system has not operated very well. Very few EU citizens have seen products on their supermarket shelves labelled with the European logo, a little flower consisting of a corolla of 12 stars around the "E' for Europe. The many difficulties and delays in implementation, obvious problems of conflicting jurisdiction and the excessive red tape involved in the procedures have meant that criteria have been defined for just 12 product groups. For this reason, only 40 licences had been granted to 22 manufacturers up to September 1997.
While the Committee on the Environment, Public Health and Consumer Protection fully supports the Commission in its aim of maintaining and improving the Community eco-label, it has nevertheless introduced significant and courageous changes. Numerous amendments have now been approved.
First of all I will deal with the Commission's proposal to set up a legally recognized European eco-label organization with the task of establishing the criteria for each product group. In view of the difficulties of this approach, I proposed the replacement of the new agency by a technical committee for the eco-label within the Commission. This was made up of competent national bodies but presided over by the Commission itself, whose important role as a political mediator and technical coordinator should be maintained, in our opinion. The consultation forum, which the Commission had inexplicably abolished, was then reintroduced and reinforced, to enable all the parties concerned to have more say in the decision-making process.
The scope of the regulation has also been extended to services. This represents a significant opportunity for small and medium-sized businesses and for craft businesses. One result of this could be, for example, a car body shop that only uses ecological paints. Another important factor we now consider is technical reliability as determined by product quality. We should ensure that ecologically sound products are also of good quality and that consumers are satisfied and prepared to buy them a second time. If they are not good quality there is a risk that no-one will buy them, however eco-friendly they may be.
One change has been introduced that will be appreciated by eco-label users: a 50 % reduction in the cost of annual duties for small and medium-sized businesses and for developing countries. The Committee on the Environment, Public Health and Consumer Protection has chosen a logo showing a single flower, which is much better than the extremely complicated system proposed by the Commission. Additional information on at least one and no more than three factors of environmental impact - such as low atmospheric pollution, energy efficiency and toxicity - may also be added.
The last but no less important obstacle to overcome before we relaunch the European eco-label is its relationship with the numerous national systems already existing in various Member States. These are known and respected by many European citizens: for example, the Blue Angel in Germany or the White Swan in the Scandinavian countries. Our European flower will have to co-exist with no fewer than eight European systems. In Article 11, the Commission proposed that national systems should be replaced by the European system within five years of this regulation coming into force, but only for those product groups for which specific Community criteria have been established.
It is not true that we want to abolish existing systems. As evidence of our very real desire to ensure that the various labels can co-exist in harmony and to ensure the European system is as strict as possible, I hereby as rapporteur express my full support for Amendment No 52. This was submitted by the Greens and by the GUE/NGL as an amendment to Article 11, and it is also supported by many members of other groups. It calls for an independent study, requested by the Commission, to ensure the environmental criteria laid down for the European label are at least as strict as the standards set by the best national system. For the European eco-label to take off, it must also be properly publicized. Only then will it at last be recognized and appreciated by consumers as an important means of contributing to a greener and cleaner world. These ideas are perfectly in keeping with a European Union that has given itself a common currency and that aspires to expansion and to increasing economic and political integration.
Mr President, I should like to congratulate the rapporteur. I remember our interesting and sometimes emotional discussions about the subject in which I was impressed by his democratic and charming behaviour. But what about the issue?
The European Union's eco-labels scheme is a good initiative to protect the environment within the internal market. As a voluntary scheme aimed at promoting environmentally-friendly processes of production and helping consumers to make an informed choice about their purchases, eco-labelling is a potentially promising instrument.
I therefore welcome a revision of the EU eco-label scheme, because until now the eco-label scheme has not had the success it could have, as Mr Poggiolini pointed out. The Commission's proposal, however, will not in its present form result in the success of the EU eco-label scheme. It has been sharply criticized by, amongst others, stake-holders such as consumer and environmental organizations in the industry.
First, the introduction of the graded label is not supported by the Committee on the Environment, Public Health and Consumer Protection because of its complexity. Consumers will not have the chance to understand why more than one flower will be attributed. This graded label will be too confusing, since it is difficult to understand the reasons behind the attribution of two or more flowers to a product.
Our group will therefore vote in favour of an eco-label with one flower which also gives extra information about the environmental criteria used for attributing an eco-label to that specific product.
Secondly, our group agrees with the rapporteur that the formation of an independent European Eco-label Organization (EEO) will not overcome the difficulties that arise from the complex procedures for establishing criteria for eco-labels.
Our group supports the rapporteur's initiative for a compromise - the establishment of the technical committee for the ecolabel under the responsibility of the Commission. We also agree with the rapporteur's proposal to bring this in line with Article 100a of the Treaty.
Finally, we cannot agree with the Commission on the total harmonization of the national and private eco-labels for products that have received an EU eco-label. I should also like to refer - as Mr Poggiolini did - to the Nordic Swan and the Blue Angel. For the time being they should be recognized as strong labels. Before we harmonize, we have to create a time schedule so that in the future we can bring them together.
Finally, I hope the Commission will succeed in getting the European public to recognize a strong eco-label.
Mr President, Mr Poggiolini's report is, on the whole, an improvement on the Commission's proposal. One big problem, however, remains, namely, section 1 of paragraph 11 of the Commission's proposal on the possibility of banning national and multinational eco-labelling systems.
In my opinion there is no disadvantage in having parallel systems. In Sweden, one of the countries with the best functioning eco-labelling, we have two competing systems, which is all to the good of eco-labelling. Besides, it is by no means certain that the EU flower will have reached the same qualitative level or will include as many products as the existing system, even after five years. There is an obvious risk here of destroying an eco-labelling system which is working well, providing consumers with good information. Why cannot the Commission, which is otherwise so keen on free competition, be so in this case, too? That is something we would appreciate!
The best thing would be for section 1 of paragraph 11 to be left out, that is, to be done away with. We have also tabled such an amendment. The next best thing would be to adopt Amendment No 52. That would at least limit the potential damage that would be caused by interfering in national systems.
Mr President, we all have good reason to support Mr Poggiolini's endeavours to improve the EU's ecolabels, but the truth is the eco-labelling system is not working at the present time. The Commission's proposal contains a very serious mistake, which Mr Sjöstedt and Mrs van Putten referred to. And that is that there is a wish here not to permit free competition between the various label systems, and that the Commission is proposing that in five years' time alternative ecolabel systems will have been eliminated. The Commission calls this harmonization. I find this puzzling, as generally the Commission defends free competition and the market economy.
We think that good and successful eco-labels should not be withdrawn in this manner, and I call on the rapporteur to approve our amendment, which is based on the belief that this would be a rash move. It would be best if the Commissioner for the Environment, who is from Denmark, were to agree to take out of the Commission's proposal the point relating to the proposed withdrawal of the alternative labels in five years' time, because it might mean that perhaps the world's best eco-label system, the Nordic Swan, will meet its death.
I would now ask everyone if this beautiful eco-flower should administer the deathblow to our swan, among others, which works so very well. It works because national organizations are involved in the decision-making process, and the whole operation is very open.
Mr President, I would like to pursue this theme. Discovering which eco-label is best in practice depends simply on use and the market. Eco-labelling is practically the only means environmental policy-makers have that provides the consumer with information on the environment when that consumer makes meaningful purchasing decisions. The more consumers assimilate the significance of the eco-label and demand it of the products they buy, the keener manufacturers will be to start manufacturing more durable and environment-friendly products.
The Nordic Swan has achieved this kind of consumer confidence. It is visible and reliable. Here in Parliament, for example, it is on the photocopy paper. On the other hand, the European eco-label is still a long way off from being instantly recognized and accepted. It is not known any more among manufacturers than it is among consumers.
The Committee on the Environment, Public Health and Consumer Protection voted on whether we would get rid of national eco-labels. The verdict that they would be withdrawn within five years was carried by a majority of one. Now I hope that debate on the matter in the part-session will result in a decision that the national labels will be replaced only if the common European eco-label proves to be better than any single national label. Otherwise, it will be a pity if perfectly good systems are ruined in this way, or their impact weakened.
Mr President, I would like to begin by thanking the rapporteur for a good report. I believe a common European system will also be able to give consumers the guidance they need when making good and correct environmental choices and getting products manufactured in an environmentally friendly way.
I would like to emphasize what Mr van Putten said: that one flower is enough for guiding the consumer correctly; too many flowers would cause confusion. I also hope that in future this will not only be confined to goods, but that we will be able to eco-label both transport and services.
Like many others here I share the anxiety about removing existing systems, private, regional and national. I do hope that both the Chamber and the rapporteur take note of this anxiety and ensure that we keep the systems that already exist and work well today.
Mr President, first of all, my thanks go to the rapporteur, Mr Poggiolini. I will cover the various components of the report. As has been mentioned, EU eco-labelling is one aspect of a broader strategy intended to promote sustainable production and consumption. This coincides with efforts by the House aimed at improving the standing and knowledge of consumers. Even though considerable progress has been made over the last two years with the Community scheme in its present form, there have been practical difficulties with the effect of the statutory instrument. Based on experience gleaned so far, along with strong indications from the Council, the Commission concluded that it was necessary to improve and streamline the approach, methods and work routines of the scheme in order to make it more effective and transparent. Thus, on 10 December 1996, the Commission adopted the proposal we are dealing with here today. There is no need for me to explain the proposal yet again. The House has, after all, made an excellent job of stating the principles behind it.
However, following various informal discussions with Members of the House, the Member States, the responsible ecolabelling organizations and NGOs, the Commission recognizes that a number of points in the proposal are simply not good enough. Nonetheless, the Commission's overall attitude is that the Commission must defend its own proposal at first reading before the House. The Committee on the Environment has proposed some comprehensive changes to the report, and at the present time, the Commission is only able to accept 7 of the 34 amendments approved by the Committee on the Environment.
At present, the Commission cannot accept some of the additional five amendments either, due to be voted on in the partsession. Nevertheless, I would like to thank the rapporteur, Mr Poggiolini, very much indeed for the considerable amount of work that has gone into this proposal. I think it is natural to inform the House that at this point in the decision-making process, the Commission can only accept this limited number of amendments, but that the Commission will, however, be willing to consider further improvements to the proposal later on in the procedure.
The Commission has taken note of the points in the financial review. Regarding the amendments, therefore, my comments today are as follows: with regard to the establishment of the European Eco-label Organization, the Committee on the Environment rejects the original idea and proposes establishing a technical committee on eco-labelling. In defence of the scheme that we ourselves have prepared, I can say that, to a large extent, the question is whether the structure we are creating can be considered to be a legal entity, and whether it can consequently carry out the technical tasks to be dealt with.
The original Commission proposal to introduce a graduated eco-label has also been rejected, as was mentioned here today, in Amendments Nos 5, 12, 26 and 28. The idea of having one flower along with a selection of further information to the consumer disregards the original proposal, because the House does not accept the original idea of having several labels to give consumers the information they need. Thus, this amendment amazes me, but I have followed the line of reasoning set out by the House today.
Finally, there is the amendment to extend the area of application of the scheme to include services as well. This is covered in Amendments Nos 3 and 14, and I regard that as an interesting possible development for the eco-labelling scheme. However, that would mean some sections of the provisions of the proposal would need to be reworded, and we will have to come back to that some other time. The amendments to lower the fee for using the Community label - Amendments Nos 31-34 - go further than the Commission's proposal to set a ceiling of ECU 4 000. That, too, is an interesting proposal, but the Commission has not assessed the financial consequences of the EEO; consequently, these amendments cannot be accepted.
A crucial element of the Commission's proposal is increasing transparency and streamlining procedures. Re-establishing the former eco-labelling consultation forum - as in Amendments Nos 16, 17 and 27 - is an original proposal, approved by the Committee on the Environment. It aims to reintroduce current hearings of special interest groups in the revised scheme. The current role of the consultation forum is not satisfactory, mainly because its input is only taken into consideration at a very late point in the decision-making process. The idea of revamping the eco-label advisory forum cannot be accepted, partly because of the unsatisfactory representation of small and medium-sized companies and non-European producers and the need for better technical expertise.
The Commission endorses the principle of financial contributions to non-state consumer and environmental organizations as mentioned in Amendment No 17. However, since there is already provision for this kind of financing outside the framework of the eco-labelling scheme, the Commission views this amendment as superfluous. The Committee on the Environment is asking for the legal basis of 130s, part one, to be extended to include 100a. The two articles together require the inclusion of 189c and 189b as well, and since these two procedures are inherently contradictory - at least, under current provisions - we cannot accept this amendment.
A number of other amendments have been tabled by the House, but, as I have stated, we cannot endorse many of them at the present time, and I will refrain from elaborating on all of them, except for some specific amendments for which the House desires a more detailed explanation.
The debate is closed.
The vote will be taken tomorrow at 12.00 noon.
(The sitting was adjourned for three minutes)
Question Time (Commission)
The next item is questions to the Commission (B4-0464/98).
Before we begin, Mr Wijsenbeek wishes to speak on a point of order.
Mr President, I wish to speak in connection with Rule 41 of the Rules of Procedure and Annex II. I submitted a question on 31 March, directed at Mr Kinnock whose turn it is to answer questions today. So I was a bit surprised yesterday, when document PE268.631 was given out in which the questions are listed, to see my question as Question No 77 under other questions, not therefore among those which will be answered by Mr Kinnock, so that there is hardly any chance that my question will be answered. I would like to point out that my question would have been the fourth question if it could have been answered by Mr Kinnock.
I am very pleased now to see that Commissioner Van Miert is here today, who also knows about the subject of my question, that is, ship insurance and the system of ship insurance. I would like to put the question to you, because my question, normally speaking, should have come up for discussion, and under Rule 41 only the President of this institution can decide whether a question is admissible or not, the President evidently has done that, but I do not see that the Commission can change who my question is addressed to on its own authority and can say: no, that question should not go to Mr Kinnock or you cannot ask Mr Kinnock that question. Our President should deal with that and, at the very least, the questioner should be informed earlier than the day of Question Time. I am therefore asking you as a matter of priority whether Mr Van Miert would like to answer my Question No 77.
Mr Wijsenbeek, as a great expert on the Rules of Procedure - I modestly admit you are more of an expert than I am - you know that the admissibility of a question is a matter for Parliament, whereas it is up to the Commission to decide which Commissioner should reply. So, Mr Wijsenbeek, all we can do is accept the Commission's choice of whichever Commissioner they think should reply, whether they are right or not. That is the reason for what has happened to your question. So, now that the Commission has heard your comment, please let us begin Question Time, since this Presidency has no powers to resolve your concern.
So, we shall now commence Question Time.
Question No 39 by Concepció Ferrer (H-0472/98)
Subject: Free movement and transport of goods
Over the last few years groups of French farmers have attacked lorries carrying Spanish fruit and vegetables on their way to various EU countries. Last December the Court of Justice condemned the passivity of the French authorities because they have been unable to prevent these attacks.
Bearing in mind that there have been a number of road blocks and incidents in Brittany and that such events happen year after year, does the Commission intend to take any steps to remind France of its obligations when ensuring compliance with Articles 5 and 7 of the Treaty on European Union?
In the wake of the judgement pronounced by the Court of Justice on 9 December 1997 during case C-265/95, the Commission called upon the French authorities, on 9 March 1998, to respect the obligations imposed upon them by the EC Treaty - particularly Articles 5, 30 and 171 - and by common agricultural product market organizations. The Commission also submitted a proposal for a Council Regulation (COM(97)0619/def. of 18 November 1997) with the aim of establishing a mechanism that would enable the Commission to ask the Member State to adopt necessary and appropriate measures quickly in order to eliminate particularly serious obstacles to the free movement of goods. This proposal is being examined by the Council and Parliament.
In the reply made on 9 April 1998, the French authorities described the measures they considered appropriate for complying with their obligations. These measures are organized into three levels and provide specifically for a Franco-Spanish agreement, a preventive public order mechanism and a legal mechanism.
Now that French farmers have made further threats against the marketing of horticultural products from other Member States in France, the Commission is insisting once again that the French authorities should apply the new measures with the necessary rigour and efficacy to ensure free movement of agricultural products.
Actually, Commissioner, I do not so much want to ask a supplementary question as to say thank you for what the Commission has done in this case, insofar as there is no question but that real respect for fundamental rights in the EU depends on actions such as the ones which have been initiated. One of these rights is the free movement of goods. And that becomes much more important now when, together with the citizens, we are trying to build Europe.
Because these rights are not respected, many people feel that Europe is turning its back on its people. So besides thanking you for these actions, I would like to repeat my request that you should continue to make sure that France fulfils its obligations, so that these regulations, these measures that have been adopted, can really be put into practice in order to guarantee free movement once and for all.
On this point, I also wish to confirm the importance the questioner attaches to this subject.
Freedom of movement of goods is certainly not a peripheral matter, but absolutely central to the credibility of the single market and the entire construction of Europe. This is why the Commission drew up the proposal for a regulation in November 1997, which I referred to, and why, in executing the mandate assigned to the Commission by the Amsterdam European Council, we are trying to find a satisfactory legislative solution to this subject.
My question concerns the proposed legislation put forward by the Commission to the Council of Ministers to guarantee freedom of movement. This proposed legislation has met with some criticism, not least from the unions. A potential conflict has been foreseen between the right to strike and carry out actions on the labour market and the demands for maintaining mobility. There has, for example, been a strike in Denmark recently. It has clearly affected the freedom of movement in many ways.
Can the Commission guarantee that the proposal which has been tabled does not in any way limit the possibility of disputes on the labour market and employees' abilities to take proper legal action which could also affect transport?
Thank you for this question which gives me the opportunity to clarify two points.
Firstly, the original proposal for a regulation presented by the Commission clarified, rightly I believe, that we are not questioning in any way the right to strike or other fundamental freedoms guaranteed by Member States' legal systems.
The Commission has also gone on to express its acceptance of wordings that make this concept absolutely clear during the course of further discussions, particularly on the Council. The regulation cannot now be interpreted in any way as implying limitations or interference in the exercise of these fundamental rights. I can therefore give you every assurance on this subject.
Mr President, Commissioner, I remember that we had the same problem before, and then traffic came to a complete standstill because of the strikes by customs officials. In your statement or in the rules which you are preparing, Commissioner, you should refer first and foremost to the fact that national governments have the responsibility of ensuring that traffic can move freely in Europe. However traffic may be restricted, and for whatever cause, ensuring the free movement of traffic is one of the most important responsibilities of national governments.
Thank you, Mr von Habsburg, for your question and your comment, relating to a fundamental freedom of the single market. The free movement of goods justifies this proposal for a regulation, and the Internal Market Council has confirmed on several occasions, the last occasion being on 30 March, its political desire to find a satisfactory solution in line with the mandate conferred on it by the European Council.
During the course of various meetings held by the Council's working party, the Member States and the Presidency proposed various solutions, while the Commission maintained its initial position on the regulation.
The final proposal put forward by the Presidency took the form of a regulation, again based on Article 235, and on a resolution. The regulation would comprise three new aspects: firstly, Member States' obligations to take measures to eliminate obstacles, in accordance with the regulation, and to report back to the Commission; secondly, the creation of an early warning system; and, thirdly, Commission intervention in the form of notification.
The Presidency hopes to obtain political agreement on this final proposal during the Internal Market Council on 18 May, that is, next Monday. In the meantime, the Commission's proposal is being examined by the European Parliament. The Committee on Economic and Monetary Affairs and Industrial Policy, the Committee on Legal Affairs and Citizens' Rights and the Committee on Employment and Social Affairs have already met once in April.
Consequently, Mr von Habsburg, our various institutions are coming together to look for ways to ensure our other fundamental rights without affecting our right to strike and to safeguard the essential aspect of free movement of goods more effectively.
Question No 40 by Graham Watson (H-0491/98)
Subject: Ticket allocation system for the 1998 World Cup
Is the Commission satisfied with the CFO's arrangements for the distribution of the remaining World Cup tickets via the "hotline' ?
Of course, you know how this matter has developed. We have debated it in this Parliament. You know that the Commission did not agree with the way the sale of the tickets had been organized and also at the time we urged that the tickets still available, only about 5 or 6 %, should be made available to citizens of the European Union who live outside France, by way of compensation.
Unfortunately the committee did not accept that and that is why, as you know, we are taking the procedure, the infringement procedure, further, and why we are currently working on the preparation, or engaged in drawing up what are known in English as the statements of objection.
More specifically, the question is about the regime, or formula which the organizing committee has worked out to make the remaining 110 000 tickets available, not only to citizens from outside France but to residents of France as well. There is one bright spot to mention, in the sense that there are another 60 000 extra tickets available. They are tickets which were given to football associations outside Europe but which they have been unable to sell. They got more than they needed. Those extra 60 000 tickets are now being made available to citizens of the European Union and that is a bright spot. I would like to underline that. This brings the total to 170 000.
Apart from that, as you know, dozens of telephone lines have been made available for citizens who wanted to telephone to try to get hold of a ticket. I believe it is working quite well on the whole. Some things have been brought to our attention which we are looking into at the moment to find out whether the system is proceeding in a completely non-discriminatory way. I cannot tell you any more about this for the time being, but if anything is brought to our attention which could point to discrimination, it will be investigated immediately. So if you have knowledge of any facts of that nature, let us know. That is roughly how things stand at the moment.
Commissioner, thank you. You spoke of bright spots. If there is a bright spot here it is only insofar as every cloud has a silver lining. The organization of the 1998 World Cup has been a disgrace: over 60 % of the tickets have been available exclusively to French citizens, despite the intervention of the Commission, the CFO has refused to make even 160 000 tickets available to football fans outside France.
FIFA and the CFO are making a mockery of European Union law. For fear that the Commission would not act, I and other MEPs started a court action. My questions to you today are these. Will the Commission associate itself with our court action? What action will the Commission take unilaterally, and how far will the Commission go in pursuing this? It is no good saying that this hotline is functioning smoothly: any British fan trying to get through to France just knows that 'smooth' is anything but the description of how it has worked.
Since we have already had a general debate in plenary we do not need to have one again. You know very well what I said: that, indeed, we fundamentally disagree with this kind of system and, therefore, it should be reviewed.
I must say that the organizers of the European Championship in the year 2000, which will take place, as you know, in the Netherlands and Belgium, are already talking to the services of the Commission - to my officials - in order to sort things out now before one ticket is sold. So the message has been well understood. That is a positive result.
For the rest, as you know, we continue to pursue the appropriate procedure, but we have to do so according to the rules. Legally speaking we must adhere to them. Again, I confirm we will do so to the very end. However, the Commission will follow its own procedure as usual, probably on the basis of Article 86, and, therefore, obviously we will not intervene in what you are doing but we will continue along our own way. That is the situation.
Commissioner Van Miert, can you tell me what the point was of the expensive studies which DG X carried out in 1993? I was rapporteur on sport at the time and they produced a huge volume about the impact of EU activities on sport. There were three pages at that time, five years ago, about exclusive ticket sales. The Commission's position in black and white in that report, dating from five years ago, states that exclusive ticket sales are fundamentally wrong and in contravention of Articles 85 and 86. I am pleased that you will now be keeping a close eye on the Belgian and Dutch organizers for the European Championships in 2000. My question is why it had to take such an extraordinary length of time and whether there was any point to those expensive studies at all?
Thank you, Mrs Larive.
Excuse me, Mr Van Miert, but when you listen to the question in one of the languages you understand, you forget that our interpretation system takes a certain amount of time to convey the information to all the Members and, especially, the President. So I did not interrupt you for taking the floor spontaneously, but because we had still not heard all of Mrs Larive's interesting speech. I now invite you to reply to her question.
These studies were carried out, as you yourself have indicated, on behalf of DG X. They were dealing with general policy in this area but, as you know, DG IV is looking into matters relating to competition. Things happened in the past, for example where the sale of tickets was tied to the sale of travel facilities for example, or hotel rooms. We have always said that that must not be allowed. If the client wants that, there is no problem, but, for example, a travel agent cannot lay that down as a condition. Now and then we receive complaints because it still seems to happen here and there. So we have, meanwhile, tackled a number of problems already.
Here it was about a different kind of discrimination, that is to say that a large proportion of the ticket sales were being reserved for the citizens of one country. Once again, action was taken when that came to light. Unfortunately, most of the tickets had been sold in the meantime.
I can remember that similar things happened on earlier occasions without there being all that many complaints. What is new on this occasion is that people will not take it any more and that the citizens of the European Union rightly believe that they are entitled to be treated in a non-discriminatory way.
I am pleased about this and, to repeat, we will keep watch to ensure that such things do not happen at future sports events. This is a warning to everyone. However, may I remind you again that sports associations are not too keen on turning to the Commission. Most of them dispute the authority of the Commission. There is not much to dispute now, as far as I am concerned, or as far as the powers of the Commission are concerned, certainly with regard to competition, but it is not always so evident that they will take that. I would just like to remind people of that.
Commissioner, the question of whether we are not real objective members of a Union is not really what comes across from your answers. I do not think it is a question here of who is most in the right actually. I think we have a common enemy, which is those who with corporatist associations think that they are above and outside European regulations. According to our information on conditional sales, which you say should not be a problem, we have found that the seventeen recognized travel agents are being required by the CFO to organize conditional sales. This means that in the countries outside France, you cannot get hold of a ticket without accepting a number of compulsory conditions. I can give you the example of a number of travel agents or of a single travel agent that is officially delegated in the country to conduct such sales. My question is, should we not take action against these demands for conditional sales? Secondly, we plan to go to the Court of Justice. Do you think that a preliminary ruling of the Court of Justice can help you in the steps which we ought actually to be taking together?
Parliament is sovereign to, as it were, organize its own appeal. The Commission has to stick to the instruments it has been given. Either we establish that there is an infringement, for example on the grounds of Article 86, then we can act; or, if that is not the case, we cannot. But you know what our intention is and I would like to confirm that here today.
Apart from that, if you know of actions which do not fit in with what has been agreed, let us know. I have also already received, I have to confirm, a couple of letters from Belgium from citizens who tried to get a ticket in the normal way and evidently say: yes, if we do not take the rest as well, we do not get any. That is wrong. On the other hand, it must not stop at borders either. People cannot, for example, refuse to sell a ticket to a German citizen. That is not permitted; that has been agreed quite clearly. However, I am afraid, just as you are, that things are going on here and there, bearing in mind what has happened in the past too, which are not always as they should be. But if we get any opportunity to take action against this, we will take it and I can tell you, we will take it vigorously.
Thank you very much, Commissioner.
Mr Wijsenbeek wishes to speak on a point of order. Mr Wijsenbeek, let me remind you that whereas I will always grant you the floor on a point of order, it means there is less time for questions from other Members of this House. You have the floor.
I will be brief, Mr President. On the grounds of Annex II, B(2) of the Rules of Procedure, I am asking you now and I would be very grateful for your reply, to raise Question No 77 since Commissioner Van Miert is still present.
Mr Wijsenbeek, I must inform you that the order has already been established with the agreement of the President of Parliament and the Commission, and it is impossible for the Chair to alter it during the sitting. I have taken good note of your comment and will convey it to the President and the Commission, Mr Wijsenbeek, but I an certainly not going to change the pre-established order.
Question No 41 by Marie-Paule Kestelijn-Sierens (H-0440/98)
Subject: Sale of drugs via the Internet
In view of the disturbing increase in the supply and unmonitored sale of drugs on the Internet, can the Commission say how it will ensure that European suppliers of drugs via the Internet satisfy all Community and national provisions in respect of permission to market, the advertising of drugs and the sale of drugs requiring a prescription? What action can and will the Commission take, in view of the international dimension of the problem, to protect cyberconsumers from this unsupervised sale of drugs?
Mr President, the question must contain two answers. One is very formal and relates to what we have already done together in order to ensure that sales of medicines on the Internet are conducted in a proper manner, and the other deals with the practical implementation of these regulations.
For one thing, it may well be a contravention of Community law if, for example, there is no authorization for trading in the medicines sold. The purpose of such an authorization is, after all, to guarantee the quality, safety and efficacy of the medicine. There may also be a contravention of the directive which prohibits public advertising, particularly in the case of medicines requiring a prescription, and there may of course also be a contravention of the directive which specifically allows Member States to prohibit the marketing of medicines in their territory through agreements on distance selling.
Moreover, in certain Member States the national regulations, or the pharmacists' monopoly, or other established practices, may be contravened. These are all clear legal regulations. But the question of course, and this is the only important question, is what effect do they have in practice? Well, in practice, action can be taken against any company which commits such contraventions from a base inside the Union, because offences committed by one's own citizens can of course be punished. However, because of the increasing importance of the Internet as an international organization, it is impossible, both in practice and also in law, to take action against companies or individuals who are proceeding in accordance with the laws of their home country while acting outside of EU laws or national regulations. If they act in accordance with the laws of their home country, then they are in any case legally protected. If they contravene these laws, prosecution of the offence is a matter for the home country concerned.
In other words, there are only limited possibilities open to us. We can bring proceedings against our own companies, but not against others. That is why we have made several attempts to settle this issue at international level. There would then at least be an internationally valid legislative basis. We are having discussions with industry about questions of voluntary commitment, with other countries about common rules, and also with international organizations, in this case the World Health Organization, with a view to establishing these rules. However, I should emphasize here and now that even if we do have international rules, given the technical character of the Internet it will not be easy to prosecute and punish contraventions of such rules. We must always bear this in mind, and that is why we are looking more to practical measures than to legislation, or at least not just to legislation, for this cannot guarantee the necessary degree of protection.
Mr President, I would like to thank the Commissioner for his reply. I would have liked to hear from the Commissioner what he plans to do about these problems within the Union. Naturally, this is a problem of consumer protection, if a medicine which has to be dispensed on prescription can be bought via the Internet without prescription. And there have been two notable examples of this. Just consider melatonine, which is freely available in the United States but has to be dispensed on prescription here. There is also the recent example of the medicine Viagra which can be obtained freely via the Internet, which could have harmful effects on the user. What is the Commissioner going to do about investigating infringements and has he already been able to investigate specific infringements? In other words, how can control be exercised?
Mrs Kestelijn-Sierens repeats the question which she has already put in writing, and I could now repeat the answer which I have already given. But that would not get us much further. I said that we have legal regulations in the Union and in the Member States which afford adequate protection to the consumer.
You have yourself quoted a case where these legal provisions are not effective. If, for example, a medicine is permitted in the USA, which no-one could describe as a wild and under-developed country where all sorts of things can be sold, then a manufacturer or someone else who wants to offer this medicine for sale is able to do so via the Internet. That is not prohibited. While this would not be permitted by our legislation in Europe, the distributor in question is not travelling to Europe, he is in fact selling the medicine from a base in America.
The fact that the Internet extends to every country in the world is due to the technical nature of its infrastructure. That is why the distributor is in a position - at least under international law - to sell his products in America and, furthermore, to send them to any European consumer who wants them without breaking European law. Nor does the consumer make himself liable to prosecution or contravene any laws unless he is intending to buy medicines which are clearly prohibited. But in the case which you have mentioned the consumer does not make himself liable to prosecution.
So the only possible way in which we can settle this is to seek an international agreement under which, for example, the American manufacturer undertakes, by way of a voluntary commitment, to supply his medicines only to countries in which they may be obtained without the need for a prescription. This is the only solution which will work. We cannot tackle these problems using legislation alone.
There is also a problem in respect of competition, because if the restrictions we are discussing today apply to European companies or pharmacists, we shall see these pharmacists, traders or businesses being put at a competitive disadvantage vis-àvis other countries where such medicines are allowed to circulate freely. We therefore have a problem facing our industry and it is one which cannot simply be solved by passing a new law, in fact quite the reverse. I am convinced that we must review existing laws to do justice to both sides of the argument, namely protecting the consumer while at the same time safeguarding the competitiveness of our industry.
Ladies and gentlemen, Mr Bangemann's reply brings us to the end of the time allocated to Part I of questions to the Commission. So Questions Nos 42 and 43 will be dealt with in writing.
Question No 44 by Richard Howitt (H-0488/98)
Subject: Disability and development cooperation
Over 500 million people in the world suffer from a disability, and the majority of them live in developing countries. As poverty eradication and human rights are considered vital and integral parts of the Lomé Convention, extra attention should also be given by the European Union to the situation of persons with disabilities in ACP States. How far has the Commission supported development projects with disabled people in ACP States in the past, and does it intend disabled people to be considered as a special target group for development in the Commission's policies in the future?
Mr President, ladies and gentlemen, the Fourth Lomé Convention follows on from the Maastricht Treaty in emphasizing the objectives of combating poverty and encouraging respect for human rights and democratic principles.
This general emphasis is also apparent in the draft mandate the Commission has put before Parliament and the Council, which is now being debated, and which relates to a new partnership with the ACP countries.
To give the Member a direct answer, however, the Community has not so far expressly considered support for the disabled as a specific priority for cooperation. Nevertheless, within the context of its programme for the reform and rehabilitation of health systems, the Community does support many forms of action, particularly for the benefit of victims of war and, even more specifically, victims of anti-personnel mines and crippling diseases.
This is particularly true in the case of Angola, Mozambique and also certain non-ACP countries such as Cambodia. These actions in ACP countries are financed not only by the European Development Fund but also from a number of budgetary categories relating to emergency aid and rehabilitation.
The Community also supports numerous non-governmental organizations such as 'Handicap International' , ' Help the Aged' , ' Médecins Sans Frontières' and others. That support is designed to assist with development, particularly in terms of orthopaedic clinics, medical supplies. infrastructures, professional training schemes and health projects for victims of mines and burns, among others. So far as the Lomé Convention is concerned, the Commission intends to go on giving priority to this work, since it is estimated that the number of victims, or people affected, by anti-personnel mines is over 60 000 in southern Africa alone.
Mr President, I thank the Commissioner for his sentiments. But I have to say that I disagree and I think the majority of the Members of this Parliament will disagree when it is said that disability is not a high priority for development cooperation between the European Union and the ACP countries. I ask him to reflect during the course of negotiations on whether or not we should give it a higher priority when one in four poor families in developing countries have a disabled member; when there are only 3 % of the 500 million disabled people worldwide who are literate; when the mortality rate for under-fives in developing countries is well under 20 % - it is between 60 % and 80 % for disabled children. Truly, there should be no higher priority than to meet those needs. Could the Commissioner, in response to my supplementary, give a firmer commitment to actually quantify the assistance we give? He failed to do that in his answer. Would he give us an indication of how he will deal with this issue in the negotiations with the ACP?
So far it has not been a priority. I made a factual statement. We have worked in many areas in which, in one way or another, disabled people were the focus of our attention, namely in regard to the anti-mine action in Southern Africa.
I believe that among the main actions that are being carried out, especially regarding the health system, disability is being addressed. What is lacking - I will be very honest - is the social integration of disabled people. Training has been virtually nonexistent in our agreements hitherto. But I will take on your suggestion because, especially in some countries, the figures justify an explicit statement on those lines.
Question No 45 by Bernd Posselt (H-0463/98)
Subject: Burden-sharing in staffing
What progress is being made with the initiative to share the burden of staffing in connection with sudden refugee movements, and also movements of asylum-seekers?
In March 1997 the Commission put forward a proposal for joint action on temporary protection in situations of mass flight. Article 5 in that proposal aims at making it possible to offer support in different forms to Member States which receive a particularly large number of people in need of international protection. The idea is that a decision about such support be taken on the basis of an annual report on the situation, to be worked out by the Commission.
The proposal is in line with earlier positions in the Council of Ministers. I am thinking specifically of the resolution adopted on 25 September 1995, and which deals with burden-sharing on receiving and providing temporary accommodation for fleeing people. I am also thinking of the Council's decision of 4 March 1996, and which deals with the way the European Union is to share the responsibility for people in need of temporary protection.
The Commission's proposal has been discussed on many occasions in the Council of Ministers during the past year, particularly during the Luxembourg Presidency. At the informal Council meeting at Mondorf in October 1997 this question was on the agenda. The discussions we had then show that the question of burden-sharing demands further consideration. Some Member States consider Article 5 in the Commission's proposal to be too far-reaching; others consider it too limited.
At the express wish of the Commission, the Council of Ministers also consulted Parliament, of which you are, naturally, aware. Parliament supported the proposal on 23 October 1997. We then had 22 amendments; two of these, Nos 12 and 13, were aimed exactly at the need for the article on burden-sharing to be extended, and for it to be made more concrete. Against that background, the Commission has now considered putting forward a separate proposal on burden-sharing. The reason is that it would be very sad if the initiative on temporary protection for people were to be delayed because of the question of burden-sharing.
It is now my hope, Mr President, that a separate proposal from the Commission will lead to a solution. I therefore hope that during the Austrian Presidency we shall not only reach a decision on temporary protection, but also find a separate solution for what is burden-sharing.
Mr President, Madam Commissioner, thank you for your detailed answer. However, I still fail to understand whether or not the Commission has in fact now submitted to the Council a concrete proposal for personnel burdensharing. I am forever being told that the Commission does not want to submit such a proposal because it does not expect to get a majority in the Council. I have to say quite openly that the acid test has to be tried, we have to establish precisely which governments may be trying to slow things down, so that we can turn the spotlight on them in terms of their political responsibilities and discuss this both in Parliament and also in public. But none of that will be possible unless we have a very detailed proposal on personnel burden-sharing in the form of a fixed formula between the Member States.
The Member knows very well that the debate on burden-sharing has been going on for many years. It is not the Commission's fault that we have not solved this issue. You could say that there have been such deep differences of opinion within the Council of Ministers that we have not succeeded in finding a solution.
The Commission has tried to find compromise solutions many times, but these have not fallen on good soil. We are now working on a new set, having sounded out many governments on the issue. We are trying, among other things, to remove the issue of burden sharing from the proposal on temporary protection and turn it into a separate issue. Then we await the reaction.
Question No 46 by Eva Kjer Hansen (H-0493/98)
Subject: Protection of the Community's financial interests
As the Commission indicated in its answer to Question P-3615/97, the opportunities for protecting the Community's financial interests will improve following ratification of the Treaty of Amsterdam.
Has the Commission, on the basis of the revised Article 209a (Article 280 in the Treaty of Amsterdam), planned any action to harmonize legislation designed to protect the Community's financial interests, including legislation to safeguard against fraud affecting the euro?
According to Article 209a of the Treaty, Member States are to take the same actions to combat fraud against the economic interests of the Union as they would to combat fraud against their own. The Member States are thus invited to coordinate their actions to protect the economic interests of the Union against fraud. The Commission will assist with organizing close and regular cooperation between the administrations concerned.
Unfortunately, Article 209a does not include an operational legal basis. In order to make decisions on joint actions in this field today we have to use Article 235 instead, which, as you will know, requires unanimity. This will change with the Amsterdam Treaty, when it comes into force. Firstly, Article 209a will be changed into a new article, Article 280. This provides legal ground for joint actions to protect the economic interests of the Union. Secondly, the work will be simplified, as it will be possible to reach decisions by qualified majority voting. Thirdly, it will establish that protection of the economic interests of the Union be equal in all the Member States.
These changes will strengthen our means to protect taxpayers against fraud and cheating. While awaiting the ratification of the Amsterdam Treaty, we do not at present plan any concrete proposal, based on these revised articles.
As regards the question of preventing counterfeiting of the euro, the Commission's working schedule on cheating and fraud of 1998-1999 was adopted on 6 May and includes several measures for the protection of the common currency. This means that the Commission has already entered into discussion with Member States on how to combat fraud and cheating. Effective protection must, in my view, be in place before the euro is in circulation on 1 January 2002. It will then be of utmost importance to build up a stable legal framework for the exchange of information and to set up a common database. Close cooperation and mutual assistance will also have to be established between the Member States, the European Central Bank, Europol and Interpol.
The objective must be that the measures introduced to protect the euro will act as an equally strong deterrent in all the Member States. The achievement of this will demand actions within the first as well as the third pillar. My colleague, Commissioner de Silguy, and I plan therefore to submit a report to the Council and to the Parliament even before the summer on what kind of actions will be needed.
I would like to thank the Commissioner for answering the question and I would like to say that we are of course looking forward to receiving more specific proposals regarding which initiatives are to be put into practice, and I am delighted that this is taking place before the summer recess, because I think it is important to follow up on this matter right now while we are discussing the euro. With regard to the new Article 280 in the Amsterdam Treaty, I must say I am amazed that the Commission is still unwilling to commit to specifics, because to me, it is a good argument alongside many other good arguments in favour of the Amsterdam Treaty. For the sake of EU citizens and in the interests of the taxpayer, I believe it is important to come up with specific initiatives to prove that any initiatives are being started at all in this area, and this is, after all, one of the areas in which we urgently need to change the way decisions are made. Thus, my question is actually more of an appeal to the Commissioner to ensure that specific mandates are given.
I think we should also look at what initiatives to take in order to put this into practice. I consider it a matter for great regret that the Member States have not ratified one single instrument regarding the protection of the economic interests of the European Union. Once 1 July is passed, the deadline laid down in the Amsterdam Treaty for ratification in the Member States, there is reason to start discussing whether we should not turn these instruments into first pillar instruments and directives instead.
Question No 47 by Mark Watts (H-0088/98)
Subject: Failure of Member States to transpose EU transport directives
Given that 60 % of the Single Market Directives adopted in the field of transport have not been transposed by Member States - the worst rate of non-transposition in the EU - what action does the Commission propose taking to ensure that Member States fulfil their objectives and complete the single market in this sector?
Mr President, according to the so-called single market scoreboard report adopted by the Commission last November, the rate of non-implementation of single market directives is high in the transport sector, as the Honourable Member indicates in his question. A partial explanation for that is provided by the fact that much of the single market legislation in the transport sector is relatively recent. For example, there have been 38 transport directives in the 1990s, compared with just six directives in the insurance sector, the last of which was adopted in 1992, where the transposition record is best. The main reason for this significant amount of legislation in transport is obviously the evolution of the common transport policy and its application in the changing context provided by the single market.
Despite that practical explanation, however, the Commission is concerned about the non-transposition of law which Member States have after all agreed upon in Council. In general, the majority of Member States are adopting national transposition measures after a significant delay and only after reminders have not elicited a productive response and infringement procedures have been instigated by the Commission. For example, infringement procedures relating to two-thirds of Member States have been opened in relation to the 19 transport-related directives for which transposition was due to be completed by the end of 1997.
The Commission will of course continue to pursue these and other infringement cases until the Member States have properly implemented the directive. At all times actions will be determined entirely by the duty of the Commission to secure adherence to the law which the Member States in Council have obviously endorsed.
I should like to thank Commissioner Kinnock for his answer. Quite rightly he is stressing the amount of effort the Commission, and in particular his directorate, are putting into ensuring that directives and regulations agreed by Member States are transposed by those Member States. I am very pleased to hear that much progress has already been made following the publication of the single market scoreboard. However, does he agree with me that we could, perhaps, further highlight some of the poorer Member States in terms of transposition by producing a league table of those least effective Member States - maybe a list of shame to try to ensure there is public pressure in the Member States concerned to ensure that Community law is complied with?
Secondly, does he agree with me that perhaps Parliament, too, could support his efforts by putting more emphasis on monitoring and enforcement? Perhaps we could devote more of our committee time to these issues rather than examining fresh legislation. I would welcome his views on both of those ideas.
Commissioner, no doubt you are enticing us into the House of Commons' enviable habits of speed and spontaneity; so it is no bad thing. On the contrary, we should all imitate your example, having seen the liveliness of the House of Commons. I invite you to reply to Mr Watts' question.
I would simply say to the honourable Member that I am grateful for his comments. In his proposition for a league table he has suggested one of the very best uses to which a written parliamentary question can be put. He can be certain of receiving a candid and full answer. So far as naming and shaming is concerned, I am not sure that would be the effect but I am prepared to work on the basis that if a law is worth passing in the Council of Ministers, it must be worth transposing and, indeed, it must be worth applying and enforcing in a Member State. One would presume that we would be assisting the governments of the Member States in trying to ensure that public notice was drawn to the gap between their willingness to pass the laws and their willingness to turn them into domestic legislation.
While I welcome the Commission's commitment to enforcing the procedure in the transport sector, I would draw the Commissioner's attention to the case of a constituent of mine, Salvatore Colucci, who is attempting in vain to operate as a merchant marine officer in United Kingdom shipping. He has had tremendous battles with the United Kingdom authorities, in particular with the previous administration. We discovered that the Maritime Marine Agency would not accept his qualifications, although the EU directive said it should. There is an aliens act in the UK which goes back to 1911, which meant that merchant ship officers had to be UK citizens. We are waiting for this legislation to be repealed.
I do not know if the Commissioner is familiar with this. I am prepared to pass the correspondence on to him. It is very important that we get the qualifications of merchant seaman agreed.
If I can say to the honourable Member I do not honestly know the detail of the particular case mentioned so I would be obliged if he could write to me as he suggests. He will know of course that under current legislation Member States do reserve the right to stipulate the proportion of nationals who are appointed to offices in certain categories of shipping. If he would like to write to me I will certainly pursue the matter and indeed if he were to take up the matter with Mrs Glenda Jackson who is the current Maritime Minister in the new United Kingdom government it is conceivable that he would find a cooperative reply.
Thank you very much, Mr Kinnock, for your reply and your willingness to help. I am sure Mr McMahon will convey your message to the individual in question.
Question No 48 by Anne McIntosh (H-0185/98)
Subject: Lorry Blockade in France
Will the Commission investigate why the French Government has now confirmed that the British hauliers who suffered as a result of last year's lorry blockade in France will receive no compensation despite the disruption to the Single Market?
The Commission has made enquiries about the matters raised by the honourable Member in her question and I have to report to the House that we have not been able to find any evidence of any communication by the French government to the effect that British road hauliers would not be compensated following the 1997 strike action by French road transport workers.
At all times the Commission has made it clear to all concerned that it expects the French government to honour any legal obligation it may have to compensate those road hauliers who are directly and adversely affected by the dispute last year regardless of their nationality. The honourable Member may already be aware that the United Kingdom Department of Transport has informed the Commission that all cases relating to United Kingdom hauliers in respect of the 1996 strike have been addressed and that procedures are in place to resolve outstanding cases from the 1997 strike without undue delay. If the honourable Member can provide references to justify the assertion made in her question the Commission will of course investigate the matter further despite the fact that, as the honourable Member knows, compensation arrangements are entirely within national law and procedures and consequently not a matter covered by the legal authority of the Commission.
Mr President, I am very happy to share with the Commissioner the text of a written reply I received from the British Minister on this subject which led me to put the question in this form. As custodian and guardian of the Treaties, does the Commissioner accept that if compensation is not paid and it can be proved - as in this case - that there has been a breach of the free movement provision, he can apply to the Court of Justice to have a penalty imposed on the French government?
Would he like to comment on the scenario which has been discussed that in the build-up to France hosting the World Cup matches there may be a possibility of the threat of another strike, and will he take action to prevent the strike putting more lorry drivers out of business and huge losses to British, Dutch, Spanish and other road hauliers at that time?
The honourable Member is a fastidious attender in this House and a fastidious attender to the Treaty. She will know, therefore, precisely what the legal position is. I repeat that insofar as compensation arrangements are concerned, as she knows very well, the Commission has no power. There is no juxtaposition of events which could give the Commission power so far as compensation is concerned.
Secondly, the honourable Member will know very well the extent of the authority exercised by the Commission so far as its ability to intervene in domestic industrial disputes is concerned. Those limitations may frustrate me as someone who wants to safeguard freedom of movement, but I observe the law, as she says, in my role of guardian of the Treaties.
So far as scenarios, real or otherwise, are concerned, she would not expect me to comment on the envisaged possibilities. But she will know very well - I trust that she will pay reference to this in the forthcoming month or so - that there is no preventative power afforded to the Commission under the Treaty; neither is there any ability in the Commission to preempt the conduct of a dispute. I hope therefore that whatever other action is taken or proves to be necessary in the course of future months, no one, least of all the honourable Member, will try to give a totally distorted and exaggerated view of what the European Commission can do in the event of any extremely unfortunate, highly regrettable and totally counterproductive action that might be contemplated in some quarters at the time of the World Cup in France. God knows, people wanting to see that World Cup in France will have enough to put up with in any case.
Unlike the previous speaker, whose petty, insular views were apparently preoccupied only with British lorry drivers, I would say, Commissioner, that only 10 % of all the lorry drivers concerned from all over Europe have been compensated by the French authorities. Does the Commissioner not therefore think that he needs the intervention mechanism that the Council now seems to be refusing the Commission and that with this intervention mechanism there needs to be some kind of Commission fund from which, before the Member States go over to paying only one-tenth, it could forward the money that is owed to those people who, from no fault of their own, have got involved in these strikes and roadblocks?
The European Community, as I am sure Mr Wijsenbeek will know - indeed, this is a view he will support - is a free association of democracies. This means that unless and until the Council endorses a proposal relating to intervention of the kind that he suggests, it would be not only inappropriate but highly offensive to everything we believe in as democrats to award to the Commission power to intervene to impose compensation requirements or in other ways to try to dictate the direction in which affairs should go at the time of, or following, an industrial dispute.
Whatever his personal opinions may be, or, indeed, whatever possibilities for action I could contemplate, for as long as the Council refuses interventions of that kind, I will respect the will of the government representatives of democratic administrations.
Commissioner, some of the lorries from my constituency caught up in the blockade in France last year were transporting perishable goods, particularly fruit and vegetables, as, indeed, were many lorries from Spain and Portugal: they suffered complete loss of their consignments, not just the late delivery of goods. Many of them are still awaiting the promised compensation from the previous, much more long-drawn-out blockade.
Will the Commission maintain its pressure to persuade the French Government to honour also this previous commitment to pay compensation and, incidentally, suggest to them that this would considerably mitigate the increasing irritation felt by other Member States towards France, not just because of their mishandling of the lorry blockade issue but also, more recently, their mishandling of the distribution of World Cup tickets?
My answer to the substantive part of Mrs Hardstaff's question is 'yes' - that representations will continue within the limitations that the House will know of very well.
Nor would I accept the various descriptions of the conduct of affairs in France. I have extremely strong opinions about the way in which the distribution of tickets - if we can use that term - for the World Cup has been organized - if we can use that term - and I also regret the immensely long blockades and the difficulties encountered in 1996.
It would be true to say, however, that while there were delays and diversions experienced by hauliers from all countries going through France in last year's dispute, the action taken by the new French Government was of a different order and it did significantly mitigate the difficulties experienced by hauliers. Naturally, if there are outstanding claims for compensation, I am always prepared to make representations, but these have to be on the basis that the arrangements made are strictly French arrangements, operated under French national law and all we can seek and hope for is a speedier and more efficient response than has been encountered by too large a number of hauliers from all countries, as Mr Wijsenbeek reminded us in his earlier question.
Question No 49 by Felipe Camisón Asensio (H-0394/98)
Subject: "Open skies' agreements with the United States
What information can the Commission provide on the infringement procedures against those Member States which have concluded "open skies' agreements with the United States in the civil aviation sector?
Mr President, a short question sometimes provokes a lengthy answer so I apologize in advance for what must unavoidably be a fair degree of detail in response to the honourable Member.
In November 1994, the Commission communicated to the Member States its concern that bilateral air transport agreements with the United States of America would affect internal Community legislation. It drew the attention of the Member States to the Commission's view that such negotiations could therefore only be conducted at Community level. Assurances on the issue were sought from the relevant Member States in February 1995 and, when they were not forthcoming, the Commission initiated proceedings based on Article 169 of the Treaty in June of that year.
Discussions on aviation relations with the United States meanwhile continued in the Council and in June 1996 the Commission was given a partial mandate for negotiating a common aviation area between the European Community and the USA. Since this signified the possibility that an approach that conformed with Community law could be established, the Commission then suspended the infringement procedure. That mandate awarded in 1996 did not, however, include market access issues such as traffic rights and capacity, which are plainly vital for the purposes of any successful comprehensive air services agreement. Discussions were nevertheless held with representatives of the USA in accordance with the mandate. The only tangible conclusion reached, however, was that a common aviation area could only be agreed if negotiations involved all of the relevant issues.
The Commission has pursued its efforts to obtain a full mandate for some years and, at all times, has emphasized its total commitment to taking detailed account of the concerns and interests of all Member States so that none would encounter any disadvantage whatsoever.
Regrettably, the Council has thus far not been willing to agree on any workable mandate and, in recent Council meetings, discussion of the issue has not been substantive, although attention is now being given to the issue at working group level. The Commission consequently advised the Council that the suspension of the infringement procedure could no longer be justified. In March this year therefore, the Commission issued reasoned opinions to all of the eight Member States concerned.
As the honourable Member will know from other parliamentary proceedings at which he has been present, the Commission's view and its action are completely consistent with our duty to uphold Community law.
In addition, as you will also be aware, the Commission is strongly motivated by a practical desire to negotiate conditions in civil aviation that will be fair, balanced and certain to uphold the interests of the Community, of all its Member States, of the civil aviation industry of the European Union and of the citizens of the Union.
I must admit, Commissioner, you are acting splendidly in this matter. And though it may seem you are facing the danger alone - like Gary Cooper - do not believe it! I want to assure you that many Europeans support you and are grateful for your efforts to consolidate our common market.
If this goes unchecked, it will result in the creation of serious discriminations and distortions of competition, causing EU rules to be ineffective and European law itself to be violated.
Also, these "open skies' agreements would make it impossible to be sure of eliminating the imbalances which would result between the national markets and the main companies arriving here from the US, without any reciprocity at all.
So I urge you, Commissioner, to continue fighting in the same direction.
Thank you very much, Mr Camisón Asensio.
Mr Kinnock, you now realize that you are not alone, although there are not many people in this Hemicycle. In any case, you have our support on this question, as Mr Camisón Asensio said. I invite you to reply to his supplementary question.
Mr President, I am very grateful to you and to the honourable Member. As he says, this is not 'High Noon' , I am not Gary Cooper and I am certainly not accompanied by Grace Kelly. I am, if time permits, willing to sing to the honourable Member 'Do not forsake me, oh my darling' - but I won't. I might indeed lose support if I inflicted my voice upon people here.
What is true, of course, is that Parliament's view - consistently taken - is a source of great strength, so far as the Commission is concerned. But the good news is that, in addition, there are Member States who increasingly can see the joint and individual advantage of negotiating as a Community with the United States of America. I am therefore confident that the day will come when the full mandate will be given to the Commission to negotiate on comprehensive issues and gain the best possible deal for our carriers, our citizens and our Member States.
My one concern is that agreement to a mandate may not come early enough for us to be able to deploy our full negotiating strength simply because a multiplicity of bilateral deals could award the Americans nearly all that they want without European carriers being able to get a balanced and equivalent amount of access to the very rich United States market in return.
Therefore, the sooner we get the power to negotiate comprehensively, the better it will be for the whole Community.
Mr President, ladies and gentlemen, I think it is very sensible that a supplementary question can also be put during Question Time. I frequently make use of this facility, but what we have been witnessing in the course of the last few questions is not the putting of supplementary questions but rather - with all due respect - the exchange of pleasantries. While this may well be good for the mood of the House, it does not help me much because I shall not now be able to put my question since the session will shortly be closed. Mr President, I would ask you to chair the session rather more tightly.
Mr Konrad, I admire your ability to distinguish in advance between a question, a compliment and a comment. I cannot do that. In any case, Members of this House have one minute - which I am strict about - to use responsibly in whichever manner they feel is appropriate. Since you have used that minute for points of order, obviously you cannot use it for a supplementary question, because at 7.00 p.m. we shall be suspending the sitting.
Question No 50 by Jan Andersson (H-0418/98)
Subject: Transport links in the Öresund region
A study, partly financed by the EU, has been carried out into the feasibility of building a tunnel linking the Swedish town of Helsingborg and the Danish town of Helsingør, which are only about 4 km apart. As both towns are situated in a densely populated region in which cross-border regional cooperation is increasing in a number of areas, there is an urgent need for a tunnel. Improved transport infrastructure would most definitely boost cooperation in the region.
What could the Commission do to help ensure that a tunnel linking Helsingborg and Helsingør is built as soon as possible?
As the honourable Member points out in his question, studies into the feasibility of building a tunnel connecting Helsingør in Denmark and Helsingborg in Sweden have received support under the European Union's INTERREG IIa programme. The Commission, is, however, not aware of any decision to construct such a tunnel link and the Commission has not received any request for Community support for such a project. If such a request were received, it would be considered through the normal procedure.
I would like to thank the Commissioner for the answer. I would also like to say thank you for the resources the Commission contributed towards making the study; it shows that the costs for this tunnel between two countries are less than the costs for communications on land on the Swedish side and also on the Danish side as regards the link by bridge between Malmö and Copenhagen.
I can very easily understand that decisions are required by the Swedish as well as the Danish governments before the Commission will be able to give further financial assistance, but I would like to put the following question: supposing the Swedish and Danish governments were to agree to build such a link, might the EU then assist in the same way as in the matter of the link between Malmö and Copenhagen?
As the honourable Member will know, the INTERREG Programme does not afford a facility for providing grant funding for infrastructure development. I can only repeat what I said earlier that if Member States, individually or collectively, were to make a proposal under the relevant funds for support of some kind in the development of a major infrastructure link of the kind that has been mentioned, serious consideration would naturally have to be given to it. I would not want to mislead the House or the honourable Member into believing that there was any automatic right of allocation. Every proposal obviously has to be studied very closely and thoroughly on its merits.
Thank you very much, Mr Kinnock.
Ladies and gentlemen, we still have two minutes left before 7.00 p.m. Taking advantage of Mr Kinnock once again, I propose that he replies to one last question.
Question No 51 by Maj Theorin (H-0430/98)
Subject: Rail transport
There are several major European firms currently transporting goods by road which would like to transfer heavy road haulage to rail, primarily for environmental reasons.
Does the Commission think that this is a good idea and, if so, what is it prepared to do to facilitate such a transfer to rail?
In view of the shortage of time I am tempted just to say 'yes' , but I think the honourable Member would like more detail than that.
We have consistently and actively sought to promote the transfer of goods transport to rail as an alternative to road transport. The common transport policy contributes to increasing the competitiveness and attractiveness of rail transport through various actions including the so-called PACT programme - Project Action for Combined Transport - the removal of technical and regulatory barriers to international freight transport - which is absolutely crucial - the efforts to complete the internal market in rail, which will enhance efficiency and attractiveness, and also other policies like the development of the trans-European networks which, because it is very substantially balanced in favour of rail, can also make its contribution to increasing sustainability of transport.
I am grateful for the "yes' answer, as that is most important of all. As the Commissioner is well aware, the problem today is that the railway cannot quite compete pricewise, due to a very peculiar system, with each country setting its own prices.
Today 50-70 % of the railway wagons go empty, at the same time as these large transport companies would like to double their capacity on the railway. They want to make use of 40 000 wagons. Otherwise, they would be forced to use 80 000 lorries, which is something none of us would like to see.
It would make me very happy if in some way we could give them the reply that in the near future a concrete initiative may be taken by the EU to help these transport companies which do want to transport their goods by rail.
I will send a full reply in writing to the honourable lady, but I am grateful for her close interest.
Perhaps I could illustrate the point she makes further by saying that if the rail-freight freeways - just one freeway - which the Commission has worked with others to organize, were used, it could mean the removal of 70 000 trucks every year from the roads of the European Union. That would work to the advantage of competitiveness, employment and a sustainable environment throughout the Union. When I send her the documents I am sure she will be interested enough to want to set them to music - they are real poetry.
Thank you very much, Mr Kinnock. As you all know, these 60 minutes are shared out between three Commissioners, and it was Mr Kinnock's turn today for a very long contribution to Question Time. As is his wont, he has answered as meticulously and thoroughly as we have come to expect. But I must thank him specially today for all his hard work. So once again, thank you very much, Mr Kinnock.
Since the time allocated to questions to the Commission has now expired, Questions Nos 52 to 119 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.03 p.m. and resumed at 9.00 p.m.)
Towards a Europe of Knowledge
The next item is the report (A4-0166/98) by Mr Perry, on behalf of the Committee on Culture, Youth, Education and the Media, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: "Towards a Europe of Knowledge' (COM(97)0563 - C4-0649/97).
Mr President, Britain's Labour Prime Minister, now the President of the Council of Ministers, began his administration by saying that his priorities were 'education, education, education' . I have observed that he has adopted many sensible policies and priorities from the previous Conservative administration, and I am happy to say that I share with him those priorities and I believe that for the European Union too our priorities should be education, education, education.
Students, however, please note that does not mean I am about to propose the introduction of tuition fees for students across Europe. Indeed, without seeking to labour a political point, I would urge all members of the Council of Education Ministers to consider how unilateral actions on their part, such as introducing charges for students, can, perhaps unintentionally but nonetheless, do great damage to the task of helping students gain part of their higher education in different parts of Europe. So when I say 'education, education, education' , I recognize in my report that substantial extra resources are needed.
This Parliament showed its commitment to that in the conciliation process in last year's budget when we fought for and achieved additional funding for the present Socrates programme and the Commission and the Council do not doubt the overwhelming agreement across the parties in this Parliament to put extra money into education.
It is in that perspective that I shall ask Parliament to reject Amendment No 2 to my report, which seeks a doubling of the funding, if possible. Since we are dealing with what are in reality very modest sums of money, why limit ourselves to doubling? Two times very little is still very little and budgetary policy is always constrained by what is possible. So I say to the Council: ' put your money where your mouth is' . I know it is an old cliché often raised in this House but we have put almost ECU 1bn into tobacco growing, ostensibly for employment protection. Put that sort of money into education for employment promotion and to positively help the people of Europe, help our people prepare for new jobs, not just protect old jobs.
Of course, it is not for the European Union to undertake the responsibility for education across Europe but we need to recognize that Europeans must be assisted to get the best out of the opportunities of the single market, which is where the European Union must be involved. The Union must provide an add-on extra to the educational provision by the Member States.
I am quite clear in my mind that this means building on the existing programmes. Keep the existing names for the programmes Socrates, Leonardo, Youth For Europe. It takes a long time to get public recognition, and constant changes of name make the schemes obscure and little known. The schemes can be modified and should be modified and updated, but the name should remain.
Those students who embark on these schemes are putting the European ideal into effect. They must be congratulated and helped and certainly must not be penalized for doing so, which is why it is particularly important to have proper recognition for the study time spent in other EU states. For the most part this works well, but not always.
On a related matter, I want to raise the question of our redoubling our efforts to get mutual recognition of academic certificates and qualifications. Failure to achieve this is becoming a real inhibitor to mobility across Europe, and it is a vital necessity in the days of the euro and the single currency to help the labour force to be truly flexible.
I have drawn attention to the need for a European dimension in ancillary education services, such as vocational guidance. Possible employment opportunities in other countries of the Union should not be a closed book, and with facilities such as the Internet, there is every possibility for students to be made aware of employment opportunities throughout Europe. That is why in the report I support the Netdays and Netyear projects, which help our students link up to the Internet and put it to good use.
I have touched in my report on elements of the school curriculum and I wish to emphasize in this speech the importance of including in our programme links with central and eastern Europe with the accession countries. I see this as especially important for a country like Slovakia where we need to help its people develop their fullest democratic potential, and educational exchanges are especially useful in that respect. Similarly, we need also to develop educational links with other neighbouring countries and cultures. I would particularly cite our neighbours in the Islamic world where mutual understanding and respect still need much promotion.
To turn to the amendments, I have already explained that Amendment No 2 is too limiting and too precise about funding. Let us just agree that we mean what we say when we say a substantial increase in funding is needed.
Amendment No 1, dealing with the reformed Structural Funds in the European Union vocational programme, is very useful, and I welcome that.
The third amendment I must leave to the House. We need to be very careful not to behave like ostriches on the question of language and ensure that we concentrate on a core language so our people really can achieve that flexibility across the whole of Europe.
Mr President, first of all I would like to express my warmest and most sincere congratulations to Mr Perry on his report. I would then like to say that my congratulations to the Commission are not quite so warm because I have good things to say and bad things to say concerning this Commission communication on the Europe of Knowledge.
There are good things in this report such as, let us say, among the principles which govern the programmes, the restricted number of objectives, the focused actions and the emphasis placed on the partnership relationship and the promotion of the principle of partnership. However, beyond this, a feature which governs this Commission communication is its generality, its lack of detail. There is no appreciation of old, existing programmes, Socrates, Leonardo and Youth For Europe. The interim report on the Leonardo programme does not shed light on the profile and the numbers of participants nor on the impact of the programme.
There is a problem with regard to the complementary nature of objective 3 and the new training programmes. No account has been taken of the interaction of the programmes in question, what objective 3 does, what the new programmes do.
There is a vagueness as to what the outcomes of the decisions of Luxembourg will be regarding the programmes that concern us here. In relation to the simplification of procedures, it is well known that the Court of Auditors, in its 1999 budget report, decided that there would be two procedures for the choice of schemes under the Leonardo programme and, for this reason, the Commission quite rightly talks of decentralization in decision-making and of a new procedure, but I think that it is going from one extreme to the other. The Structural Funds and the necessary procedures for the Structural Funds are one thing; Leonardo, in which the Commission must maintain its administerial and coordination duties is quite another.
I will finish by saying what we would wish for. On the part of the Committee on Employment and Social Affairs we would like, first of all, a communication without any of these weaknesses and, secondly, we would like to see importance being given to measures relating to language to facilitate mobility and the promotion of information technology. This is extremely important in view of the incursion into our lives of the information society.
Mr President, Madam Commissioner, ladies and gentlemen, the communication from the Commission wishes to establish guidelines for future Community initiatives in the area of general vocational training for the period 20002006. We will discuss these in detail after the Commission has presented its specific proposals on 4 June of this year.
Today, however, I would like, on behalf of my Parliamentary group, to note that increased cooperation in the field of education in Europe is an important prerequisite for the integration process. The issue of sufficient funds for exchange programmes and the related question of equal opportunity in terms of access to training and culture for all Europeans should be seen in the context of ideas currently under consideration for a more active labour market policy in the EU. We must reach a point where all school leavers can speak at least one language and that all young people have the opportunity to gain experience abroad during their vocational training.
The Commission also considered this context itself in its communication; this makes it all the more incomprehensible that on the one hand, the sums of money being made available for language visits for schoolchildren and young employees within these training programmes are completely inadequate, and on the other hand, the Member States, despite their primary responsibility for educational policy, have done much too little in terms of experiences of other cultures, tolerance and mobility to prepare the youth of Europe for easier access to the common European market. Only 10 % of schoolchildren, 1 % of vocational trainees and 5 % of students currently take part in exchange programmes. It is still not bad though!
I appeal to the Commission and the Council of Ministers to consider, when reorganizing the Social Action Fund for a more active labour market policy, ways in which in future resources from the Social Action Fund can be used for employmentoriented training measures and of course ways too in which Socrates and Leonardo could be considerably better equipped to complement in an innovative way the European Union's efforts in the field of employment.
Therefore, as far as the quite excellent training programmes are concerned, I have tabled an amendment to the brilliant report by Mr Perry which not only demands a considerable increase in funding but also requests that, if possible, the level of funding be doubled from the year 2000 onwards; without this, even today's tasks cannot be completed in view of the enlargement of the EU towards the east and the level and availability of individual funds which in socio-political terms are currently unacceptably low. Vague statements being interpreted in one way or in another does not help young people much; it is in the final analysis the credibility of Europe which is at stake.
Mr President, Madam Commissioner, ladies and gentlemen, in its communication on a Europe of Knowledge the Commission provides guidelines for the next generation of European training programmes. I think that anyone who is involved in politics, whether at a European level or within the Member States, is aware of the crucial importance which thorough planning of our customary training programmes will have for the European Union in the 21st century.
However, is it a prerequisite of a successful working life to ensure that as many different people as possible have a general education and vocational training? Do programmes which promote the European exchange of culture and training or look after the education of the young individual contribute significantly to the political integration of the Union? In this context I welcome the Commission's plan to simplify the administration which will be required to implement the programmes and to ensure greater openness and transparency in its organization.
It also seems important to me, however, to lend continuity to incentive measures in the area of training. It is specifically in schools and in the area of youth that cooperation structures have been built over the years. They represent a potential which we should take advantage of. I therefore consider it important that the three programmes be continued separately in their current form. We should attempt, in doing so, to introduce improvements into the existing system by building on a careful evaluation of programmes to date. In any case, the network of solid human relations that has been established with the help of previous programmes and which is also the goal of these programmes must not threatened by changes which are meant well but are not well thought out.
Finally, I would like to offer Mr Perry my congratulations on his very good report.
Mr President, Madam Commissioner, ladies and gentlemen, the existing Community programmes in the areas of education, training and youth will come to an end in 1999. Now is the time to prepare an in-depth study of how the European policy for a Europe of Knowledge has evolved.
The Commission's communication to Parliament is a little disappointing in that it is not explicit enough. The Union for Europe Group thus approves of the rapporteur's position, and congratulates him on his work. We wish to propose a number of amendments, the most important of which I will mention now.
Firstly, we have reaffirmed that the aim of all educational actions is to increase the ability to work, whilst at the same time encouraging personal development. We furthermore wished to introduce the concept of making young people responsible for their actions and of encouraging them to take part in the development of the forthcoming programmes. We have also underlined that greater effort is required in the area of language learning. Although we are in favour of continuing the already clearly identified programmes, we would also like to see them further developed in order to encourage their complementary nature. I would therefore like to insist that the rapporteur and the Commission should underline the need to create a truly integrated European youth policy, which would go much further than the Europe of Knowledge and which would facilitate the active participation of young people in decision-making, encourage a commitment on the part of young people to fight against intolerance, violence at school and at home, and develop and validate informal education within youth groups and organizations, including sports organizations.
These are the positions which our group is defending and we will, of course, support this report by Mr Perry, whom I would like to congratulate once more.
Mr President, the Commission's communication now being debated by the European Parliament on the working principles and aims of education and youth programmes in the next millennium is of vital importance to the citizens of the Union. Mr Perry's excellent report provides a good basis for further discussion. I hope that the Commission pays attention in their forthcoming proposals to the talks both the Committee on Culture, Youth, Education and the Media and Parliament have had, although inexcusably little time has been allowed for them to have had an effect.
The reform of the education and youth programmes is not just a technical process but a great opportunity to hold discussions on just those European values we wish to base our future on. At their very best the EU education and youth programmes are the very tool we can use to bring the citizens of the Community closer together and realize, in practical terms, our goals of tolerance, equality and sustainable development.
The Amsterdam Treaty stresses how important it is for everyone to have the opportunity to receive a high standard of education and work as a committed citizen of the Union. The active participation of citizens is best helped by a motivating European youth policy that offers, furthermore, a variety of learning contexts outside the classroom.
The role of national organizations in lifelong learning should be given more weight. We should also be able to pull down the old barriers between college, jobs and the so-called third sector. Through interaction we can achieve partnerships and forms of cooperation that will open up new opportunities for personal development and finding employment.
I believe that we are all convinced of the great importance of the European education and youth policy and the need for its development. Now is the time to recognize its importance in concrete terms too, and draw the right conclusions which will be clearly translated as increased figures in future education budgets.
Mr President, I want to say that I agree with the position of the rapporteur, Mr Perry. I would like to mention three obstacles, in my opinion, which relate to the creation of a Society of Knowledge, young people and the role of the European Union in all this.
The first obstacle is - and I think Mr Perry also referred to it - the reduced sums of money utilized by the European Union. We cannot give, in the name of subsidiarity, such a low priority to culture and education when it comes to funding.
The second obstacle is the difficulty of access to third level education, which has become extreme in some countries such as Greece, where the possibility of whether the child will enter further education or not has become a drama for the families concerned. At the end of the day this is a matter which affects not only Greece but the rest of Europe.
The third obstacle, in my opinion, is the need to retain a cultural dimension, especially in matters relating to language. There is a problem with regard to languages which have the support of fewer population groups and I think the European Union needs to put into effect special measures on their behalf.
In finishing I would like to mention the importance of supporting and pursuing the teaching of the mother tongue, such as Ancient Greek and Latin, of many countries of the European Union in the face of what we see happening in various countries.
At a time when society is reflecting upon the issue of transmission of our knowledge and values to future generations, it is particularly reassuring to see the European institutions looking into the concept of knowledge. I would like to congratulate the Commissioner for the work she has undertaken so far, for she has been deeply involved in the White Paper which the Commission recently proposed to us. Indeed, at a time when the youth and education programmes are coming to an end, it is necessary not only to be able to evaluate them, but also to give a new direction to their actions according to previously agreed central themes. In this respect, I understand and appreciate the desire to emphasize training and education and to ensure that it is encouraged throughout life.
Secondly, we know that employment policy is inseparable from education policy and that it is thus necessary to give everyone a chance to be trained. I therefore support the desires which have been expressed to rationalize the objectives, to develop transnational mobility, to encourage recourse to new educational tools and to promote language learning. In this respect, particular efforts must be made to help schools enter a new era and to learn to communicate through new technologies.
Apart from these comments, I would like to highlight what some colleagues have already said, in particular the rapporteur, Mr Perry, whom I would like to congratulate on the quality of his work. Indeed, it is absolutely necessary to keep the current names of the programmes. The youth of Europe know these names now. I am thinking in particular of the Socrates programme, so appreciated by young people. It would be a shame if they lost a little of that recognition because their names were changed. It is undoubtedly necessary to move beyond these programmes and to create a true status for students in order to encourage their mobility. Furthermore, I think it necessary to implement youth programmes which are distinct from education programmes.
In conclusion, I would like to remind you that these new programmes must not only help European youth to embark upon the new millennium but they must also mark the opening of our Union towards the east, and perhaps also towards the south and that, in this, young people have an irreplaceable role to play. These are therefore the challenges which lie before us.
Mr President, the financing issue mentioned again and again here is unfortunately only a part of the solution. What is still lacking are programmes whose content concentrates not only on learning but also on learning needs.
Also missing are direct links to other areas. One example of such a link would be the Dutch report, "Culture 2000' , which for the first time creates a link between education, a training programme and the culture market in a country. So people no longer say that culture requires more and more money and more and more subsidies but that there is a solution to subsidies in the area of culture if we learn more, experience more, buy more books, go to the cinema more often, visit more museums and thus spend more money on the culture market.
This report, however, also mentions briefly the problem of language, which has not yet been discussed here. The problem of language diversity in Europe cannot be reduced to a purely practical problem; instead, it must take into account the cultural needs of the individual countries.
Mr President, the Europe of Knowledge and learning in the global information society of today and tomorrow must be the main objective, I believe, of the European Union. Moreover, the Amsterdam Treaty has already given a clear direction to the European Union towards this objective as an obligation in the broader sense. I would like to remind you that, with the Amsterdam Treaty, the Member States are under an obligation to promote the development of the highest possible level of knowledge for all people. Naturally the substructure of this attempt can only be the younger generation. In very simple terms this means that our greatest effort must be directed towards our young people, that is to say, the future of tomorrow and the future of today. This means that any programme which reinforces the natural tendency of children to communicate, the mobility of youth within the Member States and familiarization with customs in other countries must be the foundation of our policy.
I believe that the programme presented to us by the Commission constitutes a real basis, as was demonstrated moreover by the debate which took place in the Parliamentary committees, and I would like to take this opportunity to congratulate Mr Perry on the main report and Mr Hatzidakis on the opinion which was drawn up in my own committee, the Committee on Employment and Social Affairs. The debate which took place in the European Parliament and the debate which is taking place today, as well as the final decision which I hope we will come to, show that such an ambitious, great and difficult attempt can be enriched and pursued in this direction. I believe, for example, that the proposal which is contained in this programme, that in other words there must be a common axis for action to enable this activity to be better coordinated and supervised, is quite right. This, in my opinion, does not mean that there is any contradiction in retaining the names of the programmes as they are today.
I would like to make just one comment on the issues related to training, since I am on the Committee on Employment and Social Affairs, as I have said. I believe that, given the direction the new professions are taking and the historic crossroads at which the European Union finds itself with the opening up of the European Union to the countries of Eastern Europe, professional training today must be at the very centre of our policy. This will not only provide working people with the opportunity of achieving life-long retraining but will enable the unemployed to gain access to the world of work.
Mr President, Madam Commissioner, as the Commission says in its communication, the society of the future will be founded on knowledge; knowledge in terms of quantity, but most of all the quality and the up-to-date validity of that knowledge. And this is true not just for a few people, but for people of all classes and all ages.
I recently heard it said that nowadays 'we need to share out knowledge in the same way as we once needed to share out bread' . A learning process that lasts a lifetime - not just a few years while we are young - opens the doors to employment, but also, let us not forget, to personal fulfilment. Education and culture release the potential for freedom that exists within every person. We must bear that in mind if we do not want to become a society of robots or yes-men.
I would like to mention a few points that ought to be of concern to us.
Firstly, the 'Europe of knowledge' must of course be the whole of Europe. In the field of knowledge it makes no sense to create exceptions, exemptions and transitional measures for the single market or agriculture. central and eastern Europe are as much an inseparable part of the common European fund of knowledge as Southern or Northern Europe.
Secondly, there must be a European dimension in our school curricula; not as a subject in itself, but permeating the whole system. And the European languages should not be taught only as foreign languages; they should become a vehicle for teaching the various subjects.
Thirdly, the creation of 'info-points' to be used in common by the Union and other international organizations concerned with education and youth, such as the Council of Europe, UNESCO or the OECD, would be a powerful means of achieving the cooperation that is much discussed but little practised.
And, finally, if the Union recognizes the primary importance of education, it must express that recognition by means of firm political decisions which will enable it to be successfully implemented. I would specify three: a visible increase in financial resources, indexing them at a minimum percentage of the Community budget immediately; rapid general availability of access to the new technologies from primary school age; and a bold language programme - this is very important - consisting of teaching two foreign languages from the elementary stage onwards, a European language which can be used as a common means of communication between all citizens, reinforced by a second language, not forgetting that non-European languages are increasingly being spoken in Europe.
We are the heirs of '48' , when the idea of Europe was conceived. Fifty years on, it is our duty to give that Europe fresh impetus by instilling new values and new priorities. That is what Mr Perry has tried to do in his report, and I congratulate him on his excellent work.
Mr President, Madam Commissioner, ladies and gentlemen, I would like to congratulate the rapporteur on his interesting work, which enables us to alert the Commission once more to the tremendous challenges which education, training and youth represent. It is vital to the future of the European Union to preserve and expand these proven programmes, despite a low level of funding. As the rapporteur highlighted, and I quote, "in the context of limited financial resources, European added value can be achieved only by developing the future programmes as real transnational 'European laboratories for innovation'' .
Europe must make use of shock treatment, for tomorrow's society will be one of intelligence, research and knowledge, bringing with it work and wealth. The emphasis on the need to lay the foundations of an integrated youth policy, as distinct from education programmes, seems extremely important to me. By stimulating young people's creativity, we can get them involved in the fight against social exclusion and violence at home and at school. Continuing education, gained within youth organizations, in particular sports organizations, must be recognized and encouraged. In my region, I support pilot initiatives for young people from inner city areas, which involve them in sport and other activities and encourage knowledge, creativity, and contact with young people in rural areas.
We have an enormous task before us in Europe. Determination and consistency are required. Unfortunately, traditional accountancy methods attach little importance to intangible assets. At a time when the euro is being introduced, is it not necessary to consider the creation of a currency of knowledge?
Mr President, my congratulations to Mr Perry and to the Commission for bringing forward this report which is, as we know, very important and it points the way forward for the future. Education is a crucial element in building a society for the future, both vibrant economies and successful and happy communities. It is as important in a European-wide field as it is to individual countries. Mr Elchlepp has already spoken about funding and I believe that there is no better use of European money, no fairer way of distributing resources than to put it into education.
I think we ought to be looking again at some of the ways we spend our European money. For example, we put some of it into tobacco subsidies and we put it into bull fighting. I think we should be redirecting that money into something really useful like education rather than indefensible areas. Recently a vast amount of money has gone into Monetary Union and we know that there is some opposition to that but there is massive enthusiasm for the education programmes of Europe and by comparison, I have to say, very little money.
I want to talk particularly about three paragraphs: 26, 30 and 31. Paragraph 26 talks about languages and this, I believe passionately, is the crucial medium of communication and the most vibrant and valuable identity definer especially for smaller countries. It is true that some languages are more powerful than others but as Mr Alavanos has said we must respect the rich language diversity in Europe and also, I would say, reject artificial languages and resist those who look to suppress variants.
I would like to talk on paragraph 30 but I have not got time and Mrs Vaz Da Silva has said it so eloquently so I will leave that one.
Paragraph 31 is a very important point. In particular it talks about civic education and this is very important for my own country, the United Kingdom, where there is an appallingly low level of understanding of the democratic process. We must invest in education of this sort for our young people to build an understanding of the democratic processes and encourage people to understand and participate. That is as important a factor in building a united Europe as anything. We must protect those areas, we must develop them and I look forward with great anticipation to the new Commission proposals.
Mr President, Madam Commissioner, I would first like to congratulate Mr Perry on his exhaustive report and say that it has come at a particularly opportune time because, at the moment, we are - quite rightly - not doing anything except talk about the European monetary system and financial issues, and tomorrow we have an important vote to cast. However, it is absolutely essential to talk about a Europe of knowledge and to resolve to create a true European educational system in which priority is given to knowledge, citizenship and the development of employment skills, all issues requiring effective promotion of education and training.
There is certainly something to be said about Mr Perry's report. The main thing is the way it has been sidelined by the Commission. On a bitter note, we can see immediately that the document has been forwarded with a certain amount of delay, and this is always a problem: Parliament is called to give its opinion late on the Commission's decisions. I would like to hope that this will not happen any more because the proposals drawn up by the European Parliament - which is after all made up of Members elected by the people of Europe - are extremely important. We are all aware of the importance of the topics we are examining, and it is therefore fundamental that we work hand-in-hand.
Mr President, I would like to thank our rapporteur for a very comprehensive report which I think has brought together all the feelings and the interests that we have as a committee. I will try not to repeat any except the necessity of incorporating the European dimension in education. In that I think, Madam Commissioner, that you can lead as a facilitator although of course it is naturally up to nation states to build that into their national curriculum.
We talk incessantly about the globalization of the economy and yet we constrain our young people within a very national curriculum; that clearly has to change if we mean what we say about them becoming employable in a global economy and in particular in a European single market. All that you can do is to emphasize to Member States that they build into every subject that European dimension - that in mathematics they learn who Pythagoras was, where he came from and the contribution that somebody like him made to mathematics as a whole.
Mr Evans picked up a key point in Mr Perry's report on the need for civic education which again is critical in terms of ensuring that our young people understand the society within which they live. On behalf of the Federal Trust and the Secondary Schools Association of the European Union I would like to thank you, Madam Commissioner, and your Directorate-General for the invaluable support that you have given to a project on citizenship. It has enabled this project to develop teaching materials on citizenship, and European citizenship in particular, containing a whole module on European democracy and in particular this Parliament. I believe it should have disseminated across our secondary schools in the European Union as a matter of urgency before the European elections next year.
Ladies and gentlemen, it gives me great pleasure to speak before this sitting of Parliament on a Europe of Knowledge and I have listened to all the opinions of the speakers carefully. I have also observed the strength of their commitment and even, on occasions, the impassioned tone with which they have expressed themselves on the subject. It is a subject of great importance for the future of Europe, one which should mobilize us all, and so I am extremely happy that we are able to have this debate this evening. It is a fundamental debate for the future of the Union, with immediate consequences, since Parliament and the Council will very soon be considering proposals for legal and operational instruments which will enable the construction of this Europe of Knowledge.
I would like to consider three issues: firstly, a rapid account of the developments and progress of the last three years on this subject; secondly, the timetable within which our current reflections fit; and thirdly, issues relating to the structure and content, management and financing of Community actions.
Firstly, with regard to the ground covered so far and the progress made, the debate relating to the White Paper "Teaching and Learning - Towards the Information Society' , to which you contributed so usefully, has enabled us to progress substantially in this area, causing a great deal of reflection amongst all of the players involved. With the advent of the Amsterdam Treaty, the Union now has the responsibility for promoting the development of as great a level of knowledge as possible for our citizens, by facilitating wide access to lifelong education and training. Some of you this evening have highlighted this need for lifelong learning. Furthermore, the Commission, which considers that research, education and training are essential intangible investments for our future, proposed within Agenda 2000 to make policies on knowledge one of the four fundamental central themes of the Commission's internal policies.
I now come to the timetable for short-term deadlines. The implementation of the Community programmes, Socrates, Leonardo da Vinci and Youth for Europe are already well under way. We must now begin preparations for the future generation of actions. This will take place on the symbolic date of 1 January 2000. To do this, we must come to a decision in 1999, having taken the necessary time to consider all of the draft texts. This is why I thank the European Parliament for having accepted these time constraints. I clearly understood earlier that the documents had been distributed with some delay but this is because, in order to be able to move forward more rapidly and in fact to finalize these texts in time, we are limited by the overall timetable.
The debate on the communication on a Europe of Knowledge provides us with valuable elements and enables us to embark upon the phase which is now ahead in what I would call a satisfactory manner. I would like to thank Mr Perry in particular, of the Committee on Culture, Youth, Education and the Media, and Mr Hatzidakis, of the Committee on Employment and Social Affairs, as well as the members of these two committees, for the interest they have shown in a Europe of Knowledge by tabling some 100 amendments.
The building of a European educational space, with new programmes, more appropriate management and adequate financing is my third point. The desire to implement things in such a way as to build a European educational space progressively will appear clearly within the proposals for decisions which are currently being prepared and which the members of the Commission will shortly examine. They will give an opinion, in particular, on the content and structure of the programmes, on the revitalization of the way in which they are managed and on the levels of funding.
Let us not forget that this European educational space is a notion which must be understood in its widest sense, insofar as it forms a part of both geography and history, given the movement under way for the forthcoming enlargement of Europe. It thus represents the framework within which the objective of lifelong learning and training must be put into practice for all our citizens. It is the tool we need to build a more united society, as Mrs Hawlicek stated. In this respect, three dimensions seem fundamental to me: European citizens must have the possibility of continually enhancing their knowledge, of improving their employment skills and of developing as citizens. Indeed, the issue behind the Europe of Knowledge is not only that of education; it is also that of personal development, as many of the speakers have clearly highlighted, in particular Mrs Poisson. This means that personal development must also be encouraged. Employment is naturally the most important factor for integration into society, but there is also the development of the individual.
In my opinion, Directorate-General XXII's working paper on the progress of the programmes and their evaluation enables the necessary lessons to be drawn for a continuation of Community action in this direction, as Mr Hatzidakis wishes. You are all in favour of following distinct Community programmes, with their existing names of Socrates, Leonardo, Youth for Europe and the European Voluntary Service, which you all already know of. I would like to thank those who raised the issue and I would like to reassure them: the names of these programmes will quite clearly be preserved. Our citizens, especially young people, are used to them, know them and it is furthermore a question of public awareness on the part of European citizens.
Further, considering firstly the diversity of players involved and, secondly, the increasing demand for clarity, I will shortly be presenting to the Commission three proposals for decisions on the part of the European Parliament and the Council, covering the respective areas of education, training and youth policy. But there were also many of you, especially Mr Perry, Mrs Waddington and Mr Papakyriazis, who wished for more integrated progress and requested that "bridges' should be put in place between the programmes. I have taken the greatest account of the options and opinions which have been expressed in our discussions today with regard to this aspect of the issue. It is true that we must try to multiply the links as much as possible.
If you are in agreement, I would like to return for a moment to the Commission's language policy which has been mentioned by several of you. In keeping with the terms of the Amsterdam Treaty, which favours the diversity of languages and cultures, this concern is especially high on the agenda. I understand the rapporteur's pragmatism in the face of the difficulties which we have to overcome due to the enlargement of Europe. I would remind you that our ambition in this area is that each European citizen should have a good knowledge of three Community languages: their mother tongue and two further languages. I am thus extremely pleased that you have emphasized the learning of languages from an early age and pleased with the interest you place on a so-called passive knowledge of languages, that is, the understanding of a language which is close to your own.
Our policy is in line with the perspective of enlargement. I am therefore in favour of the Committee on Culture's compromise Amendment No 3, which recommends the development of exchanges with the eastern and central European countries as well as those of the Mediterranean basin. You will be aware that such exchanges already exist in the area of education and that we have held a number of Councils of Ministers jointly with the Education Ministers of the CEECs. Furthermore, I willingly support the emphasis that has been placed on the role that the social partners and large sectors of civil society will have to play in the new generation of programmes. This is of particular importance within the framework of the Leonardo programme and some of you, especially Mrs Guinebertière, drew attention to the fact that young people should be involved in discussions on these programmes. I am completely in favour of this idea. We held a widely attended meeting with representatives of the youth associations from different countries of the Union in Brussels a few months ago. The next meeting will take place in November of this year and I have the full intention of submitting these texts and issues to the representatives in order to discuss them with them. I have to say that the meeting we held with the young people was extremely dynamic, very lively and enabled some very interesting exchanges where, for my part, I learned a lot. The implementation of the forthcoming programmes will be marked by efforts at simplification and concentration, as many of you have requested. I am pursuing five main directions which can be summed up as: visibility, complementarity and coherence, evaluation, decentralization and, finally, simplification. I know how concerned you are to see that a better coordination and a better synergy with the Structural Funds is assured and to develop deeper relations between European programmes on professional training and the European Social Fund and I am fully in agreement with this direction. I am particularly pleased with the new orientation of the Structural Funds towards a human resource policy. The Structural Funds have long been used in the sense of town and country planning, transport, improved access to remote regions and so on, and it is now desirable that these Funds should be oriented towards concerns for youth education, in order to give young people a chance.
The Commission's services are currently working on the structure which will be set up between these new programmes, the ESF and the new Structural Funds policy. You will see that we are working on the heart of your concerns with the instruments available to us. Indeed, you have often rightly highlighted the low level of appropriations. There will never be enough money, of course, for all the needs in this area since, by definition, educational needs are infinite, but at least if we are able to use the Structural Funds and the Social Fund, this is clearly desirable. My colleague Padraig Flynn and I are genuinely concerned to ensure that Community actions promoting education, training and human resources as a whole are implemented in a complementary and coherent way. This is thus an orientation which is widely shared by Parliament and I am happy to have your support in this matter.
I naturally share the concern expressed by a number of you, by Mr Hatzidakis, Mrs Heinisch, Mr Elchlepp and Mrs Hawlicek, that we should have the financial means which live up to our ambitions at our disposal, the means necessary for a new generation of programmes for a Europe of Knowledge, and that we should use them, as your final report recommends, in such a way so as to gain maximum European added value.
In Agenda 2000, the Commission indicated its intention of giving priority to actions relevant to a policy on knowledge. Although awaiting final arbitration, I can already indicate to you that I proposed that this priority should be expressed through a substantial increase in the resources made available to education, training and youth programmes, and I hopes that I will be heard.
I thank you for your report's vital contribution, vital in its content because of the proposals it makes, and I would also say vital for the support it gives to the policy I am trying to develop, not I alone, naturally, but together with the Commission. I must say that when you compare what came out of the Amsterdam Summit with what Member States as a whole are saying - of course, when it is a question of funding it is slightly more complex - but in any case, in the declared policy of Member States, this concern is clearly predominant.
I hope this cooperation will be extended to cover the proposals for action programmes in the areas of education, training and youth which we will soon be dealing with. It is true, and many of you mentioned this, that it is through its youth that Europe will develop. It is through an understanding of the way of life, the way of working, in other countries of the Union; it is through the exchange of what we call good practice; it is through a knowledge of languages that the European dream will come closer. Mrs Todini and Miss Tongue were amongst the many who emphasized this. I cannot mention you all because so many of you supported this point of view. It is a political point of view, meaning that, apart from the problem of the acquisition of knowledge and the necessary training, young people's perceptions of our European horizons will be created through these programmes and thus for this reason too they are essential.
I would like to thank you for your comments and the support you are giving to these programmes. Thank you for your thoughts, suggestions and criticisms. Please accept my assurance that they are all listened to with a great deal of attention and I hope that we will be able to continue to work together in this way.
Thank you very much, Madam Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Protection of minors in audiovisual and information services
The next item is the report (A4-0153/98) by Mr Whitehead, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Recommendation concerning the protection of minors and human dignity in audiovisual and information services (COM(97)0570 - C4-0670/97-97/0329(CNS)).
Mr President, this is the first substantial debate which we have had since the grand arguments over television without frontiers on the costs and benefits of the new information services. The services that are offered - more or less, point-to-point, on-line, and now in the wonderful random universe of the Internet - we acknowledge can expand horizons: they cross every border, they enter every home, directly or indirectly they influence us all. They can multiply almost to infinity the range of information and educational exchanges. It can be the best of times, but we need to be vigilant that it is not the worst of times too at the hands of those who use these services, not to enable and to enrich but to exploit, degrade and to threaten human dignity.
This is a debate as old as human society itself: the debate about how that society is enriched. When I was a student I sat at the feet of Sir Isaiah Berlin in Oxford and heard his lectures on the two concepts of Liberty: positive and negative liberty, freedom to and freedom from. Freedom to expand horizons, to be challenged, to communicate, and freedom from others who invade our space and destroy the integrity of our lives. It is the balance, if you like, between Article 10 and Article 8 of the European Convention on Human Rights. How do we reconcile these?
I welcome the fact that Parliament and the Commission have come together in this matter and have been given full support by the Council under the presidency of my own country and, indeed, before that. We are coming together, as the Member States have done, to acknowledge a common aim in pursuing the pedlars of illegal material and the systems through which, freed from restraints of time or scarcity, they can sometimes entrap the young and the vulnerable. The vulnerable are not always the young and the young are not always the vulnerable. We need vigilance and we need cooperation between police forces in the Member States who can be effective against illegal material, be it child pornography or race hatred, throughout our Community and, indeed, beyond.
There is much that is not illegal and for which a free society should have tolerance but which can, nevertheless, be harmful to some. Following very much along the lines of the recommendation from the Commission, and I welcome the fact that two directorates have come together with a convergent recommendation in this matter, and an action plan. This is a wonderful state of affairs, for which we are deliriously happy now. We call in the report for a process whereby technical development and convergence go hand in hand with a monitoring review of the way in which these different services operate. That is what the report from the Commission essentially recommends. It should be on the basis of self-regulation responsibly exercised by service and content providers with the maximum linkage to domestic filtering schemes - like the PICs scheme in my own country - and the close involvement of citizens' initiatives like the Internet Watch schemes pioneered in the Netherlands and elsewhere.
The recommendation and the action plan invite the Member States to be proactive, to promote research, to involve teachers as well as parents and to facilitate the exchange of information. These are worthy aims. The four-point plan set forth in the proposal for the Commission to bring about definitions of good practice, to facilitate research, the sharing of experience, the linkage with the authorities of law and order are wholly commendable. The Birmingham assizes under the UK presidency address this issue.
I should like to congratulate my very old friend, Mark Fisher, for his work with our Secretary of State, Chris Smith, to see that this proposal has a fair wind through the Culture Council in May.
Commissioner Oreja, I am delighted to have you with us. We listened to you with interest in Birmingham a few weeks ago. We are grateful, also, for the support of your team from DG X who are alongside you tonight, and I am grateful for the work of my colleagues and my two assistants who have worked on this report.
Our recommendations and our amendments are pretty self-evident also. I pass over the sonorous platitudes which every report has in the recommendations in the preambles and turn only to the more hard-edged recommendations for toughening up the four points at the end of the report.
Commissioner, I hope you can address, in particular, Amendment No 19 which calls for an evaluation report by the Commission to be placed before Parliament and the Council within two years. We hope you can commend this as a measure of the effectiveness, and not merely the effects, of self-regulation with an indication of what further measures may be necessary.
It is precisely that form of precautionary scrutiny aimed at bringing the best out of the self-regulators of tomorrow which will be a benchmark for those efforts. They, of course, may fail. Colleagues have evidence of failures in other fields where it has probably been the hacker rather than the huckster involved up until now. We hope they succeed. But whether they do or do not, we have to make certain that Parliament and the Commission together have played their part. They and we travel hopefully, but warily, down the electronic highway together.
Mr President, firstly we need to applaud the Commission for taking action as much as for its intentions: it does not duck issues in a field where the Community is not really competent to act.
Secondly, I will deal with the request to discuss measures already existing at Community level: we have already adopted the "Television without frontiers' directive which rules that no programme should seriously harm the physical, mental and moral development of minors. This particularly concerns programmes containing scenes of violence, pornography or gratuitous violence. Various joint actions have already been undertaken. More specifically, we are encouraging exchange programmes between people responsible for combating the trade in human beings and the sexual exploitation of children. Another joint action within the same field aims to combat racism and xenophobia.
The Committee on Legal Affairs and Citizens' Rights believes it necessary to extend all three joint actions, and also the Europol Convention to specifically include the protection of minors and human dignity within the audiovisual and information services, and to adapt the legal system accordingly. It believes all this to be very important.
The Commission's proposal mentions the protection of minors and the protection of dignity. It is not just a question of protecting minors, but also of protecting human dignity. This applies to everyone, not just minors. Sooner or later we need to make a thorough examination of the present-day pornographic industry, which can reach out to a potentially larger market through new information media, particularly the Internet. We must understand this change is motivated by money and not freedom of thought. I think these issues must be tackled. Recent news events show that persistent, obsessive pornographic messages are closely connected with serious acts of violence that have occurred recently, which include extreme forms of violence against minors.
For these reasons, while accepting the Commission's proposal, I think that in future we need to emphasize the need for wider reflection on the entire subject of pornography. We should not be content with self-regulation but should implement effective regulations.
Mr President, the report we are now dealing with leads us into a very important discussion of principles. Two fundamental values are set against each other: the need to protect our children against damaging materials, such as violence and pornography on the one hand, and on the other, the principle of freedom of expression, something we Swedes care greatly about.
It is important to emphasize the value of new technology and the Internet from the point of view of information. There are not only advantages but disadvantages as well with the new technology. One of the advantages is that people who, for reasons of geography or culture, have not had access to information, libraries or bookshops can now take in what information they wish. Once one has learnt to navigate on the Net, it is like wandering around the world's biggest and best library.
The Internet may, however, also be a source of disinformation which can have serious consequences, especially for the weaker members of society. I am thinking of the children. Freedom of speech is a sacred principle, but it cannot be applied at the cost of our children's right to grow up harmoniously. It is very difficult to set up joint rules on illegal material. It will be even more difficult to agree on how to define the concept of "damaging' .
I support my party friend Mr Whitehead's proposal on joint rules for marking lists of contents with the aim of simplifying the identification of illegal and damaging contents. I also support a regular review of a system of self-regulation and a review of this action plan after two years.
Mr President, Commissioner, in the Committee on Culture, Youth, Education and the Media we have been very clear about Mr Whitehead's report, so when we examined it on 23 April we approved it unanimously. I must make two clarifications, following on from what my colleague Mr Casini said, about our views on this protection.
We have to consider on the one hand the protection of minors from certain contents which can affect their physical or moral development and, on the other hand, the protection of human dignity from illegal content, which is banned throughout society, regardless of the age of the potential recipients, and which goes against the very foundations of society: specifically, as I said, our dignity.
As the rapporteur states in his magnificent report, the new communication media offer their content to any user anywhere at any time. That has to be regulated to retain protection for the weakest. But let us not forget that the Member States regulate this matter, and therefore this regulation is not enough unless it is accompanied by active government policy. Without promoting cooperation between the police and the judicial authorities, it might be possible to limit the excesses, but it would not be possible to put an end to the illegal activities.
There have to be minimum guidelines, based on four key elements: consultation, a code of good practice, national authority and regular review. Those are the objectives the European Union is proposing. Will it all work in practice? At least we agree that it is worth a try. And, Mr President, at least so far, we have an enormous degree of consensus.
Mr President, Commissioner, the subject we are dealing with this evening seems to me to be extremely important and I wish to take up an idea already expressed by Mr Carlo Casini, namely, that the audiovisual and information services industry cannot disregard respect for human dignity and, above all, the protection of minors. The idea of protecting human dignity is therefore of paramount importance.
Member States should therefore assess their own national systems by applying a procedure drawn up at European level. The idea would be to promote national self-regulation of on-line services while also testing other new means of protecting minors. Apart from these technical and operational methods, we also need to continue to stimulate and encourage adequate training and education for minors and families in the use of new digital resources. If we fail to adopt a two-pronged approach, nothing will be of any use.
It is therefore important for all Europe to adopt a common moral approach to the information society. It is right for each of the Member States to be responsible for its own internal affairs and it is perhaps important for states that have already adopted these types of regulations to be able to provide models for others. For example, Italy has recently adopted a code of conduct that regulates the relationship between the television industry and minors and it seems to me this is moving things along in the right direction.
Mr President, when we speak of preserving human dignity and protecting the under-aged in audiovisual services we are in a very sensitive area. It is easy to see it as a black and white issue, where there is support, on the one hand, for freedom of expression and a condemnation of censorship, and on the other, for the protection of children and a condemnation of greedy, commercial exploitation. I would like to congratulate the rapporteur, Philip Whitehead, whose report balances the points of view splendidly and goes into the problem in depth, at the same time skilfully managing not to bring the two attitudes to a head.
I believe that we all broadly agree on the need for protection, as it stands. The police and the judicial powers in different Member States are becoming aware of the need for closer cooperation in prohibiting, for example, illegal or in any way harmful, offensive or fraudulent material on the Internet.
A new media industry, however, requires a new approach. The old, paternal-style control from on high simply will not work with the new services, and the Commission suggests self-regulation as a solution to the problem. In an action plan, governments are urged to promote self-regulation through an extensive network of cooperation. This really must lead to the creation of an industry, rights of use and services with providers. An alternative approach is the creation of custom and practice regulations on a national level, and it would then be the duty of the Commission to coordinate and support a network of national self-regulatory systems and information sharing.
Self-regulation is certainly to the benefit of all enlightened service providers, but are all service providers so enlightened? If they were, the problem would be eliminated. But self-regulation on its own is not always enough. There must also be the desire to establish international standards that are effective, but which, at the same time, take stock of cultural differences. No internationally-based agreement can work unless there is practical commitment through ongoing cross-border partnership.
Mr President, information technology is indeed progressing in leaps and bounds and is dismantling the technology of the state of law at national level, while the state of law at European level is simply marking time. At the moment we are lacking the means of researching and intervening in these issues, as Mr Whitehead quite rightly described, and for this reason we are lacking the organized will to carry it out. The Commission's proposals are adapted to our weaknesses. Mr Whitehead put it well and was right in proposing that we strengthen the measures to control the monitoring of self-regulation. However, I do not believe in these measures, I do not have faith in them; they will not produce any results.
Perhaps the Commission, operating as a think tank, could draw up a scenario, as it has done in the past, on what we would do if, in fact, we had a politically united Europe with a truly European state of law. How would we react to this attempt to surrender our children to the powers of profit and money and to total indifference to anything else?
Mr President, I would like to start by congratulating Phillip Whitehead on his report. He has worked with great speed and erudition and shown a clear understanding of the issues and great complexities involved. On the one hand he has encouraged creativity and commercial success on the Internet, but he has also defended freedom of expression, respecting privacy and reconciling this with the need to defend human dignity and protect minors. As Phillip himself has said, in a generally literate climate there will always be those who will want to trade in cruelty and fear in order to debauch society.
It seems possible that everyone can go almost everywhere on the Internet. People can often go where they did not intend to go. A teacher recently informed me that in her class children were able to access adult material the minute her back was turned. In another class an innocent search using a pop group's name led them into material that would be illegal for adults to download. Obscenity is clearly endangering the benefits of the Internet. Because of fears such as this parents tell me that they may buy their children a PC but not the modem that will give them access to the world-wide web. This is the real problem that we have to address.
The Internet has a great potential to be an educational tool, a means by which our citizens can communicate across frontiers, bringing Europe closer together, a vital tool of citizenship, a complement to public service broadcasters, a window on open government, a means of addressing the powerful. But it will never be any of these things unless parents can be confident that they can leave their children alone with a PC and a modem.
What is the role of the European Union? As we advance into the dilemmas posed by online services the European Union has a vital role to play in developing the Internet as a citizenship tool. It can enable us to maximize transfrontier cooperation. In a medium that is still developing it can enable us to share the very best practice. Mr Whitehead rightly places emphasis on a systematic review of how national systems of self-regulation are working. He is also right to call for an assessment after two years as to whether regulatory action is needed. Self regulation, as you heard Mr Oreja in Birmingham, always needs oversight of last resort if the self-regulators should falter or even fail.
Most important, I believe, is Amendment No 6 where Mr Whitehead reminds us that competition is not the be-all and end-all of human endeavour. Industry has a responsibility to the wider society. If the Internet is to move into every home, we need to look to the communications industries now for effective means of ensuring that self-regulation and maybe regulation exist to ensure that the Internet is both safe and beneficial to all our citizens.
I look forward, thanks to the collaboration between the Commission and Parliament, to an early adoption of this recommendation under the UK Presidency, particularly with the blessing of British Ministers Chris Smith and Mark Fisher.
Mr President, about 20 years ago I was talking to an elderly gentleman about the generation gap. He said to me: ' Of course there is a generation gap. The only exposure I had as a child to anywhere outside the street where I lived in Cork was when we went down to a neighbour's house and put our ears up to an old steam radio and heard somebody far away singing 'When the red red robbin comes bob bob bobbing along'. Look at what my grandchildren are seeing now.' He was, of course, at that stage referring only to the television.
We are extremely happy to totally support Mr Whitehead's excellent report. As has already been said, it was supported unanimously in committee. I am also conscious, as somebody who still has not managed to crack this system, of the difficulty for all of us in legislating for such a volatile and dynamic medium. Parents are rightly concerned. Unfortunately, just as with the television set, it is not always possible to leave your children alone. Many voluntary groups concerned about the material which is undoubtedly appearing and, as Carole Tongue has rightly said, is very easily accessible need to go back to some of the most simple rules when, whether you can understand it or not, you try to accompany your children on some of their journeys into cyberspace. You might not quite understand what is going on, you might have to pretend you understand, but the mere fact that they are aware that you are interested and with them might in itself be a very useful way in which we can deal with this. All to frequently almost on a daily basis we see evidence that children have become desensitized by some of the material they have been exposed to, both on the Internet and on our television screens. Often with deeply tragic results.
I wish to join the chorus of praise for Mr Whitehead. This was a totally unanimous report. None of us have any problems in supporting the points he made and we hope very much that the effectiveness of voluntary regulation will be demonstrated as soon as we get the first report.
Mr President, the issue we are debating is something more than just important, as everyone has said, and it behoves us to extend our warmest congratulations to Mr Whitehead on his meticulous work. I wish to stress that our group fully supports his proposals, which were adopted unanimously in the relevant committee. The protection of minors and the protection of human dignity in audiovisual services and in information services in general is a very important issue in an age of electronic convergence. This protection is urgent and necessary, when we bear in mind the type of illicit material which has begun to circulate widely on international networks.
The Commission recommends that the Member States work towards a national framework of self-regulation, encourage the experimental implementation of new methods to protect children and help to make parents aware, and other related measures. It also seeks a code of conduct from industry, while the Commission itself is called upon to facilitate the networking of those authorities which have undertaken to determine and implement national networks of self-regulation and to facilitate measures against illicit material.
The rapporteur for his part provides significant clarifications concerning self-regulation and judges it desirable to advance European cooperation to strengthen the effectiveness of technical measures and to determine a common ethical approach. We must see how best to achieve this approach - its weaknesses have already been highlighted by certain quarters - and this is a fundamental aim, since it must be achieved over and against all the other pressures and possible interests.
Mr President, Commissioner, ladies and gentlemen, to propose a series of recommendations with a view to the protection of minors in the new audiovisual and information services seems urgent and essential to me. This is precisely the role of this House. But I believe that apart from regulations, which are often difficult to apply internationally, educational efforts, as highlighted by Philip Whitehead, are vital.
It is necessary to teach young people to navigate sensibly and responsibly with the new information tools at their disposal, just as we teach a child to read or ride a bike alone in a town, in the face of danger, as a free citizen. We must, at all costs, encourage efforts to educate by example, through better cooperation with parents, schools, cultural centres and associations and social information services, so as to contribute to initiating a clear identification of the content of the information society. The new services, although often considered pernicious, are open windows on the world, and they must above all enable young people to develop their knowledge and their sense of recreation, to help them orientate themselves better in society and to enable them to launch their own projects.
I therefore support the rapporteur's recommendations, which will lead to better European cooperation on the issue of the protection of minors and human dignity.
Mr President, ladies and gentlemen, some debates are especially pleasing, and this is one of them. It is pleasing firstly, because this is an important matter which affects the European model of society; secondly, because it achieved unanimity in committee; and thirdly, because it is practically identical to the Commission's earlier proposal. So I have to say it is with great satisfaction that I am here for this debate, to listen to the Members and see how we are tackling this important matter, with a much-needed on-line programme, and with determination and decision. We would like to go further, because self-regulation might not be enough, but this is all we can do at the moment. The truth is, I think this is a good beginning - a good start to what we need to do.
Next I want to congratulate in particular Mr Whitehead. He has done extremely good work, and has given a masterly presentation of it here today. It is also important because it is not one of those routine reports that Members have to do. It is the result of Mr Whitehead's conviction. He has done this because of his conviction, and that is why he has also been able to convince other people. I sincerely congratulate him on the work he has done, both as rapporteur for the Green Paper on the protection of minors and human dignity and in this recommendation.
I also think there has been excellent collaboration between Parliament and the Commission right from the outset. I hope that continues in the future, as regards this subject and others, but especially in connection with this one.
I think this recommendation is an important step for the European Union for several reasons. My first reason is of a general nature. On several occasions, I have mentioned the importance of the ethical dimension of the information society. Things are happening today, such as the euro coming into force, which has now become a reality. However, together with this and other events, such as the internal market, there is something we cannot forget: a final political project based on ethical limitations. We would not achieve anything, no matter how much progress we make with economic or monetary problems, without an ethical project to guide our actions. This is just that sort of project.
It also seeks to provide a high level of protection of general interests, which is also one of the European Union's priorities. It addresses what I referred to at the beginning of my speech: the meaning of the European model of society. I think that is one of the things which should concern us at a time like this. The European social model is not the same as others, as we are seeing all the time. We must stick up for and protect that European model of society, and this recommendation and this report address precisely that idea and that model of society.
Furthermore, it is also essential - nobody could doubt this - to increase the competitiveness of audiovisual and information services, since that helps to create the climate of confidence necessary for their development. And in that sense the protection of minors - our children and the citizens of the future - is essential, so they can grow up in a suitable audiovisual environment.
I want to underline something many of the speakers here have said. There is concern to protect minors, but it is not just a question of minors, but also of protecting human dignity. Mr Whitehead said so, and so did Mr Casini and Mr Añoveros Trias de Bes. Many speakers have mentioned what this concern about human dignity means, not just for the protection of children - which is very important - but also for the individual as such, who has a right to that suitable environment.
Another important aspect of this recommendation is the scope of its application and the nature of the instrument being created. I think the European Union has managed to provide itself quickly with a legal instrument for audiovisual and information services, as well as for the new on-line services such as those available on the Internet.
The European Union has clearly demonstrated its ability to react. I think we are sometimes criticized for being unable to react immediately, but we have done so here. We have reacted and we have reacted quickly. When the Green Paper was approved, in October 1996, the new on-line services scene posed many questions about how to apply the law. The people involved were themselves often defeated by the challenges and legal complexity of on-line services, beyond the simple statement that anything illegal off-line is also illegal on-line, as must be the case. In other words, it made no sense to treat the two things differently. And the work that people have been doing has achieved a consensus, which was so badly needed. At the moment, the new industry demands a high level of protection of general interests. It is not a matter of questioning the existing set of regulations. The question is how to facilitate the application of the laws so that the new agents can work in an orderly fashion to produce codes of practice, which is something that was mentioned in all the contributions. And the keyword is selfregulation, a word which, although delimited by the legal framework, always turns out to be indispensable.
Furthermore, the recommendation is the first legal instrument to refer to the content of the new on-line audiovisual services. It is also a new normative focus for the definition of guidelines for national measures, to prevent the appearance of guidelines which might be too restrictive for this new industry or, perhaps, too disparate to allow the free movement of services.
In his report, Mr Whitehead also takes the self-regulation approach. He recognizes its advantages while also stressing of course, in a completely justified manner, its limits. The judicial and police responsibilities - the competences of the law enforcement authorities - need to be developed in parallel. We must also develop the use of content labelling and filtering schemes. Most of all, there is a need for monitoring and supervision. We must evaluate how the recommendation is being applied, and do so very carefully. The rapporteur proposes some amendments to the text which specifically address this aspect and the Commission's intentions. In my opinion, these amendments perfectly reflect the spirit of the recommendation.
I think the last amendment deserves special attention. It invites the Commission to present Parliament and the Council with an evaluation report on the implementation and effectiveness of the recommendation. Several of the speakers have mentioned this, particularly Miss Tongue.
I want to say here in this Chamber that I will try to make sure that Parliament's wishes on this point are respected in the final text which may be approved by the Council on 28 May. I must add that in satisfying Parliament, it will also satisfy me, because I fully agree with this proposal put forward by Mr Whitehead.
Also, in the same amendment, the Commission is asked to organize regular consultations with the Member States. I also want to say, Mr Whitehead, on behalf of the Commission and with all the solemnity implied by a statement made in this Chamber, that the Commission intends to hold periodic meetings on its own initiative with the competent national authorities, as part of the regular monitoring of this recommendation's implementation. Otherwise, I think it would be a little lame. I think it is important not just to rely on the recommendation. I think we need this evaluation you have mentioned, on the one hand, and also this meeting with the relevant authorities, in order to find out exactly how far we have got and how things are progressing.
In conclusion, ladies and gentlemen, while the United States, for example, has to some extent failed to get over the Supreme Court's invalidation of the provisions for the protection of minors contained in the Communication Decency Act, I think the European Union has managed to provide itself quickly with a coherent instrument for audiovisual and information services, which can only help to guarantee a high level of protection for minors and human dignity on our continent.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Interim agreement on trade with Mexico
The next item is the report (A4-0156/98) by Mrs Miranda de Lage, on behalf of the Committee on External Economic Relations, on the proposal for a Council Decision concerning the conclusion of the interim agreement on trade and trade-related matters between the European Community, on the one part, and the United Mexican States, on the other part (COM(97)525-11619/1/rev. + 11620/1/97 rev. 1 - C4-0024/98-97/0281(AVC)).
Mr President, ladies and gentlemen, Mr Vice-President of the Commission, the first comment I want to make is that today the United Mexican States make up a nation which, since the start of this decade, has been turning itself into a forceful and promising economy. The effort to modernize production and the financial system has been accompanied by institutional modernization. In just a few years, the institutional and party system has undergone spectacular change. Today the institutions are more diversified and participatory. And as was demonstrated in the most recent elections, the Mexican people have made their choice without being tied by limitations based in the past, thereby becoming the real protagonists of modernity and change in a nation which is now the thirteenth economic power in the world.
My second comment concerns its ties to the various choices for regional integration and economic blocs. Mexico plays an increasingly important role in the world economy. Most notable is its membership of one of the most powerful trade and economic blocs in the world: NAFTA. Almost 80 % of its exports are directed at the US market. However you look at it, that degree of dependency is excessive. The reason is that, as is well-known, Mexico's economic autonomy has been reduced ever since 1994, because of the crisis which caused the United States to intervene in that country's economy.
That fact should not be allowed to detract from the good results being obtained with NAFTA, such as increased investment and industrial modernization - in short, economic awakening. Nor should it be forgotten that in recent years Mexico has joined organizations such as the OECD or APEC. But it would also be a good thing to have a fairer distribution of the economic boom and the current benefits.
My third comment concerns the relationship between the European Union and Mexico. Our current ties are based on an agreement signed in 1991, the trade aspects of which are limited, and which is obsolete today for the reasons I have given. I will repeat two of them: Mexico's links with NAFTA, which have significantly reduced our bilateral trade; and, secondly, the fact that Mexico's export pattern has changed so much that today only 9 % of exports to the EU come from the agricultural sector.
The European Parliament, following the recommendation of the Committee on External Economic Relations, indicated back in 1994 that the situation was beginning to attract attention. At that point, it requested that the Union should place more importance on its political relations and consider negotiating a free trade agreement to provide us with a more balanced presence in the region. If Parliament ratifies this agreement, the negotiations to open up the markets will be able to start in 30 days' time. Parliament's recommendations for the final phase were reflected in the explanatory statement and resolution on the communication which were approved in 1995, and should be included in the global agreement. So we have several months ahead of us, and during that time Parliament will have the chance to follow the negotiations and their progress closely, and make a statement on the final result once negotiations have been completed.
My fourth comment is that this report has been prepared at a time when the situation is rather complex. The violent events of the last few months, especially in the state of Chiapas, which have been condemned by all believers in democracy, have meant that this debate - of great importance politically and for the future, no matter how you look at it - has not been quite as relaxed as it might have been. The inclusion of the democracy clause is a new element in the bilateral relationship, and is directly linked with the new Mexican reality I mentioned earlier. The process announced in 1994 is still not finished but there has been obvious progress. It would be very short-sighted to deny that. The fight for fairness, more effective justice, equal opportunities and regional development has still not been completed, nor the objectives achieved, but the same is true of our own societies.
The EU-Mexico agreement will contain progressive elements and compromises which can help with modernization, regional development, the fight to overcome inequalities and an improvement in the human rights situation. We will be able to help with this.
In keeping with Parliament's positions, with the analysis of the current situation and with our policy of cooperation with Latin America, the Committee on External Economic Relations - which has the basic responsibility - the Committee on Foreign Affairs, Security and Defence Policy and the Committee on Development and Cooperation have all recommended ratification, by a wide majority in each case. However, our responsibility does not end there. By means of parliamentary dialogue, established in the protocol signed by the chairman of the relevant delegation, Mr Salafranca Sánchez-Neyra, we have provided ourselves with an instrument to allow us to monitor the relationship and the progress of the signed undertakings, especially the democracy clause.
Mr President, I conclude by thanking everybody who has helped me: not only the draftsmen of opinions but other Members too, and members of the Committee on External Economic Relations and civil society. They provided elements which are reflected in the explanatory statement, which I believe should satisfy everybody.
Mr President, after congratulating the rapporteur, I would like to say that giving our assent for the interim agreement with Mexico is not the end of the road but the beginning of a new stage in relations between the EU and Mexico.
Because of its population, size and strategic nature, Mexico - which, under President Zedillo, is immersed in an unfinished process of reforms - is one of the powers of the American continent, and is a real bridge between the United States and Central America. It is also a privileged port of entry for all those foreign investments anxious to establish themselves in the emerging market of Latin America.
But like the other countries of Latin America, Mexico is not just a market, no matter how important. This interim agreement, which concerns trade aspects, fits into a wider and more innovative scheme, such as the one the EU wants to establish in the face of the fickleness of other powers, giving total priority to political will.
The clearest expression of this priority appears in the democracy clause which inspires, or should inspire, all the areas of cooperation in this agreement. Parliament regards this clause as fundamentally important, and it is intended to be mandatory.
Parliament expressed its concern about the human rights situation in Mexico with its January resolution on the tragic events in Acteal. The Committee on Foreign Affairs, Security and Defence Policy wanted to reflect that concern in its opinion.
The committee also wanted to request that the voice of civil society be taken into account in some way when it comes to monitoring and evaluating this question, which is so sensitive and important.
To conclude, I would like to congratulate the rapporteur again on her work. I also want to remind people, Mr President, that the Committee on Foreign Affairs, Security and Defence Policy unanimously recommended giving our assent for this interim agreement, not as a blank cheque but with the view that it will be a useful, valuable element to give EU-Mexican relations the importance they deserve.
Mr President, I wish to congratulate the rapporteur on her work on this report. Trade between the United States and Canada on one hand and Mexico on the other has been given a very considerable boost by its inclusion in NAFTA, following the Mexican economic crisis. Without a new agreement with Europe, relations between Mexico would inevitably suffer in political, cultural and other spheres as well as commerce.
I have a strong antipathy to many aspects of what is described as economic modernisation, to neo-liberal policies, to deregulation and privatisation. However, the globalization of our economies is an inevitable development and we in this Parliament must surely support an agreement which will help to stimulate trade between Mexico and Europe to our mutual benefit and help tilt the balance against Mexico becoming even more dependent on the United States.
In the European Parliament we have quite rightly adopted a strong stand on human rights issues. We have passed a number of resolutions against suppressing the Zapatistas by force of arms, condemning the massacres of last December and appealing for greater social justice for those who are desperately poor, discriminated against and deprived of the communal rights to land.
We must continue to raise these issues for the very reason that we do care about the Mexican people. The agreement will strengthen our power to do this; its rejection would lessen the attention paid to our views. I very much hope that the Commission will fully recognize the importance of monitoring the human rights situation and stressing the deep concern that we feel. I trust that some indication will be given to us this evening of the acceptance of this notion and how it will be put into practice. In supporting this agreement I hope that it will assist development on both sides.
Many Mexicans, above all the indigenous population living in conditions of squalor and degradation without access to the means of obtaining a good standard of living, decent housing, proper education, adequate health care or full recognition as equal citizens, are at the present time demanding changes to provide all their citizens with their basic needs and we must express our solidarity with them and oppose attempts to crush them by violent means.
The government must, as it has pledged itself to do, pursue peaceful means to resolve the process by following it through to the end. It must not blame the problem on foreigners, who are continually being deported at the present time. We hope very much that the agreement will contribute to prosperity, from which all will benefit, and on this basis I hope that it will get the full support of this House.
Mr President, I want to acknowledge the work and effort put into this report by the rapporteur, Mrs Miranda de Lage.
Back in 1995, this Parliament recognized the need to broaden and deepen the scope of the agreement which still governs relations between the EU and Mexico because that agreement, dating from April 1991, does not satisfactorily address the new needs of the signatories. Parliament declared itself in favour of a negotiation strategy centred on the conclusion of a new political, commercial and economic agreement, to include strengthened political dialogue and the progressive, reciprocal liberalization of trade in goods and services and investment conditions.
I want to emphasize the inclusion of the democracy clause as an essential element of the agreement. This clause did not exist in the 1991 framework agreement. With this clause, the signatories commit themselves to fulfilling their obligations in human rights, as well as social and environmental matters, which are very important in these countries of the American continent. If they do not, the clause means that the agreement can become invalid.
In any case, I want to quote what I consider to be the key paragraph in this recommendation: "the imperative need for economic policy to reflect a firm desire to promote greater social equality and a political system that is genuinely democratic and pluralist and which respects human rights' .
That is what we really want for Mexico, a country which is so important for the European Union and greatly loved, especially by all Spanish speakers.
Mr President, my compliments go to Mrs Miranda. The Liberal group will vote for the interim agreement. This has not been an easy decision: the human rights situation in Mexico, we know, bloodbaths in Acteal, negotiations with the ZNLA have come to a standstill, the activities of paramilitary gangs go unchecked and unpunished, all these things continue to give cause for concern.
Nevertheless, we will vote for it, as the elections this year are the first step toward political pluralism and, moreover, the interim agreement contains a democracy clause and provisions are now being made for cooperation in the area of what is known as 'civil society' .
However, the situation continues to call for vigilance, as is illustrated by the difficulty the Mexican government had in accepting democracy in human rights clauses. That is why we have to develop control mechanisms and the human rights clause must not remain a dead letter. We have to use the clause and the whole agreement as an instrument for the modernization of Mexico.
The Union must insist very strongly that the Mexican government find a peaceful solution to the conflicts in Chiapas. In addition, extensive cooperation between NGOs must put an end to human rights violations.
I want to put a question to the Commissioner: how does the Commission think it can ensure the dynamic implementation of the human rights clause? I invite the Commission to report on an annual basis on the human rights situation.
Mr President, as is almost always the case with delicate subjects, the decision is a difficult one. In this case, the discussions have been going on for a long time, and information has been received from the Mexican government, the pro-human rights NGOs, and so on.
There are reasons for voting in favour of assent, for example, the role Europe should play in Latin America generally and Mexico in particular; the fact that Mexico should diversify its trade and relations, so they are not, as they have been so far, 90 % with the United States, but so that trade with Europe can be extended; the fact that there are cultural and emotional ties, especially with the people of Spain, who will never forget that Mexico welcomed certain Spaniards after the Spanish Civil War; and the fact that Mexico's democracy is becoming stronger all the time.
Also, one of the paragraphs in Mrs Miranda de Lage's report clearly specifies that this agreement opens the way for cooperation in relation to financial aid for social programmes, programmes for the indigenous communities and programmes in favour of human rights. Some of the conclusions of Mr Salafranca Sánchez-Neyra's opinion also make it clear that there must be monitoring to make sure human rights are being complied with.
Nevertheless, as I said at the beginning of my speech, there are also reasons for a "no' vote. I have here a report from the International Civil Commission for the Observation of Human Rights. It is certainly a very serious report. They interviewed not just members of the indigenous population, not just people who live close to the indigenous people - like Bishop Samuel Ruiz -, but also members of the government and the human rights attorney, Mr Madrazo, whom we met on one of the delegation's visits.
The report is dedicated to José Tila López and Trinidad Cruz, who were murdered after providing information about what was happening.
If we also think back to the massacre at Acteal and the circumstances surrounding it, we can conclude that there are also reasons for a "no' vote.
Nevertheless, we think that an active abstention would perhaps be the best approach. That does not mean you do not know what is happening. It means constantly monitoring what happens after the agreements. Especially, Commissioner, if we manage to set up mechanisms to monitor compliance with the democracy clause and human rights, and if we also manage to get a report before the global agreement, to show us what progress has been made with human rights in Mexico.
Mr President, when we requested that a human rights clause be included in the new agreement with Mexico the government called it unacceptable interference in internal matters. The same argument is now being used to expel international observers from Mexico. Such diversions damage our confidence in future improvements in relations. Yet the people of Mexico have high expectations of the new EU/Mexico relations, particularly where human rights are concerned. We should not disappoint them. The clause must not remain an insignificant piece of rhetoric and the agreement must not be a general absolution for the government. We know that the Mexican government needs the approval of the treaty as a sign of international recognition as its reputation in its own country is diminishing constantly and we would very much like to give this approval if it helps human rights.
An important step would be a rapidly drawn-up report on the human rights situation. Is the Commission prepared to present such a report to the EP at short notice? Will the Commission present an annual report to the Parliament? Will it involve human rights groups in the drafting of the report? Will there be someone in the EU delegation who is responsible specifically for human rights? How does the Commission wish to involve Mexico's civil society in political dialogue?
Without these elements we will not be able to approve a global agreement. Then the interim agreement would not serve any purpose either. We therefore urgently require specific information which is not based solely on statements from Mexico's government as, unfortunately, theory and practice have so far been too far apart there. This is something we owe to ourselves and to Mexican society.
Mr President, Mexico has lived through major changes in recent years, at an economic and at a political level. For instance, Mexico has become a member of NAFTA. While exports from the United States to Mexico have increased considerably as a result of this, exports from the European Union have decreased. By and large, Mexico has become extremely dependent on the United States.
There are, therefore, economic reasons enough for the European Union to revise the 1991 framework agreement by means of the interim agreement proposed now. The general agreement to be approved later will lead to a gradual liberalization of markets on both sides. However, a number of comments do need to be made on this agreement.
I recognize the economic motives of the European Union, which wishes, of course, to strengthen its competitive position vis-àvis the United States. I have to point out though that the balance of trade with the European Union still always shows a considerable deficit for Mexico. It is open to question whether Mexico is ready to take on freer competition with the European Union at the moment. The European Union really will have to look at home for solutions and really open up the Community market to Mexican exports. I look forward to hearing whether the Commission and the Council do intend to do this.
In addition, we cannot ignore the gulf between rich and poor in Mexico which despite - or may I say, precisely because of - economic growth is getting bigger and bigger. It is good that the agreement addresses cooperation on social affairs and poverty as well as questions relating to refugees. Whether this will be enough to allow the whole population to benefit from the agreement is questionable. Time will tell. Let us follow this closely and maintain contact on these issues, not only with the Mexican government, but also with social organizations which have to face reality on a daily basis.
That brings me, finally, to the question of human rights. Social reality paints a harrowing picture. There is the situation in Chiapas, where death squads have murdered thousands of Indians. The suspicion still exists that these squads have contact with government troops. The human rights clause which has been taken up in the agreement is something new which we can be pleased with.
To sum up: approval of the interim agreement is the best tactic now, but caution is still called for, both against too much greed on the part of the European Union and too little democracy and distribution of wealth in Mexico.
Mr President, in March I took part in a UK delegation studying human rights violations in Chiapas in southern Mexico and tonight, as we consider the EU-Mexico Agreement with its human rights clause, I want to describe the situation there.
Seven thousand new soldiers drafted in since December; one village I saw where there was one soldier for every family; where the army sites its barracks illegally and, in many cases, in schools, driving the teachers away and depriving the children of their education; repeated and extensive evidence of paramilitaries operating alongside the security forces, waging a dirty war against the civil population symbolized by the bloody massacre at Acteal where I heard that seven hours of bloodshed took place as the security forces stood doing nothing three hundred yards away; vicious and unwarranted attacks on brave human rights defenders; the Catholic priest accused of raping an old woman, of conducting black masses and of blessing arms when he and his colleagues simply seek to bring humanitarian aid across the lines of bitter division. Foreign observers are systematically expelled and international aid is deliberately obstructed, and there is an economic war against the indigenous population shifting up to 17 000 people off their land.
I congratulate the rapporteur, Mrs Miranda, on bringing forward this interim agreement, allowing us to use the democracy and human rights clause before considering the full agreement. To the European Parliament and the Commission I ask that we establish a permanent mechanism to monitor and report back on the human rights situation in Chiapas and the rest of Mexico - one which incorporates NGOs involved in the defence of human rights and which offers them increased direct European support. To the Mexican Government I say: you tell us you wish to end excessive militarization, to disarm the armed groups, to welcome bona fide international assistance and to promote the rights of indigenous people. We in Europe can work with you to achieve those aims. It is a test of your commitment to this agreement whether you do so.
Mr President, I congratulate my colleague, Ana Miranda de Lage, on her report, and I have no hesitation in supporting her proposal that this House declare itself in favour of the agreement between the European Union and Mexico.
This will contribute to the restoration of the emphasis on economic relations between the two parties, although we must express our concern at the relative loss we have been sustaining as a commercial partner. For example, we have seen trade fall from 11 % in 1990 to 6 % in 1996.
This has been a natural consequence of Mexico's commercial preference for other countries which are her partners in a free trade area, in this case as a member of NAFTA. But the prospects opening up in this area are in turn an additional attraction, and Europe must be in a position to obtain wider benefits from the effects of the growth expected for member countries.
Apart from an understandable European interest, it will certainly be of great interest to the Mexicans, with greater opportunities in the biggest world market, the European market, and a corresponding reduction in their dependency on a single country, the United States of America, whose share of Mexican trade rose from 69.3 % in 1993 to 75.5 % in 1996.
It should also be emphasized that the agreement with the European Union covers fields such as competitive tenders in publicsector buying, intellectual property and respect for democratic principles, that are not taken into account in NAFTA, which has a strictly commercial philosophy.
Our political concern, as expressed later in Article 1, should serve to dispel the reservations expressed by some in the light of the difficulties experienced by the country's authorities. It is not, therefore, a question of ignoring the problems. On the contrary, we are trying to open a way which will contribute to solving them.
On the economic side, the rules on public-sector buying should be emphasized, because this is an area of interest to both parties, and may be especially interesting to European entrepreneurs, with good opportunities in a market which we hope will expand accordingly.
Mr President, ladies and gentlemen, the interim agreement on trade and trade-related matters between the European Community and Mexico, being considered for ratification by Parliament today, constitutes an essential stage in the ambitious journey we embarked on three years ago now, which should culminate in the approval of the global agreement on economic collaboration, political coordination and cooperation.
Both agreements belong in the framework of European strategy towards Latin America, which we designed in 1995, and which is resulting in the adoption of policies adapted to the different protagonists within the region, depending on their particular characteristics and specific circumstances.
In that context, the new situation in Mexico has stimulated the European Union to define a different relationship of a strategic nature, based on reciprocity and association, built on a basis of shared interests. These include: the interest in helping to build an international community based on democratic principles, the rule of law and full respect for human rights; the interest in reasserting in the international debate that it is possible to conclude bilateral trade agreements which are compatible with the World Trade Organization; the interest in invigorating our economies and thereby promoting the growth of world trade; and finally, the interest in consolidating our respective presences in geographical areas of mutual importance.
That is how Parliament saw things back in 1995, when Mrs Miranda de Lage presented her report, which in the last analysis is what allowed us to provide the necessary political impetus to progress towards more ambitious objectives. In that sense, Mrs Miranda de Lage, the Commission wishes to congratulate you once again. I must say that as regards the description of the political background and the Motives - with a capital "M' - justifying Parliament's assent to this agreement, the European Commission fully agrees with your reasoning.
I now want to reflect briefly on certain aspects some of you have raised. Firstly, we are talking today about the interim agreement. The aim of the interim agreement is to enable the Commission to carry out negotiations to establish a free trade area between the European Union and Mexico. To answer some of your doubts, of course the European Parliament will have to give its final opinion once the negotiations have been concluded, because a decision will also have to be taken on the final global agreement. Of course it is entirely possible for you to establish a monitoring mechanism, as suggested by Mr Salafranca Sánchez-Neyra, Mr Bertens and somebody else, I am not sure whether it was Mr Howitt or Mr Newens. You have the opportunity for discussion, dialogue and meetings.
To address the arguments which have been used for or against accepting this agreement, you will not be surprised by what I am about to say, because you know me well enough. Given a choice between dialogue or breaking off relations, I prefer dialogue. What sense is there in saying "no' ? Will we automatically resolve the Chiapas problem if we say no to Mexico? Of course not. I would even say to those people who have reservations and propose active or positive abstention that by choosing dialogue and accepting cooperation we can, through negotiation, resolve certain problems in this new framework of political cooperation. I will tell you something else. I have had a direct meeting with the representatives of CONAI and, in particular, with Bishop Samuel Ruiz. CONAI is in favour of this agreement. In other words, the organization which protects the interests of the indigenous people of Chiapas is in favour of this agreement, because it sees this political dialogue as a useful mechanism. Finally, I want to remind you that the Troika, in the Rio group, has already had a very intense session in Panama, in which Mexicans and Europeans exchanged opinions about the Chiapas problem. And it was extremely useful. I also want to remind you that you organized a hearing on the Chiapas question here in Parliament, with the participation of civil society, NGOs and also the Mexican government, and that deserves thanks. At least with us - the European Union - the Mexican government is respecting the rules. So regardless of any reservations people might have about human rights and the Chiapas situation - and nobody denies that there is a problem there, not just to do with indigenism but also to do with marginalization and poverty -, this agreement, because of its democracy clause and mechanisms for political cooperation, also establishes elements of dialogue which are extremely useful for our privileged relationship with the Mexicans.
I will conclude by mentioning something I think is important, which most of the speakers have referred to: the Mexico of the Zedillo era is going to be a different Mexico. I have inherited the 1991 agreement, and the Mexico of the Salinas administration was not the same as the Mexico of the Zedillo administration. We must recognize that fact. There have been changes which would have been unimaginable a little while ago. Mr Howitt spoke of the Acteal massacre, but that massacre, which was carried out by paramilitary forces, has also had political repercussions in Mexico. The Interior Minister and the State Governor were removed from office. Knowing the history of the Institutional Revolutionary Party, the fact that the President sacked the Interior Minister and the State Governor represents a qualitative change in policy which deserves recognition.
So, with the "yes' with abstention, the "yes' for reasons of political vision and the "yes' because of problems of economic balance, the Commission thinks this is an extremely useful instrument for organizing a political dialogue on the delicate subject of human rights and the problems of indigenism in Mexico, and that if used properly - with respect and a sense of its usefulness - it can be extremely useful for resolving this problem.
As regards the vision of the future in economic terms, I go along with the description given by Mr Salafranca Sánchez-Neyra in his speech. We find Mexico very interesting for the reason you indicated: it is a solid platform, which is recovering from the "tequila effect' and which, within NAFTA, represents a significant opportunity for the European Union, which is what we want to make the most of.
Thank you very much, Commissioner Marín.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Community customs code
The next item is the report (A4-0149/98) by Mrs Peijs, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Regulation (EC) amending Regulation (EEC) No 2913/92 establishing the Community customs code (transit) (COM(97)0472 - C4-0489/97-97/0242(COD)).
Mr President, the immediate reason which led to the revision of the Community customs code was the report by the committee of enquiry of the European Parliament into fraud in customs transit. The approaching completion of the internal market, increasing complexity, the lagging behind of computerization in the customs services and the extremely high indirect taxes on some products create problems in the handling of customs transit. We are talking here about products like cigarettes, one of the so-called susceptible products on which there is a great deal of profit to be made if they are 'lost' and sold on the black market.
The Commission proposes a number of measures to clarify and simplify the laws. Parliament heartily endorses that. Let there be no misunderstanding on that. The measures which the Commission wants to take can be divided up into three groups: revision of the legislation; better cooperation between the customs services in the Member States; and computerization of the communications between customs services, the new computerized transit system.
It is unacceptable at a time when the Commission is running so many programmes to get business and industry to computerize, that we go into the 21st century with customs services with 20th century technology. I estimate that we are three years behind, Commissioner, and that it will be 2003 rather than 2000. Is it true that as important a country as Germany has refused to take part in the pilot project which has already been simplified? How can the Commission solve that one?
The revised legislation lies before us. I am not going to go into all the details. The most important point from the Commission's proposals is that they want to trim down the customs code and they want to transfer the formulation of the regulations to the procedure of the customs code committee. Of course, Parliament can see the advantages of that system for the Commission, namely greater flexibility and speed. So naturally Parliament would like to cooperate where possible. However, Parliament also sees disadvantages, for example that the regulations can be changed on a regular basis which involves uncertainty for parties in the market, without any opportunity for Parliament and industry to stand at bay.
In principle, the Commission can take very radical decisions which I, as rapporteur, think should not be left to the committee. The two most important examples of this are the rules for the provision of security, including the test of reliability, Article 94, and the limiting of opportunities for Member States to introduce simplified procedures, Article 97.
Why is Parliament not completely behind the Commission's proposals which look so reasonable? Once again, Parliament is completely out of the picture in the committee procedure. In itself, that is no great disaster and it could have advantages. Still I have opted to continue to include essential points in the code and only to leave implementation provisions to the committee. My attitude, Commissioner, would have been different if business and industry could have been guaranteed a clear say in any changes introduced by the Commission, for example by being included in the code; not the feeble surrogate say which is now on offer and does not give industry a chance.
Since no better arrangements can be guaranteed anywhere else, I have tried in the report to find the right balance between flexibility and democratic control by the European Parliament. Apart from this demand, which in our eyes is justified, Parliament has been extraordinarily cooperative, both towards the Council and the Commission. That is why we are convinced that both these bodies could demonstrate understanding of Parliament's standpoint which is based on democratic arguments.
We know the Commissioner to be a good democrat and so have confidence in the outcome. There is no shifting Parliament on the issue of democracy.
It became clear during the discussions with the Commission and the Council that the Commission cannot accept Articles 92 and 97. It appears that the Council stands behind Parliament on Article 92. The Committee on Budgetary Control of our Parliament let it be known in its letter of 22 April that it wants to follow my proposals.
Since it looks as if the common position will be close to Parliament's standpoint, I urgently request the Commissioner to adjust his standpoint in the direction of Parliament and the Council. Article 97 is more difficult, I think, and Article 97 above all things is a crucial point for Parliament. In order to amend this article, the Commission will have to come back to Parliament at some time in the future. We do not want it to be done in a committee procedure. This is because this guarantees business and industry a fair chance of being heard when real changes are being made.
I am not prepared to compromise on this point, Commissioner. So I am hoping for your good will. It would damage the very nature of our people's representation without the European Commission making any attempt at all to put something in its place for business and industry.
Mr President, let me just raise one question of principle which I often tend to do when speaking on issues such as this. It is about where the lines are to be drawn for the area of competence of this Parliament.
The Commission's proposal aims at simplifying customs procedures. An important part of this simplification means moving decisions which at present fall within the customs code, that is the constitution itself, to a committee procedure. The rapporteur is somewhat sceptical about this. She does point out that it may mean greater flexibility, but there are risks with it as well; on the one hand, the committee may inadvertently make decisions for the economy; on the other hand - and maybe first and foremost - a committee procedure implies that this Parliament will no longer have the right to codecision in matters concerning customs code on transit.
May I say that I take a somewhat different view on this matter, despite standing politically to the left of the rapporteur. My fundamental view is that Parliament should mainly occupy itself with working out general guidelines, that is, frameworks. It should then hand over to committees of experts and authorities to work out the details. One of the problems with our Parliament, I think, is that we occupy ourselves far too much with detail in areas where we really lack basic competence.
I can agree with the rapporteur that there are risks involved in allowing a committee of experts to work out the details. "The devil is in the detail' as we say in Sweden. I do not, however, think we should exaggerate these risks, as a committee of experts would, naturally, know all the requirements for commerce and industry. I do not believe it realistic to imagine that a committee of experts who really know all the details in the case would put forward a proposal that would come as a total surprise to commerce and industry.
As to Parliament's insight, a committee of experts could, of course, turn in the completely opposite direction from what Parliament and the Commission may think, but then there is always the possibility for us to step in and alter the directives or regulations on such questions.
Let me highlight a problem that may occur. It concerns Amendment No 5 from the rapporteur, dealing with the exemptions from giving economic security. The Commission wishes to transfer this to the committee, briefly put, and let the committee decide which companies are to be trusted. The rapporteur introduces a number of rules here. She says, for example, that transports on the river Rhine or its tributaries should be granted permanent exemption. I only ask, whether it is really reasonable to write into acts that transits on a certain waterway generally be granted exemption. I lack expert knowledge in this particular matter, but I wish to use this to illustrate the problems that appear when legal texts are made too detailed. Apart from that, I have no other objection to the rapporteur's excellent report.
Mr President, first I would like to thank the rapporteur for the very useful suggestions put forward in detail in this report.
One area of transit is the problem of fraud, which is quite a considerable one. In the last year we have had 5 162 cases with a total loss of ECU 1.4 billion; this is a considerable sum and also represents an enormous cost for the EU budget. Another area is the huge number of daily goods deliveries.
It is the role of customs to carry out inspections, to ensure smooth handling and to ensure that government revenue is correctly paid. Senders and receivers want to transport their goods from A to B quickly and as simply and cheaply as possible; the forwarding agent also wants to transport the goods simply and cheaply.
We must bear in mind that in the European Union we are concerned primarily with small businesses, SMEs; for this reason procedures for the majority of goods transport must be as straightforward as possible. There are of course sensitive areas, such as tobacco, alcohol and agriculture. Here, procedures must of course be very strict and every care must be taken to ensure that there is no illegal trafficking. While ensuring these sensitive procedures for an infinitely small sector of goods transport we must not, however, forget those for which procedures must be simple and practical.
Mr President, I would first like to congratulate Parliament, and particularly the rapporteur, Mr Peijs, and thank him for his excellent work and the good report he has drawn up on such a technical subject.
The revision of Community customs code provisions relating to transit is an important question as the new provisions will lay down fundamental principles for a deep-seated reform of customs procedures. Current procedures have led to numerous frauds that have resulted in considerable financial losses to the Community, individual Member States and businesses.
The Commission's proposals for transit reform are in line with the recommendations of Parliament's Committee of Inquiry. Our aim is to protect public access and to offer businesses reliable means of safeguarding safety, flexibility and a free arena within which they can compete on equal terms.
Most of the amendments proposed by Mr Peijs are consistent with this approach and can therefore be accepted by the Commission, with two exceptions.
The first involves Amendment No 3, relating to release from the transit system. The current regulations are not sufficiently clear with regard to the obligations of the customs authorities and operators' liabilities. The Commission proposes that the operator's liability should end when he has performed his contractual obligations, in other words, on presentation of the goods and documents to the office of destination. Release would thus take place at destination, even if the inspection to ensure that the operation has been conducted properly takes place in the country of departure. The amendment tabled by the rapporteur does not specify the point at which the operator is released from his obligations and does not therefore improve on the current situation. Release would, in fact, continue to depend on an administrative document issued by the office of departure.
The second amendment the Commission cannot accept is Amendment No 7. This relates to a simplified transit procedure, which the Member States can establish through bilateral or multilateral agreements or apply to transit operations within their own national territory. The Commission recognizes the need to ensure flexibility at Member State level, but considers that the fundamental principles of the transit procedure should always be observed, particularly the guarantees it offers. The amendment proposed by Mr Peijs suggests that these fundamental principles do not need to be observed in the case of simplified procedures applied to national transit movements. In other words, goods could be moved under the transit system, for example from Hamburg to Munich, without observing the Community transit guarantee system, or without any guarantee at all come to that. But in a market without internal frontiers, how can we ensure that these goods do not end up in Vienna or Paris instead? Within the single market, the same guarantees should be applied to transits between Strasbourg and Bordeaux as to those between Strasbourg and Stuttgart, as the same financial interests are at stake in both situations. The Commission's approach to guarantees is therefore closer to the spirit of Mr Peijs' Amendments Nos 4 and 5, which specifically aim to ensure a more standard approach to the implementation of guarantee provisions.
I will not stop to comment on all the other amendments which, as I have said, the Commission finds acceptable, but I am prepared to answer any questions.
I would like to add two further points. One of the reasons why we can accept most of the amendments tabled is that we share the desire to specify the regulations in detail in the code. This leaves less room for regulations decided by the committee. The other aspect I wish to clarify relates to the serious and important problem of computerization. As Parliament knows, and as Mr Peijs is well aware, implementation of the new computerized transit system has been delayed. This is essentially due to problems with the contractor. It is therefore impossible to begin implementing the new computerized transit system in 1998. The Commission and participating countries have agreed a new system implementation strategy. The idea is for the basic functions to be initially introduced in five selected countries - the Netherlands, Germany, Switzerland, Italy and Spain -, so that the central services, network and database are available by the end of the first quarter of 1999. This will mean that the system can at least be fully operational for the five countries I mentioned by the beginning of the year 2000.
Thank you very much, Commissioner Monti.
Mrs Peijs requests the floor. Is it to ask a question?
Mr President, the story is that Germany has dropped out of the pilot project, which would be an enormous disaster, because Germany accounts for the largest share of destinations, arrivals and departures. If Germany has dropped out of the project, I would like very much to hear from the Commissioner how Germany is going to be replaced or that you are going to put extra pressure on Germany to take part after all.
Now I will mention the refinement of Article 92. At the moment, the time that documents have to be back or in any case known to the customs office at the place of departure is unacceptably long. All in all the time before the business community knows whether it is susceptible to fraud or that fraud has been committed is extremely long. We did not want to set a time period, but if the Commissioner wants to have a period, I would suggest three months: after three months the documents must be back.
As regards the Commissioner's last comment on Article 97, I am a bit surprised. I think there is a translation error somewhere, Mr Monti, because what I wanted to do in that amendment is precisely what you are saying that I am not doing. What I tried to do was precisely to restrict the flexibility of Member States, as far as difficult cases of security are concerned. So I think we have done exactly what you would have wanted and that there is a translation error somewhere.
Ladies and gentlemen, I would remind you that you can only ask questions, not open a new debate. Please ask your question as quickly as possible, Mr Rübig.
Mr President, I have only one question: how much of a saving does the new system represent for the economy of Europe?
As regards Germany, I can confirm that the idea is to introduce the basic functions initially in five selected countries, including Germany, so that the central services are available by the end of the first quarter of 1999. This will mean that the system can be up and running - at least in the five countries I have mentioned - by the beginning of the year 2000. We are checking this entire operation so that no further delays arise.
The last question on the quantitative benefits of the system is very difficult to answer. All the technical investigations - and we know that the matter has been discussed with all parties concerned - suggest that the benefits will be considerable. However, I am unable to offer specific quantitative estimates.
The long delays, Mr Peijs, are certainly a problem and it is precisely for this reason that we are placing so much emphasis on computerization.
Finally, on the point relating to the simplified procedure proposed in one of the amendments, I have to say that the amendment would have been more acceptable to the Commission if it had found - perhaps it still can - a way of offering the same guarantee, a satisfactory guarantee. As I emphasized in my speech, it is the lack of guarantees that concerns us, particularly in an environment that is no longer able to distinguish clearly between transit within a Member State and transit between Member States.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 11.44 p.m.)